Exhibit 10.3

EXECUTION COPY

 

GUARANTEE AND COLLATERAL AGREEMENT

made by

THE SERVICEMASTER COMPANY,

CDRSVM HOLDING, INC.,

and the Subsidiary Guarantors,

in favor of

CITIBANK, N.A.,
as Administrative Agent and as Collateral Agent


Dated as of July 24, 2007

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

SECTION 1

  DEFINED TERMS

 

2

1.1

Definitions

 

2

1.2

Other Definitional Provisions

 

11

 

 

 

 

SECTION 2

  GUARANTEE

 

12

2.1

Guarantee

 

12

2.2

Right of Contribution

 

13

2.3

No Subrogation

 

13

2.4

Amendments, etc. with respect to the Obligations

 

14

2.5

Guarantee Absolute and Unconditional

 

14

2.6

Reinstatement

 

15

2.7

Payments

 

16

 

 

 

 

SECTION 3

  GRANT OF SECURITY INTEREST

 

16

3.1

Grant

 

16

3.2

Pledged Collateral

 

17

3.3

Certain Exceptions

 

17

3.4

Intercreditor Relations

 

18

 

 

 

 

SECTION 4

  REPRESENTATIONS AND WARRANTIES

 

19

4.1

Representations and Warranties of Each Guarantor

 

19

4.2

Representations and Warranties of Each Grantor

 

19

4.3

Representations and Warranties of Each Pledgor

 

22

 

 

 

 

SECTION 5

  COVENANTS

 

24

5.1

Covenants of Each Guarantor

 

24

5.2

Covenants of Each Grantor

 

24

5.3

Covenants of Each Pledgor

 

27

5.4

Covenants of Holding

 

30

 

 

 

 

SECTION 6

  REMEDIAL PROVISIONS

 

31

6.1

Certain Matters Relating to Accounts

 

31

6.2

Communications with Obligors; Grantors Remain Liable

 

32

6.3

Pledged Stock

 

33

6.4

Proceeds to be Turned Over to the Collateral Agent

 

34

6.5

Application of Proceeds

 

35

6.6

Code and Other Remedies

 

36

6.7

Registration Rights

 

36

6.8

Waiver; Deficiency

 

37

 

 

 

 

SECTION 7

  THE COLLATERAL AGENT

 

37

7.1

Collateral Agent’s Appointment as Attorney-in-Fact, etc

 

37

7.2

Duty of Collateral Agent

 

39

7.3

Financing Statements

 

39

 


--------------------------------------------------------------------------------


 

 

7.4

Authority of Collateral Agent

 

40

7.5

Right of Inspection

 

40

 

 

 

 

SECTION 8

NON-LENDER SECURED PARTIES

 

40

8.1

Rights to Collateral

 

40

8.2

Appointment of Agent

 

41

8.3

Waiver of Claims

 

42

 

 

 

 

SECTION 9

MISCELLANEOUS

 

42

9.1

Amendments in Writing

 

42

9.2

Notices

 

42

9.3

No Waiver by Course of Conduct; Cumulative Remedies

 

43

9.4

Enforcement Expenses; Indemnification

 

43

9.5

Successors and Assigns

 

43

9.6

Set-Off

 

44

9.7

Counterparts

 

44

9.8

Severability

 

44

9.9

Section Headings

 

44

9.10

Integration

 

44

9.11

GOVERNING LAW

 

45

9.12

Submission to Jurisdiction; Waivers

 

45

9.13

Acknowledgments

 

45

9.14

WAIVER OF JURY TRIAL

 

46

9.15

Additional Granting Parties

 

46

9.16

Releases

 

46

9.17

Judgment

 

47

 

SCHEDULES

1

Notice Addresses of Guarantors

2

Pledged Securities

3

Perfection Matters

4

Location of Jurisdiction of Organization

5

Intellectual Property

6

Contracts

7

Commercial Tort Claims

 

ANNEXES

 

1.

Acknowledgment and Consent of Issuers who are not Granting Parties

2.

Assumption Agreement

3.

Supplemental Agreement

 

2


--------------------------------------------------------------------------------


GUARANTEE AND COLLATERAL AGREEMENT

GUARANTEE AND COLLATERAL AGREEMENT, dated as of July 24, 2007, made by The
ServiceMaster Company, a Delaware corporation (the “Borrower”), CDRSVM HOLDING,
INC., a Delaware corporation (“Holding”) and certain Subsidiaries of the
Borrower that are signatories hereto, in favor of CITIBANK, N.A., as collateral
agent (in such capacity, the “Collateral Agent”) and administrative agent (in
such capacity, the “Administrative Agent”) for the banks and other financial
institutions (collectively, the “Lenders”; individually, a “Lender”) from time
to time parties to the Credit Agreement described below.

W I T N E S S E T H:

WHEREAS, pursuant to that certain Credit Agreement, dated as of the date hereof
(as amended, amended and restated, waived, supplemented or otherwise modified
from time to time, together with any agreement extending the maturity of, or
restructuring, refunding, refinancing or increasing the Indebtedness under such
agreement or any successor agreements, the “Credit Agreement”), among the
Borrower (as successor by merger to CDRSVM Acquisition Co., a Delaware
corporation), Citibank, N.A., as Collateral Agent and Administrative Agent, and
the other parties party thereto, the Lenders have severally agreed to make
extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, pursuant to that certain Revolving Credit Agreement, dated as of the
date hereof (as amended, amended and restated, waived, supplemented or otherwise
modified from time to time, together with any agreement extending the maturity
of, or restructuring, refunding, refinancing or increasing the Indebtedness
under such agreement or any successor agreements, the “Revolving Credit
Agreement”), among the Borrower, certain subsidiaries of the Borrower that are
or may become parties thereto, the several banks and other financial
institutions from time to time parties thereto (as further defined in the
Revolving Credit Agreement, the “Revolving Lenders”), Citibank, N.A., as
administrative agent (in its specific capacity as Administrative Agent, the
“Revolving Credit Administrative Agent”) and collateral agent (in its specific
capacity as Collateral Agent, the “Revolving Collateral Agent”) for the
Revolving Lenders thereunder, and the other parties party thereto, the Revolving
Lenders have severally agreed to make extensions of credit to the Borrower upon
the terms and subject to the conditions set forth therein;

WHEREAS, pursuant to that certain Guarantee and Collateral Agreement, dated as
of the date hereof (as amended, amended and restated, waived, supplemented or
otherwise modified from time to time, the “Revolving Credit Guarantee and
Collateral Agreement”), among the Borrower, certain of its subsidiaries, the
Revolving Credit Administrative Agent and the Revolving Collateral Agent, the
Borrower and such subsidiaries have granted a Lien to the Revolving Collateral
Agent for the benefit of the Secured Parties (as defined therein) on the
Revolving Credit Collateral (as defined herein);

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes Holding, the Borrower, the Borrower’s Domestic Subsidiaries that are
party hereto and any other Domestic Subsidiary of the Borrower (other than any
Excluded Subsidiary) that becomes a party hereto from time to time after the
date hereof (the  Borrower, Holding and such Domestic Subsidiaries (other than
any Excluded Subsidiary), collectively, the “Granting Parties”);


--------------------------------------------------------------------------------


WHEREAS, the Collateral Agent, the Administrative Agent, the Revolving
Collateral Agent and the Revolving Credit Administrative Agent have entered into
an Intercreditor Agreement, acknowledged by the Borrower and the Granting
Parties, dated as of the date hereof (as amended, amended and restated, waived,
supplemented or otherwise modified from time to time (subject to Section 9.1
hereof), the “Intercreditor Agreement”);

WHEREAS, the Borrower and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement; and

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent for the
benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, and in consideration of the receipt of other valuable consideration
(which receipt is hereby acknowledged), each Granting Party hereby agrees with
the Administrative Agent and the Collateral Agent, for the ratable benefit of
the Secured Parties (as defined below), as follows:


SECTION 1      DEFINED TERMS


1.1                                 DEFINITIONS.

(A)                                  UNLESS OTHERWISE DEFINED HEREIN, TERMS
DEFINED IN THE CREDIT AGREEMENT AND USED HEREIN SHALL HAVE THE MEANINGS GIVEN TO
THEM IN THE CREDIT AGREEMENT, AND THE FOLLOWING TERMS THAT ARE DEFINED IN THE
CODE (AS IN EFFECT ON THE DATE HEREOF) ARE USED HEREIN AS SO DEFINED: CHATTEL
PAPER, COMMERCIAL TORT CLAIMS, DEPOSIT ACCOUNTS, DOCUMENTS, ELECTRONIC CHATTEL
PAPER, EQUIPMENT, FARM PRODUCTS, AND LETTER OF CREDIT RIGHTS.

(B)                                 THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS:

“Accounts”:  all accounts (as defined in the Code) of each Grantor, including,
without limitation, all Accounts (as defined in the Credit Agreement) and
Accounts Receivable of such Grantor, but excluding in any event (i) all Accounts
that have been sold or otherwise transferred (and not transferred back to a
Grantor) in connection with a Special Purpose Financing and (ii) all Accounts
constituting Restricted Assets.

“Accounts Receivable”:  any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.

“Additional Agent”:  as defined in the Intercreditor Agreement.

“Additional Collateral Documents”:  as defined in the Intercreditor Agreement.

“Additional Obligations”:  as defined in the Intercreditor Agreement.

2


--------------------------------------------------------------------------------


“Adjusted Net Worth”:  of any Guarantor at any time, shall mean the greater of
(x) $0 and (y) the amount by which the fair saleable value of such Guarantor’s
assets on the date of the respective payment hereunder exceeds its debts and
other liabilities (including contingent liabilities, but without giving effect
to any of its obligations under this Agreement or any other Loan Document, under
the Revolving Credit Agreement or any “Loan Document” as defined therein, or
pursuant to its guarantee with respect to any Indebtedness then outstanding
under the Senior Interim Facility or (if applicable) the Existing Notes
Indenture) on such date.

“Administrative Agent”:  as defined in the preamble hereto.

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.

“Applicable Law”:  as defined in Section 9.8 hereof.

“Bank Products Agreement”:  any agreement pursuant to which a bank or other
financial institution agrees to provide treasury or cash management services
(including, without limitation, controlled disbursements, automated
clearinghouse transactions, return items, netting, overdrafts and interstate
depository network services).

“Bankruptcy Case”:  (i) Holding or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or Holding, Borrower or any of Borrower’s Subsidiaries making a general
assignment for the benefit of its creditors; or (ii) there being commenced
against Holding, Borrower or any of Borrower’s Subsidiaries any case, proceeding
or other action of a nature referred to in clause (i) above which (A) results in
the entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days.

“Borrower”:  as defined in the preamble hereto.

“Borrower Obligations”:  the collective reference to: all obligations and
liabilities of the Borrower in respect of the unpaid principal of and interest
on (including, without limitation, interest accruing after the maturity of the
Loans and interest accruing after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding, relating
to the Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) the Loans, and all other obligations and
liabilities of the Borrower to the Secured Parties, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, the Credit
Agreement, the Loans, the other Loan Documents, any Interest Rate Agreement,
Currency Agreement or Commodities Agreement designated by the Borrower or
entered into with any Peron who was at the time of entry into such agreement a
Lender or an affiliate of any Lender,

3


--------------------------------------------------------------------------------


any Bank Products Agreement entered into with any Person who was at the time of
entry into such agreement a Lender or an affiliate of any Lender, any Guarantee
of Holding or any of its Subsidiaries as to which any Secured Party is a
beneficiary, the provision of cash management services by any Lender or an
Affiliate thereof to Holding or any Subsidiary thereof, or any other document
made, delivered or given in connection therewith, in each case whether on
account of principal, interest, reimbursement obligations, amounts payable in
connection with the provision of such cash management services or a termination
of any transaction entered into pursuant to any such Interest Rate Agreement,
Currency Agreement or Commodities Agreement, fees, indemnities, costs, expenses
or otherwise (including, without limitation, all reasonable fees, expenses and
disbursements of counsel to the Administrative Agent or any other Secured Party
that are required to be paid by the Borrower pursuant to the terms of the Credit
Agreement or any other Loan Document).

“Code”:  the Uniform Commercial Code as from time to time in effect in the State
of New York.

“Collateral”:  as defined in Section 3 hereof; provided that, for purposes of
subsection 6.5 and Section 8, “Collateral” shall have the meaning assigned to
such term in the Credit Agreement.

“Collateral Account Bank”:  Citibank, N.A., an Affiliate thereof or another bank
which at all times is a Lender as selected by the relevant Grantor and consented
to in writing by the Collateral Agent (such consent not to be unreasonably
withheld or delayed).

“Collateral Agent”:  as defined in the preamble hereto.

“Collateral Proceeds Account”:  shall mean a non-interest bearing cash
collateral account established and maintained by the relevant Grantor at an
office of the Collateral Account Bank in the name, and in the sole dominion and
control of, the Collateral Agent for the benefit of the Secured Parties.

“Commercial Tort Action”:  any action, other than an action primarily seeking
declaratory or injunctive relief with respect to claims asserted or expected to
be asserted by Persons other than the Grantors, that is commenced by a Grantor
in the courts of the United States of America, any state or territory thereof or
any political subdivision of any such state or territory, in which any Grantor
seeks damages arising out of torts committed against it that would reasonably be
expected to result in a damage award to it exceeding $3,000,000.

“Contracts”:  with respect to any Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof (except for
contracts listed on Schedule 6 hereto), to which such Grantor is a party or
under which such Grantor or any property of such Grantor is subject, as the same
may from time to time be amended, supplemented, waived or otherwise modified,
including, without limitation, (i) all rights of such Grantor to receive moneys
due and to become due to it thereunder or in connection therewith, (ii) all
rights of such Grantor to damages arising thereunder and (iii) all rights of
such Grantor to perform and to exercise all remedies thereunder, but excluding
in any event all Restricted Assets.

4


--------------------------------------------------------------------------------


“Copyright Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States Copyright of such Grantor, other than
agreements with any Person that is an Affiliate or a Subsidiary of the Borrower
or such Grantor, including, without limitation, any license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

“Copyrights”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including, without
limitation, any copyright registrations and copyright applications listed on
Schedule 5 hereto, and (i) all renewals thereof, (ii) all income, royalties,
damages and payments now and hereafter due and/or payable with respect thereto,
including, without limitation, payments under all licenses entered into in
connection therewith, and damages and payments for past or future infringements
thereof and (iii) the right to sue or otherwise recover for past, present and
future infringements and misappropriations thereof.

“Credit Agreement”:  as defined in the recitals hereto.

“Excluded Assets”:  as defined in subsection 3.3.

“Existing Notes Indenture”:  the Indenture between The ServiceMaster Company
Limited Partnership, as issuer, and ServiceMaster Limited Partnership, as
guarantor, and the Existing Notes Trustee, dated as of August 15, 1997, as
supplemented by the First Supplemental Indenture thereto, between the same
parties, dated as of August 15, 1997, the Second Supplemental Indenture thereto,
between the Borrower, as successor by merger to The ServiceMaster Company
Limited Partnership and ServiceMaster Limited Partnership, and the Existing
Notes Trustee, dated as of January 1, 1998, the Third Supplemental Indenture
thereto, between the Borrower and the Existing Notes Trustee, dated as of March
2, 1998 and the Fourth Supplemental Indenture, between the Borrower and the
Existing Notes Trustee, dated as of August 10, 1999, as in effect on the Closing
Date.

“first priority”:  with respect to any Lien purported to be created by this
Agreement, that such Lien is the most senior Lien to which such Collateral is
subject (subject to Permitted Liens).

“Fixtures”: as defined in the Code (as in effect on the date hereof), but
excluding in any event all fixtures (as so defined) constituting Restricted
Assets.

“General Fund Account”:  the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.

“General Intangibles”: all “general intangibles”, as that term is defined in
Section 9-102(a)(42) of the Uniform Commercial Code in effect in the State of
New York on the date hereof, but excluding in any event all general intangibles
(as so defined) constituting Restricted Assets.

5


--------------------------------------------------------------------------------


“Granting Parties”:  as defined in the recitals hereto.

“Grantor”:  the Borrower and each Domestic Subsidiary of the Borrower that from
time to time is a party hereto (it being understood that no Excluded Subsidiary
shall be required to be or become a party hereto).

“Guarantor Obligations”:  with respect to any Guarantor, the collective
reference to (i) the Obligations guaranteed by such Guarantor pursuant to
Section 2 and (ii) all obligations and liabilities of such Guarantor that may
arise under or in connection with this Agreement or any other Loan Document to
which such Guarantor is a party, any Interest Rate Agreement, Currency Agreement
or Commodities Agreement designated by such Guarantor or entered into with any
Person who was at the time of entry into such agreement a Lender or an affiliate
of any Lender, any Bank Products Agreement entered into with any Person who was
at the time of entry into such agreement a Lender or an affiliate of any Lender,
any Guarantee of Holding or any of its Subsidiaries as to which any Secured
Party is a beneficiary, the provision of cash management services by any Lender
or an Affiliate thereof to the Borrower or any Subsidiary thereof, or any other
document made, delivered or given in connection therewith of such Guarantor, in
each case whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses or otherwise (including, without
limitation, all fees and disbursements of counsel to the Administrative Agent,
to the Other Representatives or to the Lenders that are required to be paid by
such Guarantor pursuant to the terms of this Agreement or any other Loan
Document).

“Guarantors”:  the collective reference to each Granting Party other than the
Borrower.

“Holding”:  as defined in the preamble hereto.

“Instar Entity”:  any of InStar Services Group, Inc. or any of its Subsidiaries.

“Instar Group Pledge Agreement”:  Pledge Agreement, dated February 27, 2006
between ServiceMaster Holding Corporation, a Delaware corporation, InStar
Services Group, Inc., a Delaware corporation, InStar Services Group, L.P., a
Delaware limited partnership, InStar Services Holdings, LLC, a Delaware limited
liability company, Instar Services Management, LLC, a limited liability company
and Steward, as amended, restated, amended and restated, supplemented or
otherwise modified or replaced from time to time.

“Instar Pledged Stock”:  as of the date referred to in subsection 5.3.6, the
Capital Stock of any Instar Entity, other than any Capital Stock (a) that is
being sold or otherwise disposed of in a transaction permitted under the Credit
Agreement pursuant to binding agreements, (b) of the type described in the
proviso to the definition of “Pledged Stock” (other than clause (vii) thereof),
including but not limited to any Capital Stock constituting a Restricted Asset
or (c) of any Excluded Subsidiary.

“Instruments”:  has the meaning specified in Article 9 of the Code, but
excluding in any event (i) the Pledged Securities and (ii) all Restricted
Assets.

6


--------------------------------------------------------------------------------


“Intellectual Property”:  with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

“Intercompany Note”:  with respect to any Grantor, any promissory note in a
principal amount in excess of $3,000,000 evidencing loans made by such Grantor
to Holding or any of its Restricted Subsidiaries, but excluding in any event all
Restricted Assets (including but not limited to any promissory notes evidencing
loans made by any Grantor to any Significant Subsidiary).

“Intercreditor Agreement”:  as defined in the recitals hereto.

“Inventory”:  with respect to any Grantor, all inventory (as defined in the
Code) of such Grantor, including, without limitation, all Inventory (as defined
in the Credit Agreement) of such Grantor.

“Investment Property”:  the collective reference to all “investment property” as
such term is defined in Section 9-102(a)(49) of the Uniform Commercial Code in
effect in the State of New York on the date hereof (other than (a) Capital Stock
of any Foreign Subsidiary in excess of 65% of any series of such stock, (b) any
Capital Stock excluded from the definition of “Pledged Stock” (other than
pursuant to clause (vii) of the proviso thereto) and (c) any Restricted Asset
(including but not limited to any Capital Stock of any Significant Subsidiary))
and (ii) whether or not constituting “investment property” as so defined, all
Pledged Securities.

“Issuers”:  the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including, without limitation, any successors contemplated by subsection 7.3 of
the Credit Agreement), provided that, notwithstanding that any Significant
Subsidiary may be identified on Schedule 2, no such Significant Subsidiary is or
shall be deemed an “Issuer” under this Agreement unless (x) the Existing Notes
Indenture ceases to be in full force and effect as a result of the satisfaction
and discharge thereof in accordance with its terms or (y) the Pledgor that owns
the Capital Stock of such Significant Subsidiary grants a Lien to any Person on
the Capital Stock of such Significant Subsidiary resulting in the Existing Notes
becoming equally and ratably secured by such Capital Stock pursuant to Section
5.03 of the Existing Notes Indenture, for so long as the Existing Notes are so
secured.

“Lender”:  as defined in the preamble hereto.

“Management Loans”:  Indebtedness (including any extension, renewal or
refinancing thereof) outstanding at any time incurred by any Management
Investors in connection with any purchases by them of Management Stock, which
Indebtedness is entitled to the benefit of any Management Guarantee of the
Parent or any of its Subsidiaries.

“New Pledged Stock”:  the Capital Stock of any Captive Insurance Subsidiary or
Home Warranty Subsidiary that is no longer subject to regulation (and that has
no Subsidiary that is subject to regulation) as an insurance, home warranty,
service contract or similar company, as the case may be, other than any Capital
Stock (a) that is being sold or otherwise disposed of in a transaction permitted
under the Credit Agreement pursuant to binding agreements, (b) of the type

7


--------------------------------------------------------------------------------


described in the proviso to the definition of “Pledged Stock” (other than clause
(v) thereof), including but not limited to any Capital Stock constituting a
Restricted Asset or (c) of any Excluded Subsidiary (other than a Subsidiary
described in clauses (f) (in the case of Capital Stock of a Captive Insurance
Subsidiary) or (h) (in the case of Capital Stock of a Home Warranty Subsidiary)
thereof).

“Non-Lender Secured Parties”:  the collective reference to the Secured Parties
referred to in clause (iii), (iv) and (v) of the definition thereof, and their
respective successors and assigns and their permitted transferees and endorsees.

“Obligations”:  (i) in the case of the Borrower, its Borrower Obligations and
(ii) in the case of each Guarantor, the Guarantor Obligations of such Guarantor.

“Patent Licenses”:  with respect to any Grantor, all United States written
license  agreements of such Grantor  providing for the grant by or to such
Grantor of any right under any United States patent, patent application or
patentable invention, other than agreements with any Person that is an Affiliate
or a Subsidiary of the Borrower or such Grantor, including, without limitation,
the license agreements listed on Schedule 5 hereto, subject, in each case, to
the terms of such license agreements, and the right to prepare for sale, sell
and advertise for sale, all Inventory now or hereafter covered by such licenses.

“Patents”:  with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including, without
limitation, all patents and patent applications identified in Schedule 5 hereto,
and including, without limitation, (i) all inventions and improvements described
and claimed therein, (ii) the right to sue or otherwise recover for any and all
past, present and future infringements and misappropriations thereof, (iii) all
income, royalties, damages and other payments now and hereafter due and/or
payable with respect thereto (including, without limitation, payments under all
licenses entered into in connection therewith, and damages and payments for
past, present or future infringements thereof), and (iv) all other rights
corresponding thereto in the United States and all reissues, divisions,
continuations, continuations-in-part, substitutes, renewals, and extensions
thereof, all improvements thereon, and all other rights of any kind whatsoever
of such Grantor accruing thereunder or pertaining thereto.

“Pledged Collateral”:   as to any Pledgor, the Pledged Securities now owned or
at any time hereafter acquired by such Pledgor, and any Proceeds thereof.

“Pledged Notes”:  with respect to any Pledgor, all Intercompany Notes at any
time issued to, or held or owned by, such Pledgor.

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

“Pledged Stock”:  with respect to any Pledgor, the shares of Capital Stock of
any Issuer listed on Schedule 2 as held by such Pledgor, together with any other
shares of Capital Stock required to be pledged hereunder by such Pledgor
pursuant to subsection 6.9 of the Credit Agreement, as well as any other shares,
stock certificates, options or rights of any nature whatsoever in

8


--------------------------------------------------------------------------------


respect of the Capital Stock of any Issuer that may be issued or granted to, or
held by, such Pledgor while this Agreement is in effect (provided that in no
event shall there be pledged, nor shall any Pledgor be required to pledge,
directly or indirectly, (i) more than 65% of any series of the outstanding
Capital Stock of any Foreign Subsidiary, (ii) any of the Capital Stock of a
Subsidiary of a Foreign Subsidiary, (iii) de minimis shares of a Foreign
Subsidiary held by any Pledgor as a nominee or in a similar capacity, (iv) any
of the Capital Stock of any Unrestricted Subsidiary, (v) subject to subsection
5.3.5(a), any Capital Stock of any Home Warranty Subsidiary or Captive Insurance
Subsidiary (or any Subsidiary thereof) (other than (subject to the following
clause (vi) of this definition) the Capital Stock of Steward), (vi) any
Restricted Asset, including but not limited to any Capital Stock of any
Significant Subsidiary and (vii) subject to subsection 5.3.5(b), any Capital
Stock of any Instar Entity).

“Pledgor”:  Holding (with respect to the Pledged Stock of the Borrower and all
other Pledged Collateral of Holding) and each other Granting Party (with respect
to Pledged Securities held by such Granting Party and all other Pledged
Collateral of such Granting Party).

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof and, in any event, Proceeds of Pledged Securities shall include, without
limitation, all dividends or other income from the Pledged Securities,
collections thereon or distributions or payments with respect thereto, but
excluding in any event all Restricted Assets.

“Restricted Assets”:  any Equity Interests, indebtedness or other obligations of
a Significant Subsidiary held by any Grantor or any Principal Property of the
Borrower or a Significant Subsidiary.  For purposes of the foregoing definition,
the terms “Equity Interests,” “Principal Property” and “Significant Subsidiary”
are used as defined in the Existing Notes Indenture, and the terms
“indebtedness” and “obligations” are used with the same meaning as such terms
are used in Section 5.03(b) of the Existing Notes Indenture.   It is understood
and agreed that an asset of a Grantor that would constitute Collateral but for
the fact that it is a Restricted Asset will cease to be a Restricted Asset (and
will constitute “Collateral” and be subject to the Lien created hereby as and to
the extent otherwise provided herein) (x) if the Existing Notes Indenture ceases
to be in full force and effect as a result of the satisfaction and discharge
thereof in accordance with its terms or (y) if such Grantor grants a Lien (other
than any Lien arising pursuant to or by reason of any Loan Document) to any
Person on such asset resulting in the Existing Notes becoming equally and
ratably secured by such asset pursuant to Section 5.03 of the Existing Notes
Indenture, for so long as the Existing Notes are so secured (and when such Lien
is no longer outstanding, such asset thereafter shall constitute a Restricted
Asset, and shall not constitute “Collateral” or be subject to the Lien created
hereby, and the Collateral Agent shall take such action to evidence the absence
of the Lien created hereby on such asset as the Borrower or such Grantor may
reasonably request).

“Restrictive Agreements”:  as defined in subsection 3.3(a).

“Revolving Collateral Agent”:  as defined in the recitals hereto.

“Revolving Credit Administrative Agent”:  as defined in the recitals hereto.

9


--------------------------------------------------------------------------------


“Revolving Credit Agreement”:  as defined in the recitals hereto.

“Revolving Credit Collateral”:  all “Security Collateral” as defined in the
Revolving Credit Guarantee and Collateral Agreement.

“Revolving Credit Guarantee and Collateral Agreement”:  as defined in the
recitals hereto.

“Revolving Credit Obligations”:  as defined in the Intercreditor Agreement.

“Revolving Lenders”:  as defined in the recitals hereto.

“Secured Parties”:  the collective reference to (i) the Administrative Agent,
the Collateral Agent and each Other Representative, (ii) the Lenders, (iii) with
respect to any Interest Rate Agreement, Currency Agreement or Commodities
Agreement with Holdings or any of its Subsidiaries, any counterparty thereto
designated by the Borrower or that, at the time such agreement or arrangement
was entered into, was a Lender or an Affiliate of any Lender, (iv) with respect
to any Bank Products Agreement with Holding or any of its Subsidiaries, any
counterparty thereto that, at the time such agreement or arrangement was entered
into, was a Lender or an Affiliate of any Lender, (iv) with respect to any
Management Loans, any lender thereof that, at the time such Indebtedness was
extended (or agreement to extend such Indebtedness was entered into), was a
Lender or an Affiliate of any Lender and (v) their respective successors and
assigns and their permitted transferees and endorsees.

“Security Collateral”:  with respect to any Granting Party, means, collectively,
the Collateral (if any) and the Pledged Collateral (if any) of such Granting
Party.

“Significant Subsidiary”:  as defined in the Existing Notes Indenture.

“Specified Asset”:  as defined in subsection 4.2.2 hereof.

“Steward”:  Steward Insurance Company, a Vermont corporation.

“Trade Secret Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any trade secrets, including, without limitation, know how,
processes, formulae, compositions, designs, and confidential business and
technical information, and all rights of any kind whatsoever accruing thereunder
or pertaining thereto, other than agreements with any Person that is an
Affiliate or a Subsidiary of the Borrower or such Grantor, subject, in each
case, to the terms of such license agreements, and the right to prepare for
sale, sell and advertise for sale, all Inventory now or hereafter covered by
such licenses.

“Trade Secrets”:  with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all United States trade secrets, including, without
limitation, know-how, processes, formulae, compositions, designs, and
confidential business and technical information, and all rights of any kind
whatsoever accruing thereunder or pertaining thereto, including, without
limitation, (i) all income, royalties, damages and payments now and hereafter
due and/or payable

10


--------------------------------------------------------------------------------


with respect thereto, including, without limitation, payments under all
licenses, non-disclosure agreements and memoranda of understanding entered into
in connection therewith, and damages and payments for past or future
misappropriations thereof, and (ii) the right to sue or otherwise recover for
past, present or future misappropriations thereof.

“Trademark Licenses”:  with respect to any Grantor, all United States written
license agreements of such Grantor providing for the grant by or to such Grantor
of any right under any United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, other than
agreements with any Person that is an Affiliate or a Subsidiary of the Borrower
or such Grantor, including, without limitation, the license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

“Trademarks”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations (except for “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C.
§ 1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed), and any renewals thereof,
including, without limitation, each registration and application identified in
Schedule 5 hereto, and including, without limitation, (i) the right to sue or
otherwise recover for any and all past, present and future infringements or
dilutions thereof, (ii) all income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto (including, without
limitation, payments under all licenses entered into in connection therewith,
and damages and payments for past or future infringements thereof), and
(iii) all other rights corresponding thereto in the United States and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto in the United States, together in each case with the goodwill of the
business connected with the use of, and symbolized by, each such trademark,
service mark, trade name, trade dress or other indicia of trade origin or
business identifiers.

“Vehicles”:  all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.


1.2                                 OTHER DEFINITIONAL PROVISIONS.

(A)                                  THE WORDS “HEREOF”, “HEREIN”, “HERETO” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT, AND SECTION, SCHEDULE AND ANNEX REFERENCES ARE TO THIS AGREEMENT
UNLESS OTHERWISE SPECIFIED.

(B)                                 THE MEANINGS GIVEN TO TERMS DEFINED HEREIN
SHALL BE EQUALLY APPLICABLE TO BOTH THE SINGULAR AND PLURAL FORMS OF SUCH TERMS.

11


--------------------------------------------------------------------------------


(C)                                  WHERE THE CONTEXT REQUIRES, TERMS RELATING
TO THE COLLATERAL, PLEDGED COLLATERAL OR SECURITY COLLATERAL, OR ANY PART
THEREOF, WHEN USED IN RELATION TO A GRANTING PARTY SHALL REFER TO SUCH GRANTING
PARTY’S COLLATERAL, PLEDGED COLLATERAL OR SECURITY COLLATERAL OR THE RELEVANT
PART THEREOF.

(D)                                 ALL REFERENCES IN THIS AGREEMENT TO ANY OF
THE PROPERTY DESCRIBED IN THE DEFINITION OF THE TERM “COLLATERAL” OR “PLEDGED
COLLATERAL”, OR TO ANY PROCEEDS THEREOF, SHALL BE DEEMED TO BE REFERENCES
THERETO ONLY TO THE EXTENT THE SAME CONSTITUTE COLLATERAL OR PLEDGED COLLATERAL,
RESPECTIVELY.


SECTION 2      GUARANTEE


2.1                                 GUARANTEE.

(A)                                  EACH OF THE GUARANTORS HEREBY, JOINTLY AND
SEVERALLY, UNCONDITIONALLY AND IRREVOCABLY, GUARANTEES TO THE ADMINISTRATIVE
AGENT, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, THE PROMPT AND COMPLETE
PAYMENT AND PERFORMANCE BY THE BORROWER WHEN DUE AND PAYABLE (WHETHER AT THE
STATED MATURITY, BY ACCELERATION OR OTHERWISE) OF THE BORROWER OBLIGATIONS OF
THE BORROWER.

(B)                                 ANYTHING HEREIN OR IN ANY OTHER LOAN
DOCUMENT TO THE CONTRARY NOTWITHSTANDING, THE MAXIMUM LIABILITY OF EACH
GUARANTOR HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS SHALL IN NO EVENT EXCEED
THE AMOUNT THAT CAN BE GUARANTEED BY SUCH GUARANTOR UNDER APPLICABLE LAW,
INCLUDING APPLICABLE FEDERAL AND STATE LAWS RELATING TO THE INSOLVENCY OF
DEBTORS; PROVIDED THAT, TO THE MAXIMUM EXTENT PERMITTED UNDER APPLICABLE LAW, IT
IS THE INTENT OF THE PARTIES HERETO THAT (X) THE AMOUNT OF THE LIABILITY OF ANY
OF THE GUARANTORS OR ANY GUARANTEE IN RESPECT OF INDEBTEDNESS REPRESENTED BY THE
SENIOR INTERIM LOAN FACILITY SHALL BE REDUCED BEFORE THE AMOUNT OF THE LIABILITY
OF THE RESPECTIVE GUARANTOR IS REDUCED HEREUNDER AND (Y) THE RIGHTS OF
CONTRIBUTION OF EACH GUARANTOR PROVIDED IN FOLLOWING SUBSECTION 2.2 BE INCLUDED
AS AN ASSET OF THE RESPECTIVE GUARANTOR IN DETERMINING THE MAXIMUM LIABILITY OF
SUCH GUARANTOR HEREUNDER.

(C)                                  EACH GUARANTOR AGREES THAT THE BORROWER
OBLIGATIONS GUARANTEED BY IT HEREUNDER MAY AT ANY TIME AND FROM TIME TO TIME
EXCEED THE AMOUNT OF THE LIABILITY OF SUCH GUARANTOR HEREUNDER WITHOUT IMPAIRING
THE GUARANTEE CONTAINED IN THIS SECTION 2 OR AFFECTING THE RIGHTS AND REMEDIES
OF THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY HEREUNDER.

(D)                                 THE GUARANTEE CONTAINED IN THIS SECTION 2
SHALL REMAIN IN FULL FORCE AND EFFECT UNTIL THE EARLIEST TO OCCUR OF (I) THE
FIRST DATE ON WHICH ALL THE LOANS, ALL OTHER BORROWER OBLIGATIONS THEN DUE AND
OWING, AND THE OBLIGATIONS OF EACH GUARANTOR UNDER THE GUARANTEE CONTAINED IN
THIS SECTION 2 THEN DUE AND OWING SHALL HAVE BEEN SATISFIED BY PAYMENT IN FULL
IN CASH AND THE TERM LOAN COMMITMENTS SHALL BE TERMINATED, NOTWITHSTANDING THAT
FROM TIME TO TIME DURING THE TERM OF THE CREDIT AGREEMENT THE BORROWER MAY BE
FREE FROM ANY BORROWER OBLIGATIONS, (II) AS TO ANY GUARANTOR, THE SALE OR OTHER
DISPOSITION OF ALL OF THE CAPITAL STOCK OF SUCH GUARANTOR (TO A PERSON OTHER
THAN THE BORROWER OR A RESTRICTED SUBSIDIARY) AS PERMITTED UNDER THE CREDIT
AGREEMENT OR (III) AS TO ANY GUARANTOR, THE DESIGNATION OF SUCH GUARANTOR AS AN
UNRESTRICTED SUBSIDIARY.

(E)                                  NO PAYMENT MADE BY THE BORROWER, ANY OF THE
GUARANTORS, ANY OTHER GUARANTOR OR ANY OTHER PERSON OR RECEIVED OR COLLECTED BY
THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY

12


--------------------------------------------------------------------------------


FROM THE BORROWER, ANY OF THE GUARANTORS, ANY OTHER GUARANTOR OR ANY OTHER
PERSON BY VIRTUE OF ANY ACTION OR PROCEEDING OR ANY SET-OFF OR APPROPRIATION OR
APPLICATION AT ANY TIME OR FROM TIME TO TIME IN REDUCTION OF OR IN PAYMENT OF
ANY OF THE BORROWER OBLIGATIONS SHALL BE DEEMED TO MODIFY, REDUCE, RELEASE OR
OTHERWISE AFFECT THE LIABILITY OF ANY GUARANTOR HEREUNDER WHICH SHALL,
NOTWITHSTANDING ANY SUCH PAYMENT (OTHER THAN ANY PAYMENT MADE BY SUCH GUARANTOR
IN RESPECT OF THE BORROWER OBLIGATIONS OR ANY PAYMENT RECEIVED OR COLLECTED FROM
SUCH GUARANTOR IN RESPECT OF ANY OF THE BORROWER OBLIGATIONS), REMAIN LIABLE FOR
THE BORROWER OBLIGATIONS OF THE BORROWER GUARANTEED BY IT HEREUNDER UP TO THE
MAXIMUM LIABILITY OF SUCH GUARANTOR HEREUNDER UNTIL THE EARLIEST TO OCCUR OF (I)
THE FIRST DATE ON WHICH ALL THE LOANS, AND ALL OTHER BORROWER OBLIGATIONS THEN
DUE AND OWING, ARE PAID IN FULL IN CASH AND THE TERM LOAN COMMITMENTS ARE
TERMINATED, (II) THE SALE OR OTHER DISPOSITION OF ALL OF THE CAPITAL STOCK OF
SUCH GUARANTOR (TO A PERSON OTHER THAN THE BORROWER OR A RESTRICTED SUBSIDIARY)
AS PERMITTED UNDER THE CREDIT AGREEMENT OR (III) THE DESIGNATION OF SUCH
GUARANTOR AS AN UNRESTRICTED SUBSIDIARY.


2.2                                 RIGHT OF CONTRIBUTION.  EACH GUARANTOR
HEREBY AGREES THAT TO THE EXTENT THAT A GUARANTOR SHALL HAVE PAID MORE THAN ITS
PROPORTIONATE SHARE (BASED, TO THE MAXIMUM EXTENT PERMITTED BY LAW, ON THE
RESPECTIVE ADJUSTED NET WORTHS OF THE GUARANTORS ON THE DATE THE RESPECTIVE
PAYMENT IS MADE) OF ANY PAYMENT MADE HEREUNDER, SUCH GUARANTOR SHALL BE ENTITLED
TO SEEK AND RECEIVE CONTRIBUTION FROM AND AGAINST ANY OTHER GUARANTOR HEREUNDER
THAT HAS NOT PAID ITS PROPORTIONATE SHARE OF SUCH PAYMENT.  EACH GUARANTOR’S
RIGHT OF CONTRIBUTION SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF
SUBSECTION 2.3.  THE PROVISIONS OF THIS SUBSECTION 2.2 SHALL IN NO RESPECT LIMIT
THE OBLIGATIONS AND LIABILITIES OF ANY GUARANTOR TO THE ADMINISTRATIVE AGENT AND
THE OTHER SECURED PARTIES, AND EACH GUARANTOR SHALL REMAIN LIABLE TO THE
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES FOR THE FULL AMOUNT
GUARANTEED BY SUCH GUARANTOR HEREUNDER.


2.3                                 NO SUBROGATION.  NOTWITHSTANDING ANY PAYMENT
MADE BY ANY GUARANTOR HEREUNDER OR ANY SET-OFF OR APPLICATION OF FUNDS OF ANY
GUARANTOR BY THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY, NO GUARANTOR SHALL
BE ENTITLED TO BE SUBROGATED TO ANY OF THE RIGHTS OF THE COLLATERAL AGENT OR ANY
OTHER SECURED PARTY AGAINST THE BORROWER OR ANY OTHER GUARANTOR OR ANY
COLLATERAL SECURITY OR GUARANTEE OR RIGHT OF OFFSET HELD BY THE COLLATERAL AGENT
OR ANY OTHER SECURED PARTY FOR THE PAYMENT OF THE BORROWER OBLIGATIONS, NOR
SHALL ANY GUARANTOR SEEK OR BE ENTITLED TO SEEK ANY CONTRIBUTION OR
REIMBURSEMENT FROM THE BORROWER OR ANY OTHER GUARANTOR IN RESPECT OF PAYMENTS
MADE BY SUCH GUARANTOR HEREUNDER, UNTIL ALL AMOUNTS OWING TO THE COLLATERAL
AGENT AND THE OTHER SECURED PARTIES BY THE BORROWER ON ACCOUNT OF THE BORROWER
OBLIGATIONS ARE PAID IN FULL IN CASH AND THE TERM LOAN COMMITMENTS ARE
TERMINATED.  IF ANY AMOUNT SHALL BE PAID TO ANY GUARANTOR ON ACCOUNT OF SUCH
SUBROGATION RIGHTS AT ANY TIME WHEN ALL OF THE BORROWER OBLIGATIONS SHALL NOT
HAVE BEEN PAID IN FULL IN CASH OR TERM LOAN COMMITMENTS SHALL REMAIN IN EFFECT,
SUCH AMOUNT SHALL BE HELD BY SUCH GUARANTOR IN TRUST FOR THE COLLATERAL AGENT
AND THE OTHER SECURED PARTIES, SEGREGATED FROM OTHER FUNDS OF SUCH GUARANTOR,
AND SHALL, FORTHWITH UPON RECEIPT BY SUCH GUARANTOR, BE TURNED OVER TO THE
COLLATERAL AGENT IN THE EXACT FORM RECEIVED BY SUCH GUARANTOR (DULY INDORSED BY
SUCH GUARANTOR TO THE COLLATERAL AGENT, IF REQUIRED), TO BE HELD AS COLLATERAL
SECURITY FOR ALL OF THE BORROWER OBLIGATIONS (WHETHER MATURED OR UNMATURED)
GUARANTEED BY SUCH GUARANTOR AND/OR THEN OR AT ANY TIME THEREAFTER MAY BE
APPLIED AGAINST ANY BORROWER OBLIGATIONS, WHETHER MATURED OR UNMATURED, IN SUCH
ORDER AS THE COLLATERAL AGENT MAY DETERMINE.

13


--------------------------------------------------------------------------------



2.4                                 AMENDMENTS, ETC. WITH RESPECT TO THE
OBLIGATIONS.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH GUARANTOR SHALL
REMAIN OBLIGATED HEREUNDER NOTWITHSTANDING THAT, WITHOUT ANY RESERVATION OF
RIGHTS AGAINST ANY GUARANTOR AND WITHOUT NOTICE TO OR FURTHER ASSENT BY ANY
GUARANTOR, ANY DEMAND FOR PAYMENT OF ANY OF THE BORROWER OBLIGATIONS MADE BY THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY MAY BE
RESCINDED BY THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR SUCH OTHER
SECURED PARTY AND ANY OF THE BORROWER OBLIGATIONS CONTINUED, AND THE BORROWER
OBLIGATIONS, OR THE LIABILITY OF ANY OTHER PERSON UPON OR FOR ANY PART THEREOF,
OR ANY COLLATERAL SECURITY OR GUARANTEE THEREFOR OR RIGHT OF OFFSET WITH RESPECT
THERETO, MAY, FROM TIME TO TIME, IN WHOLE OR IN PART, BE RENEWED, EXTENDED,
AMENDED, WAIVED, MODIFIED, ACCELERATED, COMPROMISED, SUBORDINATED, WAIVED,
SURRENDERED OR RELEASED BY THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR ANY
OTHER SECURED PARTY, AND THE CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY OTHER DOCUMENTS EXECUTED AND DELIVERED IN CONNECTION THEREWITH MAY BE
AMENDED, WAIVED, MODIFIED, SUPPLEMENTED OR TERMINATED, IN WHOLE OR IN PART, AS
THE COLLATERAL AGENT OR THE ADMINISTRATIVE AGENT (OR THE REQUIRED LENDERS OR THE
APPLICABLE LENDERS(S), AS THE CASE MAY BE) MAY DEEM ADVISABLE FROM TIME TO TIME,
AND ANY COLLATERAL SECURITY, GUARANTEE OR RIGHT OF OFFSET AT ANY TIME HELD BY
THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY FOR
THE PAYMENT OF ANY OF THE BORROWER OBLIGATIONS MAY BE SOLD, EXCHANGED, WAIVED,
SURRENDERED OR RELEASED.  NONE OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT
NOR ANY OTHER SECURED PARTY SHALL HAVE ANY OBLIGATION TO PROTECT, SECURE,
PERFECT OR INSURE ANY LIEN AT ANY TIME HELD BY IT AS SECURITY FOR ANY OF THE
BORROWER OBLIGATIONS OR FOR THE GUARANTEE CONTAINED IN THIS SECTION 2 OR ANY
PROPERTY SUBJECT THERETO, EXCEPT TO THE EXTENT REQUIRED BY APPLICABLE LAW.


2.5                                 GUARANTEE ABSOLUTE AND UNCONDITIONAL.  EACH
GUARANTOR WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL
NOTICE OF THE CREATION, RENEWAL, EXTENSION OR ACCRUAL OF ANY OF THE BORROWER
OBLIGATIONS AND NOTICE OF OR PROOF OF RELIANCE BY THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY UPON THE GUARANTEE CONTAINED IN
THIS SECTION 2 OR ACCEPTANCE OF THE GUARANTEE CONTAINED IN THIS SECTION 2; EACH
OF THE BORROWER OBLIGATIONS, AND ANY OBLIGATION CONTAINED THEREIN, SHALL
CONCLUSIVELY BE DEEMED TO HAVE BEEN CREATED, CONTRACTED OR INCURRED, OR RENEWED,
EXTENDED, AMENDED OR WAIVED, IN RELIANCE UPON THE GUARANTEE CONTAINED IN THIS
SECTION 2; AND ALL DEALINGS BETWEEN THE BORROWER AND ANY OF THE GUARANTORS, ON
THE ONE HAND, AND THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND THE OTHER
SECURED PARTIES, ON THE OTHER HAND, LIKEWISE SHALL BE CONCLUSIVELY PRESUMED TO
HAVE BEEN HAD OR CONSUMMATED IN RELIANCE UPON THE GUARANTEE CONTAINED IN THIS
SECTION 2.  EACH GUARANTOR WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, DILIGENCE, PRESENTMENT, PROTEST, DEMAND FOR PAYMENT AND NOTICE OF DEFAULT
OR NONPAYMENT TO OR UPON THE BORROWER OR ANY OF THE OTHER GUARANTORS WITH
RESPECT TO ANY OF THE BORROWER OBLIGATIONS.  EACH GUARANTOR UNDERSTANDS AND
AGREES, TO THE EXTENT PERMITTED BY LAW, THAT THE GUARANTEE CONTAINED IN THIS
SECTION 2 SHALL BE CONSTRUED AS A CONTINUING, ABSOLUTE AND UNCONDITIONAL
GUARANTEE OF PAYMENT AND NOT OF COLLECTION.  EACH GUARANTOR HEREBY WAIVES, TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL DEFENSES (OTHER THAN
ANY SUIT FOR BREACH OF A CONTRACTUAL PROVISION OF ANY OF THE LOAN DOCUMENTS)
THAT IT MAY HAVE ARISING OUT OF OR IN CONNECTION WITH ANY AND ALL OF THE
FOLLOWING:  (A) THE VALIDITY OR ENFORCEABILITY OF THE CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT, ANY OF THE BORROWER OBLIGATIONS OR ANY OTHER COLLATERAL
SECURITY THEREFOR OR GUARANTEE OR RIGHT OF OFFSET WITH RESPECT THERETO AT ANY
TIME OR FROM TIME TO TIME HELD BY THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT
OR ANY OTHER SECURED PARTY, (B) ANY DEFENSE, SET-OFF OR COUNTERCLAIM (OTHER THAN
A DEFENSE OF PAYMENT OR

14


--------------------------------------------------------------------------------



PERFORMANCE) THAT MAY AT ANY TIME BE AVAILABLE TO OR BE ASSERTED BY THE BORROWER
AGAINST THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED
PARTY, (C) ANY CHANGE IN THE TIME, PLACE, MANNER OR PLACE OF PAYMENT, AMENDMENT,
OR WAIVER OR INCREASE IN ANY OF THE OBLIGATIONS, (D) ANY EXCHANGE, TAKING, OR
RELEASE OF SECURITY COLLATERAL, (E) ANY CHANGE IN THE STRUCTURE OR EXISTENCE OF
THE BORROWER, (F) ANY APPLICATION OF SECURITY COLLATERAL TO ANY OF THE
OBLIGATIONS, (G) ANY LAW, REGULATION OR ORDER OF ANY JURISDICTION, OR ANY OTHER
EVENT, AFFECTING ANY TERM OF ANY OBLIGATION OR THE RIGHTS OF THE COLLATERAL
AGENT, THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY WITH RESPECT THERETO,
INCLUDING, WITHOUT LIMITATION:  (I) THE APPLICATION OF ANY SUCH LAW, REGULATION,
DECREE OR ORDER, INCLUDING ANY PRIOR APPROVAL, WHICH WOULD PREVENT THE EXCHANGE
OF ANY CURRENCY (OTHER THAN DOLLARS) FOR DOLLARS OR THE REMITTANCE OF FUNDS
OUTSIDE OF SUCH JURISDICTION OR THE UNAVAILABILITY OF DOLLARS IN ANY LEGAL
EXCHANGE MARKET IN SUCH JURISDICTION IN ACCORDANCE WITH NORMAL COMMERCIAL
PRACTICE, (II) A DECLARATION OF BANKING MORATORIUM OR ANY SUSPENSION OF PAYMENTS
BY BANKS IN SUCH JURISDICTION OR THE IMPOSITION BY SUCH JURISDICTION OR ANY
GOVERNMENTAL AUTHORITY THEREOF OF ANY MORATORIUM ON, THE REQUIRED RESCHEDULING
OR RESTRUCTURING OF, OR REQUIRED  APPROVAL OF PAYMENTS ON, ANY INDEBTEDNESS IN
SUCH JURISDICTION, (III) ANY EXPROPRIATION, CONFISCATION, NATIONALIZATION OR
REQUISITION BY SUCH COUNTRY OR ANY GOVERNMENTAL AUTHORITY THAT DIRECTLY OR
INDIRECTLY DEPRIVES THE BORROWER OF ANY ASSETS OR THEIR USE, OR OF THE ABILITY
TO OPERATE ITS BUSINESS OR A MATERIAL PART THEREOF, OR (IV) ANY WAR (WHETHER OR
NOT DECLARED), INSURRECTION, REVOLUTION, HOSTILE ACT, CIVIL STRIFE OR SIMILAR
EVENTS OCCURRING IN SUCH JURISDICTION WHICH HAS THE SAME EFFECT AS THE EVENTS
DESCRIBED IN CLAUSE (I), (II) OR (III) ABOVE (IN EACH OF THE CASES CONTEMPLATED
IN CLAUSES (I) THROUGH (IV) ABOVE, TO THE EXTENT OCCURRING OR EXISTING ON OR AT
ANY TIME AFTER THE DATE OF THIS AGREEMENT), OR (H) ANY OTHER CIRCUMSTANCE
WHATSOEVER (OTHER THAN PAYMENT IN FULL IN CASH OF THE BORROWER OBLIGATIONS
GUARANTEED BY IT HEREUNDER) (WITH OR WITHOUT NOTICE TO OR KNOWLEDGE OF THE
BORROWER OR SUCH GUARANTOR) THAT CONSTITUTES, OR MIGHT BE CONSTRUED TO
CONSTITUTE, AN EQUITABLE OR LEGAL DISCHARGE OF THE BORROWER FOR THE BORROWER
OBLIGATIONS, OR OF SUCH GUARANTOR UNDER THE GUARANTEE CONTAINED IN THIS SECTION
2, IN BANKRUPTCY OR IN ANY OTHER INSTANCE.  WHEN MAKING ANY DEMAND HEREUNDER OR
OTHERWISE PURSUING ITS RIGHTS AND REMEDIES HEREUNDER AGAINST ANY GUARANTOR, THE
COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND ANY OTHER SECURED PARTY MAY, BUT
SHALL BE UNDER NO OBLIGATION TO, MAKE A SIMILAR DEMAND ON OR OTHERWISE PURSUE
SUCH RIGHTS AND REMEDIES AS IT MAY HAVE AGAINST THE BORROWER, ANY OTHER
GUARANTOR OR ANY OTHER PERSON OR AGAINST ANY COLLATERAL SECURITY OR GUARANTEE
FOR THE BORROWER OBLIGATIONS GUARANTEED BY SUCH GUARANTOR HEREUNDER OR ANY RIGHT
OF OFFSET WITH RESPECT THERETO, AND ANY FAILURE BY THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY TO MAKE ANY SUCH DEMAND, TO
PURSUE SUCH OTHER RIGHTS OR REMEDIES OR TO COLLECT ANY PAYMENTS FROM THE
BORROWER, ANY OTHER GUARANTOR OR ANY OTHER PERSON OR TO REALIZE UPON ANY SUCH
COLLATERAL SECURITY OR GUARANTEE OR TO EXERCISE ANY SUCH RIGHT OF OFFSET, OR ANY
RELEASE OF THE BORROWER, ANY OTHER GUARANTOR OR ANY OTHER PERSON OR ANY SUCH
COLLATERAL SECURITY, GUARANTEE OR RIGHT OF OFFSET, SHALL NOT RELIEVE ANY
GUARANTOR OF ANY OBLIGATION OR LIABILITY HEREUNDER, AND SHALL NOT IMPAIR OR
AFFECT THE RIGHTS AND REMEDIES, WHETHER EXPRESS, IMPLIED OR AVAILABLE AS A
MATTER OF LAW, OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR ANY OTHER
SECURED PARTY AGAINST ANY GUARANTOR.  FOR THE PURPOSES HEREOF “DEMAND” SHALL
INCLUDE THE COMMENCEMENT AND CONTINUANCE OF ANY LEGAL PROCEEDINGS.


2.6                                 REINSTATEMENT.  THE GUARANTEE OF ANY
GUARANTOR CONTAINED IN THIS SECTION 2 SHALL CONTINUE TO BE EFFECTIVE, OR BE
REINSTATED, AS THE CASE MAY BE, IF AT ANY TIME PAYMENT, OR ANY PART THEREOF, OF
ANY OF THE BORROWER OBLIGATIONS GUARANTEED BY SUCH GUARANTOR HEREUNDER IS
RESCINDED OR MUST OTHERWISE BE RESTORED OR RETURNED BY THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT OR

15


--------------------------------------------------------------------------------



ANY OTHER SECURED PARTY UPON THE INSOLVENCY, BANKRUPTCY, DISSOLUTION,
LIQUIDATION OR REORGANIZATION OF THE BORROWER OR ANY GUARANTOR, OR UPON OR AS A
RESULT OF THE APPOINTMENT OF A RECEIVER, INTERVENOR OR CONSERVATOR OF, OR
TRUSTEE OR SIMILAR OFFICER FOR, THE BORROWER OR ANY GUARANTOR OR ANY SUBSTANTIAL
PART OF ITS PROPERTY, OR OTHERWISE, ALL AS THOUGH SUCH PAYMENTS HAD NOT BEEN
MADE.


2.7                                 PAYMENTS.  EACH GUARANTOR HEREBY GUARANTEES
THAT PAYMENTS HEREUNDER WILL BE PAID TO THE ADMINISTRATIVE AGENT WITHOUT SET-OFF
OR COUNTERCLAIM, IN DOLLARS (OR IN THE CASE OF ANY AMOUNT REQUIRED TO BE PAID IN
ANY OTHER CURRENCY PURSUANT TO THE REQUIREMENTS OF THE CREDIT AGREEMENT OR OTHER
AGREEMENT RELATING TO THE RESPECTIVE OBLIGATIONS, SUCH OTHER CURRENCY), AT THE
ADMINISTRATIVE AGENT’S OFFICE SPECIFIED IN SUBSECTION 10.2 OF THE CREDIT
AGREEMENT OR SUCH OTHER ADDRESS AS MAY BE DESIGNATED IN WRITING BY THE
ADMINISTRATIVE AGENT TO SUCH GUARANTOR FROM TIME TO TIME IN ACCORDANCE WITH
SUBSECTION 10.2 OF THE CREDIT AGREEMENT.


SECTION 3      GRANT OF SECURITY INTEREST


3.1                                 GRANT.  EACH GRANTOR HEREBY GRANTS, SUBJECT
TO EXISTING LICENSES TO USE THE COPYRIGHTS, PATENTS, TRADEMARKS AND TRADE
SECRETS GRANTED BY SUCH GRANTOR IN THE ORDINARY COURSE OF BUSINESS, TO THE
COLLATERAL AGENT, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, A SECURITY
INTEREST IN ALL OF THE COLLATERAL OF SUCH GRANTOR, AS COLLATERAL SECURITY FOR
THE PROMPT AND COMPLETE PAYMENT AND PERFORMANCE WHEN DUE (WHETHER AT THE STATED
MATURITY, BY ACCELERATION OR OTHERWISE) OF THE OBLIGATIONS OF SUCH GRANTOR,
EXCEPT AS PROVIDED IN SUBSECTION 3.3.  THE TERM “COLLATERAL”, AS TO ANY GRANTOR,
MEANS THE FOLLOWING PROPERTY (WHEREVER LOCATED) NOW OWNED OR AT ANY TIME
HEREAFTER ACQUIRED BY SUCH GRANTOR OR IN WHICH SUCH GRANTOR NOW HAS OR AT ANY
TIME IN THE FUTURE MAY ACQUIRE ANY RIGHT, TITLE OR INTEREST, EXCEPT AS PROVIDED
IN SUBSECTION 3.3:

(a)                                  all Accounts;

(b)                                 all Chattel Paper;

(c)                                  all Contracts;

(d)                                 all Documents;

(e)                                  all Equipment (other than Vehicles);

(f)                                    all General Intangibles;

(g)                                 all Instruments;

(h)                                 all Intellectual Property;

(i)                                     all Inventory;

(j)                                     all Investment Property;

(k)                                  all Letter of Credit Rights;

(l)                                     all Fixtures;

16


--------------------------------------------------------------------------------


(m)                               all Commercial Tort Claims constituting
Commercial Tort Actions described in Schedule 7 (together with any Commercial
Tort Actions subject to a further writing provided in accordance with subsection
5.2.12);

(n)                                 all books and records pertaining to any of
the foregoing;

(o)                                 the Collateral Proceeds Account; and

(p)                                 to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

provided that, in the case of each Grantor, Collateral shall not include (i) any
Pledged Collateral, or any property or assets specifically excluded from Pledged
Collateral (including any Capital Stock of any Foreign Subsidiary in excess of
65% of any series of such stock) or (ii) any Restricted Asset.


3.2                                 PLEDGED COLLATERAL.  EACH GRANTING PARTY
THAT IS A PLEDGOR, HEREBY GRANTS TO THE COLLATERAL AGENT, FOR THE RATABLE
BENEFIT OF THE SECURED PARTIES, A SECURITY INTEREST IN ALL OF THE PLEDGED
COLLATERAL OF SUCH PLEDGOR NOW OWNED OR AT ANY TIME HEREAFTER ACQUIRED BY SUCH
PLEDGOR, AND ANY PROCEEDS THEREOF, AS COLLATERAL SECURITY FOR THE PROMPT AND
COMPLETE PERFORMANCE WHEN DUE (WHETHER AT THE STATED MATURITY, BY ACCELERATION
OR OTHERWISE) OF THE OBLIGATIONS OF SUCH PLEDGOR, EXCEPT AS PROVIDED IN
SUBSECTION 3.3; PROVIDED, THAT, PLEDGED COLLATERAL SHALL NOT INCLUDE ANY
RESTRICTED ASSET.


3.3                                 CERTAIN EXCEPTIONS.  NO SECURITY INTEREST IS
OR WILL BE GRANTED PURSUANT HERETO IN ANY RIGHT, TITLE OR INTEREST OF ANY
GRANTING PARTY UNDER OR IN (COLLECTIVELY, THE “EXCLUDED ASSETS”):

(a)                                  any Instruments, Contracts, Chattel Paper,
General Intangibles, Copyright Licenses, Patent Licenses, Trademark Licenses,
Trade Secret Licenses or other contracts or agreements with or issued by Persons
other than Holding, the Borrower, a Restricted Subsidiary or an Affiliate
thereof, (collectively, “Restrictive Agreements”) that would otherwise be
included in the Security Collateral (and such Restrictive Agreements shall not
be deemed to constitute a part of the Security Collateral) for so long as, and
to the extent that, the granting of such a security interest pursuant hereto
would result in a breach, default or termination of such Restrictive Agreements
(in each case, except to the extent that, pursuant to the Code or other
applicable law, the granting of security interests therein can be made without
resulting in a breach, default or termination of such Restrictive Agreements);

(b)                                 any Equipment or other property that would
otherwise be included in the Security Collateral (and such Equipment or other
property shall not be deemed to constitute a part of the Security Collateral) if
such Equipment or other property (x) is subject to a Lien described in
subsection 7.2(h) of the Credit Agreement in respect of Purchase Money
Obligations or Capitalized Lease Obligations, or a Lien described in subsection
7.2.(o) (with respect to such a Lien described in subsection 7.2(h)) of the
Credit Agreement; and consists of Equipment or other property financed or
refinanced thereby (including through any financing or refinancing of the
acquisition, leasing, construction or improvement of any such assets) and/or any
improvements,

17


--------------------------------------------------------------------------------


accessions, proceeds, dividends or distributions in respect of any such assets,
and/or any other assets relating to any such assets (including to any such
acquisition, leasing, construction or improvement thereof) or any such
improvements, accessions, proceeds, dividends or distributions, or (y) is
subject to a Lien described in subsection 7.2(h) of the Credit Agreement in
respect of  Hedging Obligations, or a Lien described in subsection 7.2.(o) (with
respect to such a Lien described in subsection 7.2(h)) of the Credit Agreement;
and consists of (i) cash, Cash Equivalents, Investment Grade Securities and
Temporary Cash Investments, together with proceeds, dividends and distributions
in respect thereof, (ii) any assets relating to such assets, proceeds, dividends
or distributions or to any Hedging Obligations, and/or (iii) any other assets
consisting of, relating to or arising under or in connection with (A) any
Interest Rate Agreements, Currency Agreements or Commodities Agreements or (B)
any other agreements, instruments or documents related to any Hedging
Obligations or to any of the assets referred to in any of subclauses (i) through
(iii) of this clause (y);

(c)                                  any property that would otherwise be
included in the Security Collateral (and such property shall not be deemed to
constitute a part of the Security Collateral) if such property (x) has been sold
or otherwise transferred in connection with (i) a Special Purpose Financing,
(ii) a Sale and Leaseback Transaction the proceeds of which are applied pursuant
to subsection 3.4 of the Credit Agreement if and to the extent required thereby
or (iii) an Exempt Sale and Leaseback Transaction, or (y) constitutes the
Proceeds or products of any property that has been sold or otherwise transferred
pursuant to such Special Purpose Financing, Sale and Leaseback Transaction or
Exempt Sale and Leaseback Transaction (other than any payments received by such
Granting Party in payment for the sale and transfer of such property in such
Special Purpose Financing, Sale and Leaseback Transaction or Exempt Sale and
Leaseback Transaction) or (z) is subject to any Liens securing Indebtedness
incurred in compliance with subsection 7.1(b)(ix) of the Credit Agreement, or
Liens permitted under subsection 7.2(k)(iv) or 7.2(p)(xii) of the Credit
Agreement;

(d)                                 Capital Stock which is specifically excluded
from the definition of Pledged Stock by virtue of the proviso contained in the
parenthetical to such definition.


3.4                                 INTERCREDITOR RELATIONS.  NOTWITHSTANDING
ANYTHING HEREIN TO THE CONTRARY, IT IS THE UNDERSTANDING OF THE PARTIES THAT THE
LIENS GRANTED PURSUANT TO SUBSECTIONS 3.1 AND 3.2 HEREOF SHALL (X) PRIOR TO THE
DISCHARGE OF REVOLVING CREDIT OBLIGATIONS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), BE PARI PASSU AND EQUAL IN PRIORITY TO THE LIENS GRANTED TO THE
REVOLVING COLLATERAL AGENT FOR THE BENEFIT OF THE HOLDERS OF THE REVOLVING
CREDIT OBLIGATIONS TO SECURE THE REVOLVING CREDIT OBLIGATIONS PURSUANT TO THE
APPLICABLE REVOLVING CREDIT DOCUMENT (AS DEFINED IN THE INTERCREDITOR AGREEMENT)
AND (Y) PRIOR TO THE DISCHARGE OF ADDITIONAL OBLIGATIONS (AS DEFINED IN THE
INTERCREDITOR AGREEMENT), BE PARI PASSU AND EQUAL IN PRIORITY TO THE LIENS
GRANTED TO ANY ADDITIONAL AGENT FOR THE BENEFIT OF THE HOLDERS OF THE APPLICABLE
ADDITIONAL OBLIGATIONS TO SECURE SUCH ADDITIONAL OBLIGATIONS PURSUANT TO THE
APPLICABLE ADDITIONAL COLLATERAL DOCUMENTS (AS DEFINED IN THE INTERCREDITOR
AGREEMENT).  THE COLLATERAL AGENT ACKNOWLEDGES AND AGREES THAT THE RELATIVE
PRIORITY OF SUCH LIENS GRANTED TO THE COLLATERAL AGENT, THE REVOLVING COLLATERAL
AGENT AND ANY ADDITIONAL AGENT MAY BE DETERMINED SOLELY PURSUANT TO THE
INTERCREDITOR AGREEMENT, AND NOT BY

18


--------------------------------------------------------------------------------



PRIORITY AS A MATTER OF LAW OR OTHERWISE.  NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THE LIENS AND SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT
PURSUANT TO THIS AGREEMENT AND THE EXERCISE OF ANY RIGHT OR REMEDY BY THE
COLLATERAL AGENT HEREUNDER ARE SUBJECT TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT.  IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THE INTERCREDITOR
AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN AND CONTROL AS AMONG THE COLLATERAL AGENT, THE REVOLVING COLLATERAL AGENT
AND ANY ADDITIONAL AGENT.  NOTWITHSTANDING ANY OTHER PROVISION HEREOF, SUBJECT
TO THE TERMS OF THE INTERCREDITOR AGREEMENT, (X) FOR SO LONG AS ANY REVOLVING
CREDIT OBLIGATIONS REMAIN OUTSTANDING, ANY OBLIGATION HEREUNDER TO PHYSICALLY
DELIVER TO THE COLLATERAL AGENT ANY SECURITY COLLATERAL MAY BE SATISFIED BY
CAUSING SUCH SECURITY COLLATERAL TO BE PHYSICALLY DELIVERED TO THE REVOLVING
COLLATERAL AGENT TO BE HELD IN ACCORDANCE WITH THE INTERCREDITOR AGREEMENT AND
(Y) FOR SO LONG AS ANY ADDITIONAL OBLIGATIONS REMAIN OUTSTANDING, ANY OBLIGATION
HEREUNDER TO PHYSICALLY DELIVER TO THE COLLATERAL AGENT ANY SECURITY COLLATERAL
MAY BE SATISFIED BY CAUSING SUCH SECURITY COLLATERAL TO BE PHYSICALLY DELIVERED
TO ANY ADDITIONAL AGENT TO BE HELD IN ACCORDANCE WITH THE INTERCREDITOR
AGREEMENT.


SECTION 4      REPRESENTATIONS AND WARRANTIES


4.1                                 REPRESENTATIONS AND WARRANTIES OF EACH
GUARANTOR.  TO INDUCE THE COLLATERAL AGENT AND THE LENDERS TO ENTER INTO THE
CREDIT AGREEMENT AND TO INDUCE THE LENDERS TO MAKE THEIR RESPECTIVE EXTENSIONS
OF CREDIT TO THE BORROWER THEREUNDER, EACH GUARANTOR HEREBY REPRESENTS AND
WARRANTS TO THE COLLATERAL AGENT AND EACH OTHER SECURED PARTY THAT THE
REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 4 OF THE CREDIT AGREEMENT AS
THEY RELATE TO SUCH GUARANTOR OR TO THE LOAN DOCUMENTS TO WHICH SUCH GUARANTOR
IS A PARTY, EACH OF WHICH REPRESENTATIONS AND WARRANTIES IS HEREBY INCORPORATED
HEREIN BY REFERENCE, ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, AND THE
COLLATERAL AGENT AND EACH OTHER SECURED PARTY SHALL BE ENTITLED TO RELY ON EACH
OF SUCH REPRESENTATIONS AND WARRANTIES AS IF FULLY SET FORTH HEREIN; PROVIDED
THAT EACH REFERENCE IN EACH SUCH REPRESENTATION AND WARRANTY TO THE BORROWER’S
KNOWLEDGE SHALL, FOR THE PURPOSES OF THIS SUBSECTION 4.1, BE DEEMED TO BE A
REFERENCE TO SUCH GUARANTOR’S KNOWLEDGE.


4.2                                 REPRESENTATIONS AND WARRANTIES OF EACH
GRANTOR.  TO INDUCE THE COLLATERAL AGENT AND THE LENDERS TO ENTER INTO THE
CREDIT AGREEMENT AND TO INDUCE THE LENDERS TO MAKE THEIR RESPECTIVE EXTENSIONS
OF CREDIT TO THE BORROWER THEREUNDER, EACH GRANTOR HEREBY REPRESENTS AND
WARRANTS TO THE COLLATERAL AGENT AND EACH OTHER SECURED PARTY THAT, IN EACH CASE
AFTER GIVING EFFECT TO THE TRANSACTIONS:


4.2.1                        TITLE; NO OTHER LIENS.  EXCEPT FOR THE SECURITY
INTERESTS GRANTED TO THE COLLATERAL AGENT FOR THE RATABLE BENEFIT OF THE SECURED
PARTIES PURSUANT TO THIS AGREEMENT AND THE OTHER LIENS PERMITTED TO EXIST ON
SUCH GRANTOR’S COLLATERAL BY THE CREDIT AGREEMENT (INCLUDING, WITHOUT
LIMITATION, SUBSECTION 7.2 THEREOF), SUCH GRANTOR OWNS EACH ITEM OF SUCH
GRANTOR’S COLLATERAL FREE AND CLEAR OF ANY AND ALL LIENS.  EXCEPT AS SET FORTH
ON SCHEDULE 3, NO CURRENTLY EFFECTIVE FINANCING STATEMENT OR OTHER SIMILAR
PUBLIC NOTICE WITH RESPECT TO ANY LIEN ON ALL OR ANY PART OF SUCH GRANTOR’S
COLLATERAL IS ON FILE OR OF RECORD IN ANY PUBLIC OFFICE IN THE UNITED STATES OF
AMERICA, ANY STATE, TERRITORY OR DEPENDENCY THEREOF OR THE DISTRICT OF COLUMBIA,
EXCEPT SUCH AS HAVE BEEN FILED IN FAVOR OF THE COLLATERAL

19


--------------------------------------------------------------------------------



AGENT FOR THE RATABLE BENEFIT OF THE SECURED PARTIES PURSUANT TO THIS AGREEMENT
OR AS ARE IN RESPECT OF LIENS PERMITTED BY THE CREDIT AGREEMENT (INCLUDING,
WITHOUT LIMITATION, SUBSECTION 7.2 THEREOF) OR ANY OTHER LOAN DOCUMENT OR FOR
WHICH TERMINATION STATEMENTS WILL BE DELIVERED ON THE CLOSING DATE.


4.2.2                        PERFECTED LIENS.

(a)                                  This Agreement is effective to create, as
collateral security for the Obligations of such Grantor, valid and enforceable
Liens on such Grantor’s Security Collateral in favor of the Collateral Agent for
the benefit of the Secured Parties, except as enforceability may be affected by
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditor’s rights generally, general
equitable principles (whether considered in a proceeding in equity or at law)
and an implied covenant of good faith and fair dealing.

(b)                                 Except with regard to (i) Liens (if any) on
Specified Assets and (ii) any rights reserved in favor of the United States
government as required by law (if any), upon the completion of the Filings and
the delivery to and continuing possession by the Collateral Agent or the
Revolving Collateral Agent acting as agent of the Collateral Agent for purposes
of perfection, as applicable, in accordance with the Intercreditor Agreement, of
all Instruments, Chattel Paper and Documents a security interest in which is
perfected by possession, and the obtaining and maintenance of “control” (as
described in the Code) by the Collateral Agent or the Revolving Collateral Agent
acting as agent of the Collateral Agent for purposes of perfection, as
applicable (or their respective agents appointed for purposes of perfection), in
accordance with the Intercreditor Agreement of the Collateral Proceeds Account,
Electronic Chattel Paper and Letter of Credit Rights a security interest in
which is perfected by “control” and in the case of Commercial Tort Actions
(other than such Commercial Tort Actions listed on Schedule 7 on the date of
this Agreement), the taking of the actions required by subsection 5.2.12 herein,
the Liens created pursuant to this Agreement will constitute valid Liens on and
(to the extent provided herein) perfected security interests in such Grantor’s
Security Collateral in favor of the Collateral Agent for the benefit of the
Secured Parties, and will be prior to all other Liens of all other Persons other
than Permitted Liens, and enforceable as such as against all other Persons other
than Ordinary Course Transferees, except to the extent that the recording of an
assignment or other transfer of title to the Collateral Agent or the Revolving
Collateral Agent or the recording of other applicable documents in the United
States Patent and Trademark Office or United States Copyright Office may be
necessary for perfection or enforceability, and except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law) or by an implied covenant of good faith and fair dealing. As
used in this subsection 4.2.2(b), the following terms shall have the following
meanings:

“Filings”:  the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3,  and (iii) any filings after
the Closing

20


--------------------------------------------------------------------------------


Date in any other jurisdiction as may be necessary under any Requirement of Law.

“Financing Statements”:  the financing statements delivered to the Collateral
Agent by such Grantor on the Closing Date for filing in the jurisdictions listed
in Schedule 4.

“Ordinary Course Transferees”:  (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only, licensees in the ordinary course of busiEness to
the extent provided in Section 9-321 of the Uniform Commercial Code as in effect
from time to time in the relevant jurisdiction and (iii) any other Person who is
entitled to take free of the Lien pursuant to the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction.

“Permitted Liens”:  Liens permitted pursuant to the Loan Documents, including,
without limitation, those permitted to exist pursuant to subsection 7.2 of the
Credit Agreement.

“Specified Assets”:  the following property and assets of such Grantor:

(1)                                  PATENTS, PATENT LICENSES, TRADEMARKS AND
TRADEMARK LICENSES TO THE EXTENT THAT (A) LIENS THEREON CANNOT BE PERFECTED BY
THE FILING OF FINANCING STATEMENTS UNDER THE UNIFORM COMMERCIAL CODE OR BY THE
FILING AND ACCEPTANCE THEREOF IN THE UNITED STATES PATENT AND TRADEMARK OFFICE
OR (B) SUCH PATENTS, PATENT LICENSES, TRADEMARKS AND TRADEMARK LICENSES ARE NOT,
INDIVIDUALLY OR IN THE AGGREGATE, MATERIAL TO THE BUSINESS OF THE BORROWER AND
ITS SUBSIDIARIES TAKEN AS A WHOLE;

(2)                                  COPYRIGHTS AND COPYRIGHT LICENSES AND
ACCOUNTS OR RECEIVABLES ARISING THEREFROM TO THE EXTENT THAT THE UNIFORM
COMMERCIAL CODE AS IN EFFECT FROM TIME TO TIME IN THE RELEVANT JURISDICTION IS
NOT APPLICABLE TO THE CREATION OR PERFECTION OF LIENS THEREON;

(3)                                  COLLATERAL FOR WHICH THE PERFECTION OF
LIENS THEREON REQUIRES FILINGS IN OR OTHER ACTIONS UNDER THE LAWS OF
JURISDICTIONS OUTSIDE OF THE UNITED STATES OF AMERICA, ANY STATE, TERRITORY OR
DEPENDENCY THEREOF OR THE DISTRICT OF COLUMBIA;

(4)                                  GOODS INCLUDED IN COLLATERAL RECEIVED BY
ANY PERSON FOR “SALE OR RETURN” WITHIN THE MEANING OF SECTION 2-326 OF THE
UNIFORM COMMERCIAL CODE OF THE APPLICABLE JURISDICTION, TO THE EXTENT OF CLAIMS
OF CREDITORS OF SUCH PERSON;

(5)                                  PROCEEDS OF ACCOUNTS, RECEIVABLES OR
INVENTORY WHICH DO NOT THEMSELVES CONSTITUTE COLLATERAL OR WHICH HAVE NOT BEEN
TRANSFERRED TO OR DEPOSITED

21


--------------------------------------------------------------------------------


IN THE COLLATERAL PROCEEDS ACCOUNT (IF ANY) OR A DEPOSIT ACCOUNT OF A GRANTOR
SUBJECT TO THE COLLATERAL AGENT’S CONTROL;

(6)                                  CONTRACTS, ACCOUNTS OR RECEIVABLES SUBJECT
TO THE ASSIGNMENT OF CLAIMS ACT;

(7)                                  FIXTURES; AND

(8)                                  UNCERTIFICATED SECURITIES (TO THE EXTENT A
SECURITY INTEREST IS NOT PERFECTED BY THE FILING OF A FINANCING STATEMENT).


4.2.3                        JURISDICTION OF ORGANIZATION.

(a)                                  On the date hereof, such Grantor’s
jurisdiction of organization is specified on Schedule 4.


4.2.4                        FARM PRODUCTS.  NONE OF SUCH GRANTOR’S COLLATERAL
CONSTITUTES, OR IS THE PROCEEDS OF, FARM PRODUCTS.


4.2.5                        ACCOUNTS RECEIVABLE.  THE AMOUNTS REPRESENTED BY
SUCH GRANTOR TO THE ADMINISTRATIVE AGENT OR THE OTHER SECURED PARTIES FROM TIME
TO TIME AS OWING BY EACH ACCOUNT DEBTOR OR BY ALL ACCOUNT DEBTORS IN RESPECT OF
SUCH GRANTOR’S ACCOUNTS RECEIVABLE CONSTITUTING SECURITY COLLATERAL WILL AT SUCH
TIME BE THE CORRECT AMOUNT, IN ALL MATERIAL RESPECTS, ACTUALLY OWING BY SUCH
ACCOUNT DEBTOR OR DEBTORS THEREUNDER, EXCEPT TO THE EXTENT THAT APPROPRIATE
RESERVES THEREFOR HAVE BEEN ESTABLISHED ON THE BOOKS OF SUCH GRANTOR IN
ACCORDANCE WITH GAAP.  UNLESS OTHERWISE INDICATED IN WRITING TO THE
ADMINISTRATIVE AGENT, EACH ACCOUNT RECEIVABLE OF SUCH GRANTOR ARISES OUT OF A
BONA FIDE SALE AND DELIVERY OF GOODS OR RENDITION OF SERVICES BY SUCH GRANTOR. 
SUCH GRANTOR HAS NOT GIVEN ANY ACCOUNT DEBTOR ANY DEDUCTION IN RESPECT OF THE
AMOUNT DUE UNDER ANY SUCH ACCOUNT, EXCEPT IN THE ORDINARY COURSE OF BUSINESS OR
AS SUCH GRANTOR MAY OTHERWISE ADVISE THE ADMINISTRATIVE AGENT IN WRITING.


4.2.6                        PATENTS, COPYRIGHTS AND TRADEMARKS.  SCHEDULE 5
LISTS ALL MATERIAL TRADEMARKS, MATERIAL COPYRIGHTS AND MATERIAL PATENTS, IN EACH
CASE, REGISTERED IN THE UNITED STATES PATENT AND TRADEMARK OFFICE OR THE UNITED
STATES COPYRIGHT OFFICE, AS APPLICABLE, AND OWNED BY SUCH GRANTOR IN ITS OWN
NAME AS OF THE DATE HEREOF, AND ALL MATERIAL TRADEMARK LICENSES, ALL MATERIAL
COPYRIGHT LICENSES AND ALL MATERIAL PATENT LICENSES (INCLUDING, WITHOUT
LIMITATION, MATERIAL TRADEMARK LICENSES FOR REGISTERED TRADEMARKS, MATERIAL
COPYRIGHT LICENSES FOR REGISTERED COPYRIGHTS AND MATERIAL PATENT LICENSES FOR
REGISTERED PATENTS) OWNED BY SUCH GRANTOR IN ITS OWN NAME AS OF THE DATE HEREOF,
IN EACH CASE, THAT IS SOLELY UNITED STATES INTELLECTUAL PROPERTY.


4.3                                 REPRESENTATIONS AND WARRANTIES OF EACH
PLEDGOR.   TO INDUCE THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND THE
LENDERS TO ENTER INTO THE CREDIT AGREEMENT AND TO INDUCE THE LENDERS TO MAKE
THEIR RESPECTIVE EXTENSIONS OF CREDIT TO THE BORROWER THEREUNDER, EACH  PLEDGOR
HEREBY REPRESENTS AND WARRANTS TO THE COLLATERAL AGENT AND EACH OTHER SECURED
PARTY THAT:

22


--------------------------------------------------------------------------------



4.3.1                        EXCEPT AS PROVIDED IN SUBSECTION 3.3, THE SHARES OF
PLEDGED STOCK PLEDGED BY SUCH PLEDGOR HEREUNDER CONSTITUTE (I) IN THE CASE OF
SHARES OF A DOMESTIC SUBSIDIARY, ALL THE ISSUED AND OUTSTANDING SHARES OF ALL
CLASSES OF THE CAPITAL STOCK OF SUCH DOMESTIC SUBSIDIARY OWNED BY SUCH PLEDGOR
AND (II) IN THE CASE OF ANY PLEDGED STOCK CONSTITUTING CAPITAL STOCK OF ANY
FOREIGN SUBSIDIARY, SUCH PERCENTAGE (NOT MORE THAN 65%) AS IS SPECIFIED ON
SCHEDULE 2 OF ALL THE ISSUED AND OUTSTANDING SHARES OF ALL CLASSES OF THE
CAPITAL STOCK OF EACH SUCH FOREIGN SUBSIDIARY OWNED BY SUCH PLEDGOR.


4.3.2                        ALL THE SHARES OF THE PLEDGED STOCK PLEDGED BY SUCH
PLEDGOR HEREUNDER HAVE BEEN DULY AND VALIDLY ISSUED AND ARE FULLY PAID AND
NONASSESSABLE (OR THE EQUIVALENT, IF ANY, UNDER APPLICABLE FOREIGN LAW).


4.3.3                        SUCH PLEDGOR IS THE RECORD AND BENEFICIAL OWNER OF,
AND HAS GOOD TITLE TO, THE PLEDGED SECURITIES PLEDGED BY IT HEREUNDER, FREE OF
ANY AND ALL LIENS OR OPTIONS IN FAVOR OF, OR CLAIMS OF, ANY OTHER PERSON, EXCEPT
THE SECURITY INTEREST CREATED BY THIS AGREEMENT AND LIENS ARISING BY OPERATION
OF LAW OR PERMITTED BY THE CREDIT AGREEMENT (OR DESCRIBED IN THE DEFINITION OF
“PERMITTED LIEN” IN THE CREDIT AGREEMENT).


4.3.4                        EXCEPT WITH RESPECT TO SECURITY INTERESTS IN
PLEDGED SECURITIES (IF ANY) CONSTITUTING SPECIFIED ASSETS, UPON DELIVERY TO THE
COLLATERAL AGENT, OR THE REVOLVING COLLATERAL AGENT ACTING AS AGENT OF THE
COLLATERAL AGENT FOR PURPOSES OF PERFECTION, OR ANY ADDITIONAL AGENT ACTING AS
AGENT OF THE COLLATERAL AGENT FOR PURPOSES OF PERFECTION, AS APPLICABLE, IN
ACCORDANCE WITH THE INTERCREDITOR AGREEMENT, OF THE CERTIFICATES EVIDENCING THE
PLEDGED SECURITIES HELD BY SUCH PLEDGOR TOGETHER WITH EXECUTED UNDATED STOCK
POWERS OR OTHER INSTRUMENTS OF TRANSFER, THE SECURITY INTEREST CREATED IN SUCH
PLEDGED SECURITIES CONSTITUTING CERTIFICATED SECURITIES BY THIS AGREEMENT,
ASSUMING THE CONTINUING POSSESSION OF SUCH PLEDGED SECURITIES BY THE COLLATERAL
AGENT, OR THE REVOLVING COLLATERAL AGENT SO ACTING AS AGENT, OR SUCH ADDITIONAL
AGENT SO ACTING AS AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE INTERCREDITOR
AGREEMENT, WILL CONSTITUTE A VALID, PERFECTED FIRST PRIORITY (SUBJECT, IN TERMS
OF PRIORITY ONLY, TO THE PRIORITY OF THE LIENS OF THE REVOLVING COLLATERAL AGENT
OR ANY ADDITIONAL AGENT) SECURITY INTEREST IN SUCH PLEDGED SECURITIES TO THE
EXTENT PROVIDED IN AND GOVERNED BY THE CODE, ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS AGAINST ALL CREDITORS OF SUCH PLEDGOR AND ANY PERSONS PURPORTING TO
PURCHASE SUCH PLEDGED SECURITIES FROM SUCH PLEDGOR, EXCEPT AS ENFORCEABILITY MAY
BE AFFECTED BY BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION,
MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING CREDITORS’ RIGHTS
GENERALLY, GENERAL EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN A PROCEEDING IN
EQUITY OR AT LAW) AND AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING.


4.3.5                        EXCEPT WITH RESPECT TO SECURITY INTERESTS IN
PLEDGED SECURITIES (IF ANY) CONSTITUTING SPECIFIED ASSETS, UPON THE OBTAINING
AND MAINTENANCE OF “CONTROL” (AS DESCRIBED IN THE CODE) BY THE COLLATERAL AGENT,
THE REVOLVING COLLATERAL AGENT ACTING AS AGENT OF THE COLLATERAL AGENT FOR
PURPOSES OF PERFECTION, OR ANY ADDITIONAL AGENT ACTING AS AGENT OF THE
COLLATERAL AGENT FOR PURPOSES OF PERFECTION (OR THEIR RESPECTIVE AGENTS
APPOINTED FOR PURPOSES OF PERFECTION), AS APPLICABLE, IN ACCORDANCE WITH THE
INTERCREDITOR AGREEMENT OF ALL PLEDGED SECURITIES THAT CONSTITUTE UNCERTIFICATED
SECURITIES, THE SECURITY INTEREST CREATED BY THIS AGREEMENT IN SUCH PLEDGED
SECURITIES THAT CONSTITUTE UNCERTIFICATED SECURITIES, WILL CONSTITUTE A VALID,
PERFECTED FIRST PRIORITY (SUBJECT, IN TERMS OF PRIORITY ONLY, TO THE

23


--------------------------------------------------------------------------------



PRIORITY OF THE LIENS OF THE REVOLVING COLLATERAL AGENT OR ANY ADDITIONAL
AGENT)  SECURITY INTEREST IN SUCH PLEDGED SECURITIES CONSTITUTING UNCERTIFICATED
SECURITIES, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS AGAINST ALL CREDITORS OF
SUCH PLEDGOR AND ANY PERSONS PURPORTING TO PURCHASE SUCH PLEDGED SECURITIES FROM
SUCH PLEDGOR, TO THE EXTENT PROVIDED IN AND GOVERNED BY THE CODE, EXCEPT AS
ENFORCEABILITY MAY BE AFFECTED BY BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE,
REORGANIZATION, MORATORIUM AND OTHER SIMILAR LAWS RELATING TO OR AFFECTING
CREDITORS’ RIGHTS GENERALLY, GENERAL EQUITABLE PRINCIPLES (WHETHER CONSIDERED IN
A PROCEEDING IN EQUITY OR AT LAW) AND AN IMPLIED COVENANT OF GOOD FAITH AND FAIR
DEALING.


SECTION 5      COVENANTS


5.1                                 COVENANTS OF EACH GUARANTOR.  EACH GUARANTOR
COVENANTS AND AGREES WITH THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES
THAT, FROM AND AFTER THE DATE OF THIS AGREEMENT UNTIL THE EARLIEST TO OCCUR OF
(I) THE DATE UPON WHICH THE LOANS, AND ALL OTHER OBLIGATIONS THEN DUE AND OWING,
SHALL HAVE BEEN PAID IN FULL IN CASH AND THE TERM LOAN COMMITMENTS SHALL HAVE
TERMINATED, (II) AS TO ANY GUARANTOR, THE DATE UPON WHICH ALL THE CAPITAL STOCK
OF SUCH GUARANTOR SHALL HAVE BEEN SOLD OR OTHERWISE DISPOSED OF (TO A PERSON
OTHER THAN THE BORROWER OR A RESTRICTED SUBSIDIARY) IN ACCORDANCE WITH THE TERMS
OF THE CREDIT AGREEMENT OR (III) AS TO ANY GUARANTOR, THE DESIGNATION OF SUCH
GUARANTOR AS AN UNRESTRICTED SUBSIDIARY, SUCH GUARANTOR SHALL TAKE, OR SHALL
REFRAIN FROM TAKING, AS THE CASE MAY BE, EACH ACTION THAT IS NECESSARY TO BE
TAKEN OR NOT TAKEN, AS THE CASE MAY BE, SO THAT NO DEFAULT OR EVENT OF DEFAULT
IS CAUSED BY THE FAILURE TO TAKE SUCH ACTION OR TO REFRAIN FROM TAKING SUCH
ACTION BY SUCH GUARANTOR OR ANY OF ITS RESTRICTED SUBSIDIARIES.


5.2                                 COVENANTS OF EACH GRANTOR.  EACH GRANTOR
COVENANTS AND AGREES WITH THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES
THAT, FROM AND AFTER THE DATE OF THIS AGREEMENT UNTIL THE EARLIER TO OCCUR OF
(I) THE DATE UPON WHICH THE LOANS, AND ALL OTHER OBLIGATIONS THEN DUE AND OWING
SHALL HAVE BEEN PAID IN FULL IN CASH AND THE TERM LOAN COMMITMENTS SHALL HAVE
TERMINATED, (II) AS TO ANY GRANTOR, THE DATE UPON WHICH ALL THE CAPITAL STOCK OF
SUCH GRANTOR SHALL HAVE BEEN SOLD OR OTHERWISE DISPOSED OF (TO A PERSON OTHER
THAN THE BORROWER OR A RESTRICTED SUBSIDIARY) IN ACCORDANCE WITH THE TERMS OF
THE CREDIT AGREEMENT OR (III) AS TO ANY GRANTOR, THE DESIGNATION OF SUCH GRANTOR
AS AN UNRESTRICTED SUBSIDIARY:


5.2.1                        DELIVERY OF INSTRUMENTS AND CHATTEL PAPER.  IF ANY
AMOUNT PAYABLE UNDER OR IN CONNECTION WITH ANY OF SUCH GRANTOR’S COLLATERAL
SHALL BE OR BECOME EVIDENCED BY ANY INSTRUMENT OR CHATTEL PAPER, SUCH GRANTOR
SHALL (EXCEPT AS PROVIDED IN THE FOLLOWING SENTENCE) BE ENTITLED TO RETAIN
POSSESSION OF ALL COLLATERAL OF SUCH GRANTOR EVIDENCED BY ANY INSTRUMENT OR
CHATTEL PAPER, AND SHALL HOLD ALL SUCH COLLATERAL IN TRUST FOR THE COLLATERAL
AGENT, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES.  IN THE EVENT THAT AN
EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING, UPON THE REQUEST OF THE
COLLATERAL AGENT, OR THE REVOLVING COLLATERAL AGENT, OR ANY ADDITIONAL AGENT, AS
APPLICABLE, IN ACCORDANCE WITH THE INTERCREDITOR AGREEMENT, SUCH INSTRUMENT OR
CHATTEL PAPER SHALL BE PROMPTLY DELIVERED TO THE COLLATERAL AGENT, OR THE
REVOLVING COLLATERAL AGENT, OR ANY ADDITIONAL AGENT, AS APPLICABLE, IN
ACCORDANCE WITH THE INTERCREDITOR AGREEMENT, DULY INDORSED IN A MANNER
SATISFACTORY TO THE COLLATERAL AGENT, OR THE REVOLVING COLLATERAL AGENT, OR ANY
ADDITIONAL AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE INTERCREDITOR AGREEMENT,
TO BE

24


--------------------------------------------------------------------------------



HELD AS COLLATERAL PURSUANT TO THIS AGREEMENT.  SUCH GRANTOR SHALL NOT PERMIT
ANY OTHER PERSON TO POSSESS ANY SUCH COLLATERAL AT ANY TIME OTHER THAN IN
CONNECTION WITH ANY SALE OR OTHER DISPOSITION OF SUCH COLLATERAL IN A
TRANSACTION PERMITTED BY THE CREDIT AGREEMENT.


5.2.2                        MAINTENANCE OF INSURANCE.  SUCH GRANTOR WILL
MAINTAIN WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES INSURANCE ON,
OR SELF INSURE, ALL PROPERTY MATERIAL TO THE BUSINESS OF THE BORROWER AND ITS
SUBSIDIARIES, TAKEN AS A WHOLE, IN AT LEAST SUCH AMOUNTS AND AGAINST AT LEAST
SUCH RISKS (BUT INCLUDING IN ANY EVENT PUBLIC LIABILITY, PRODUCT LIABILITY AND
BUSINESS INTERRUPTION) AS ARE CONSISTENT WITH THE PAST PRACTICES OF THE BORROWER
AND ITS SUBSIDIARIES AND OTHERWISE AS ARE USUALLY INSURED AGAINST IN THE SAME
GENERAL AREA BY COMPANIES ENGAGED IN THE SAME OR A SIMILAR BUSINESS; FURNISH TO
THE COLLATERAL AGENT, UPON WRITTEN REQUEST, INFORMATION IN REASONABLE DETAIL AS
TO THE INSURANCE CARRIED.


5.2.3                        PAYMENT OF OBLIGATIONS.  SUCH GRANTOR WILL PAY AND
DISCHARGE OR OTHERWISE SATISFY AT OR BEFORE MATURITY OR BEFORE THEY BECOME
DELINQUENT, AS THE CASE MAY BE, ALL MATERIAL TAXES, ASSESSMENTS AND GOVERNMENTAL
CHARGES OR LEVIES IMPOSED UPON SUCH GRANTOR’S COLLATERAL OR IN RESPECT OF INCOME
OR PROFITS THEREFROM, AS WELL AS ALL MATERIAL CLAIMS OF ANY KIND (INCLUDING,
WITHOUT LIMITATION, MATERIAL CLAIMS FOR LABOR, MATERIALS AND SUPPLIES) AGAINST
OR WITH RESPECT TO SUCH GRANTOR’S COLLATERAL, EXCEPT WHERE THE AMOUNT OR
VALIDITY THEREOF IS CURRENTLY BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS AND RESERVES IN CONFORMITY WITH GAAP WITH RESPECT THERETO HAVE BEEN
PROVIDED ON THE BOOKS OF SUCH GRANTOR AND EXCEPT TO THE EXTENT THAT FAILURE TO
DO SO, IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


5.2.4                        MAINTENANCE OF PERFECTED SECURITY INTEREST; FURTHER
DOCUMENTATION.

(a)                                  Such Grantor shall maintain the security
interest created by this Agreement in such Grantor’s Collateral as a security
interest having at least the perfection and priority described in subsection
4.2.2 of this Agreement and shall defend such security interest against the
claims and demands of all Persons whomsoever.

(b)                                 Such Grantor will furnish to the Collateral
Agent from time to time statements and schedules further identifying and
describing such Grantor’s Collateral and such other reports in connection with
such Grantor’s Collateral as the Collateral Agent may reasonably request in
writing, all in reasonable detail.

(c)                                  At any time and from time to time, upon the
written request of the Collateral Agent, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted by such
Grantor, including, without limitation, the filing of any financing or
continuation statements under the Uniform Commercial Code (or other similar
laws) in effect in any jurisdiction with respect to the security interests
created hereby.

25


--------------------------------------------------------------------------------



5.2.5                        CHANGES IN NAME, JURISDICTION OF ORGANIZATION,
ETC.  SUCH GRANTOR WILL NOT, EXCEPT UPON NOT LESS THAN 30 DAYS’ PRIOR WRITTEN
NOTICE TO THE COLLATERAL AGENT, CHANGE ITS NAME OR JURISDICTION OF ORGANIZATION
(WHETHER BY MERGER OF OTHERWISE); PROVIDED THAT, PROMPTLY AFTER RECEIVING A
WRITTEN REQUEST THEREFOR FROM THE COLLATERAL AGENT, SUCH GRANTOR SHALL DELIVER
TO THE COLLATERAL AGENT ALL ADDITIONAL FINANCING STATEMENTS AND OTHER DOCUMENTS
REASONABLY REQUESTED BY THE COLLATERAL AGENT TO MAINTAIN THE VALIDITY,
PERFECTION AND PRIORITY OF THE SECURITY INTERESTS AS AND TO THE EXTENT PROVIDED
FOR HEREIN.


5.2.6                        NOTICES.  SUCH GRANTOR WILL ADVISE THE COLLATERAL
AGENT PROMPTLY, IN REASONABLE DETAIL, OF:

(a)                                  any Lien (other than security interests
created hereby or Liens permitted under the Credit Agreement or Liens described
in the definition of “Permitted Lien” in the Credit Agreement) on any of such
Grantor’s Collateral which would materially adversely affect the ability of the
Collateral Agent to exercise any of its remedies hereunder; and

(b)                                 the occurrence of any other event which
would reasonably be expected to have a material adverse effect on the security
interests created hereby.


5.2.7                        PLEDGED STOCK.  IN THE CASE OF EACH GRANTOR THAT IS
AN ISSUER, SUCH ISSUER  AGREES THAT (I) IT WILL BE BOUND BY THE TERMS OF THIS
AGREEMENT RELATING TO THE PLEDGED STOCK ISSUED BY IT AND WILL COMPLY WITH SUCH
TERMS INSOFAR AS SUCH TERMS ARE APPLICABLE TO IT, (II) IT WILL NOTIFY THE
COLLATERAL AGENT PROMPTLY IN WRITING OF THE OCCURRENCE OF ANY OF THE EVENTS
DESCRIBED IN SUBSECTION 5.3.1 WITH RESPECT TO THE PLEDGED STOCK ISSUED BY IT AND
(III) THE TERMS OF SUBSECTIONS 6.3(C) AND 6.7 SHALL APPLY TO IT, MUTATIS
MUTANDIS, WITH RESPECT TO ALL ACTIONS THAT MAY BE REQUIRED OF IT PURSUANT TO
SUBSECTION 6.3(C) OR 6.7 WITH RESPECT TO THE PLEDGED STOCK ISSUED BY IT.


5.2.8                        ACCOUNTS RECEIVABLE.

(a)                                  With respect to Accounts Receivable
constituting Collateral, other than in the ordinary course of business or as
permitted by the Loan Documents, such Grantor will not (i) grant any extension
of the time of payment of any of such Grantor’s Accounts Receivable, (ii)
compromise or settle any such Account Receivable for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any Account Receivable, (iv) allow any credit or discount whatsoever on any
such Account Receivable or (v) amend, supplement or modify any Account
Receivable unless such extensions, compromises, settlements, releases, credits
or discounts would not reasonably be expected to materially adversely affect the
value of the Accounts Receivable constituting Collateral taken as a whole.

(b)                                 Such Grantor will deliver to the Collateral
Agent a copy of each material demand, notice or document received by it that
questions or calls into doubt the validity or enforceability of more than 10% of
the aggregate amount of the then outstanding Accounts Receivable.

26


--------------------------------------------------------------------------------



5.2.9                        MAINTENANCE OF RECORDS.  SUCH GRANTOR WILL KEEP AND
MAINTAIN AT ITS OWN COST AND EXPENSE REASONABLY SATISFACTORY AND COMPLETE
RECORDS OF ITS COLLATERAL, INCLUDING, WITHOUT LIMITATION, A RECORD OF ALL
PAYMENTS RECEIVED AND ALL CREDITS GRANTED WITH RESPECT TO SUCH COLLATERAL, AND
SHALL MARK SUCH RECORDS TO EVIDENCE THIS AGREEMENT AND THE LIENS AND THE
SECURITY INTERESTS CREATED HEREBY.


5.2.10                  ACQUISITION OF INTELLECTUAL PROPERTY.  WITHIN 90 DAYS
AFTER THE END OF EACH CALENDAR YEAR, SUCH GRANTOR WILL NOTIFY THE COLLATERAL
AGENT OF ANY ACQUISITION BY SUCH GRANTOR OF (I) ANY REGISTRATION OF ANY MATERIAL
COPYRIGHT, PATENT OR TRADEMARK OR (II) ANY EXCLUSIVE RIGHTS UNDER A MATERIAL
COPYRIGHT LICENSE, PATENT LICENSE OR TRADEMARK LICENSE CONSTITUTING COLLATERAL,
AND SHALL TAKE SUCH ACTIONS AS MAY BE REASONABLY REQUESTED BY THE COLLATERAL
AGENT (BUT ONLY TO THE EXTENT SUCH ACTIONS ARE WITHIN SUCH GRANTOR’S CONTROL) TO
PERFECT THE SECURITY INTEREST GRANTED TO THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES THEREIN, TO THE EXTENT PROVIDED HEREIN IN RESPECT OF ANY
COPYRIGHT, PATENT OR TRADEMARK CONSTITUTING COLLATERAL ON THE DATE HEREOF, BY
(X) THE EXECUTION AND DELIVERY OF AN AMENDMENT OR SUPPLEMENT TO THIS AGREEMENT
(OR AMENDMENTS TO ANY SUCH AGREEMENT PREVIOUSLY EXECUTED OR DELIVERED BY SUCH
GRANTOR) AND/OR (Y) THE MAKING OF APPROPRIATE FILINGS (I) OF FINANCING
STATEMENTS UNDER THE UNIFORM COMMERCIAL CODE OF ANY APPLICABLE JURISDICTION
AND/OR (II) IN THE UNITED STATES PATENT AND TRADEMARK OFFICE, OR WITH RESPECT TO
COPYRIGHTS AND COPYRIGHT LICENSES, ANOTHER APPLICABLE OFFICE).


5.2.11                  PROTECTION OF TRADE SECRETS.  SUCH GRANTOR SHALL TAKE
ALL STEPS WHICH IT DEEMS COMMERCIALLY REASONABLE TO PRESERVE AND PROTECT THE
SECRECY OF ALL MATERIAL TRADE SECRETS OF SUCH GRANTOR.


5.2.12                  COMMERCIAL TORT ACTIONS.  ALL COMMERCIAL TORT ACTIONS OF
EACH GRANTOR IN EXISTENCE ON THE DATE OF THIS AGREEMENT, KNOWN TO SUCH GRANTOR
AFTER REASONABLE INQUIRY, ARE DESCRIBED IN SCHEDULE 7 HERETO.  IF ANY GRANTOR
SHALL AT ANY TIME AFTER THE DATE OF THIS AGREEMENT ACQUIRE A COMMERCIAL TORT
ACTION IN AN AMOUNT (TAKING THE GREATER OF THE AGGREGATE CLAIMED DAMAGES
THEREUNDER OR THE REASONABLY ESTIMATED VALUE THEREOF) OF $3,000,000, SUCH
GRANTOR SHALL PROMPTLY NOTIFY THE COLLATERAL AGENT THEREOF IN A WRITING SIGNED
BY SUCH GRANTOR AND DESCRIBING THE DETAILS THEREOF AND SHALL GRANT TO THE
COLLATERAL AGENT IN SUCH WRITING A SECURITY INTEREST THEREIN AND IN THE PROCEEDS
THEREOF, ALL UPON THE TERMS OF THIS AGREEMENT, WITH SUCH WRITING TO BE IN FORM
AND SUBSTANCE REASONABLY SATISFACTORY TO THE COLLATERAL AGENT.


5.3                                 COVENANTS OF EACH PLEDGOR.  EACH PLEDGOR
COVENANTS AND AGREES WITH THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES
THAT, FROM AND AFTER THE DATE OF THIS AGREEMENT UNTIL THE EARLIEST TO OCCUR OF
(I) THE TERM LOANS, AND ALL OTHER OBLIGATIONS THEN DUE AND OWING SHALL HAVE BEEN
PAID IN FULL IN CASH AND THE TERM LOAN COMMITMENTS SHALL HAVE TERMINATED, (II)
AS TO ANY PLEDGOR, ALL THE CAPITAL STOCK OF SUCH PLEDGOR SHALL HAVE BEEN SOLD OR
OTHERWISE DISPOSED OF (TO A PERSON OTHER THAN THE BORROWER OR A RESTRICTED
SUBSIDIARY) AS PERMITTED UNDER THE TERMS OF THE CREDIT AGREEMENT OR (III) THE
DESIGNATION OF SUCH PLEDGOR AS AN UNRESTRICTED SUBSIDIARY:


5.3.1                        ADDITIONAL SHARES.  IF SUCH PLEDGOR SHALL, AS A
RESULT OF ITS OWNERSHIP OF ITS PLEDGED STOCK, BECOME ENTITLED TO RECEIVE OR
SHALL RECEIVE ANY STOCK CERTIFICATE (INCLUDING, WITHOUT LIMITATION, ANY STOCK
CERTIFICATE REPRESENTING A STOCK DIVIDEND OR A DISTRIBUTION

27


--------------------------------------------------------------------------------



IN CONNECTION WITH ANY RECLASSIFICATION, INCREASE OR REDUCTION OF CAPITAL OR ANY
CERTIFICATE ISSUED IN CONNECTION WITH ANY REORGANIZATION), STOCK OPTION OR
SIMILAR RIGHTS IN RESPECT OF THE CAPITAL STOCK OF ANY ISSUER, WHETHER IN
ADDITION TO, IN SUBSTITUTION OF, AS A CONVERSION OF, OR IN EXCHANGE FOR, ANY
SHARES OF THE PLEDGED STOCK, OR OTHERWISE IN RESPECT THEREOF, SUCH PLEDGOR SHALL
ACCEPT THE SAME AS THE AGENT OF THE COLLATERAL AGENT AND THE OTHER SECURED
PARTIES, HOLD THE SAME IN TRUST FOR THE COLLATERAL AGENT AND THE OTHER SECURED
PARTIES AND DELIVER THE SAME FORTHWITH TO THE COLLATERAL AGENT (WHO WILL HOLD
THE SAME ON BEHALF OF THE SECURED PARTIES), OR THE REVOLVING COLLATERAL AGENT OR
ANY ADDITIONAL AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE INTERCREDITOR
AGREEMENT, IN THE EXACT FORM RECEIVED, DULY INDORSED BY SUCH PLEDGOR TO THE
COLLATERAL AGENT, OR THE REVOLVING COLLATERAL AGENT OR ANY ADDITIONAL AGENT, AS
APPLICABLE, IN ACCORDANCE WITH THE INTERCREDITOR AGREEMENT, IF REQUIRED, OR
ACCOMPANIED BY AN UNDATED STOCK POWER COVERING SUCH CERTIFICATE DULY EXECUTED IN
BLANK BY SUCH PLEDGOR, TO BE HELD BY THE COLLATERAL AGENT, OR THE REVOLVING
COLLATERAL AGENT OR ANY ADDITIONAL AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE
INTERCREDITOR AGREEMENT, SUBJECT TO THE TERMS HEREOF, AS ADDITIONAL COLLATERAL
SECURITY FOR THE OBLIGATIONS (SUBJECT TO SUBSECTION 3.3 AND PROVIDED THAT IN NO
EVENT SHALL THERE BE PLEDGED, NOR SHALL ANY PLEDGOR BE REQUIRED TO PLEDGE, (I)
 MORE THAN 65% OF ANY SERIES OF THE OUTSTANDING CAPITAL STOCK OF ANY FOREIGN
SUBSIDIARY PURSUANT TO THIS AGREEMENT OR (II) ANY RESTRICTED ASSETS).  ANY SUMS
PAID UPON OR IN RESPECT OF THE PLEDGED STOCK UPON THE LIQUIDATION OR DISSOLUTION
OF ANY ISSUER (EXCEPT ANY LIQUIDATION OR DISSOLUTION OF ANY SUBSIDIARY OF THE
BORROWER PERMITTED BY THE CREDIT AGREEMENT) SHALL BE PAID OVER TO THE COLLATERAL
AGENT, OR THE REVOLVING COLLATERAL AGENT OR ANY ADDITIONAL AGENT, AS APPLICABLE,
IN ACCORDANCE WITH THE INTERCREDITOR AGREEMENT, TO BE HELD BY THE COLLATERAL
AGENT, OR THE REVOLVING COLLATERAL AGENT OR ANY ADDITIONAL AGENT, AS APPLICABLE,
IN ACCORDANCE WITH THE INTERCREDITOR AGREEMENT, SUBJECT TO THE TERMS HEREOF AS
ADDITIONAL COLLATERAL SECURITY FOR THE OBLIGATIONS, AND IN CASE ANY DISTRIBUTION
OF CAPITAL SHALL BE MADE ON OR IN RESPECT OF THE PLEDGED STOCK OR ANY PROPERTY
SHALL BE DISTRIBUTED UPON OR WITH RESPECT TO THE PLEDGED STOCK PURSUANT TO THE
RECAPITALIZATION OR RECLASSIFICATION OF THE CAPITAL OF ANY ISSUER OR PURSUANT TO
THE REORGANIZATION THEREOF, THE PROPERTY SO DISTRIBUTED SHALL, UNLESS OTHERWISE
SUBJECT TO A PERFECTED SECURITY INTEREST IN FAVOR OF THE COLLATERAL AGENT, BE
DELIVERED TO THE COLLATERAL AGENT, OR THE REVOLVING COLLATERAL AGENT OR ANY
ADDITIONAL AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE INTERCREDITOR AGREEMENT,
TO BE HELD BY THE COLLATERAL AGENT, OR THE REVOLVING COLLATERAL AGENT OR ANY
ADDITIONAL AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE INTERCREDITOR AGREEMENT
SUBJECT TO THE TERMS HEREOF AS ADDITIONAL COLLATERAL SECURITY FOR THE
OBLIGATIONS, IN EACH CASE EXCEPT AS OTHERWISE PROVIDED BY THE INTERCREDITOR
AGREEMENT.  IF ANY SUMS OF MONEY OR PROPERTY SO PAID OR DISTRIBUTED IN RESPECT
OF THE PLEDGED STOCK SHALL BE RECEIVED BY SUCH PLEDGOR, SUCH PLEDGOR SHALL,
UNTIL SUCH MONEY OR PROPERTY IS PAID OR DELIVERED TO THE COLLATERAL AGENT, OR
THE REVOLVING COLLATERAL AGENT OR ANY ADDITIONAL AGENT, AS APPLICABLE, IN
ACCORDANCE WITH THE INTERCREDITOR AGREEMENT, HOLD SUCH MONEY OR PROPERTY IN
TRUST FOR THE SECURED PARTIES, SEGREGATED FROM OTHER FUNDS OF SUCH PLEDGOR, AS
ADDITIONAL COLLATERAL SECURITY FOR THE OBLIGATIONS.


5.3.2                        MAINTENANCE OF PLEDGED STOCK.  WITHOUT THE PRIOR
WRITTEN CONSENT OF THE COLLATERAL AGENT, SUCH PLEDGOR WILL NOT (EXCEPT AS
PERMITTED BY THE CREDIT AGREEMENT) (I) VOTE TO ENABLE, OR TAKE ANY OTHER ACTION
TO PERMIT, ANY ISSUER TO ISSUE ANY STOCK OR OTHER

28


--------------------------------------------------------------------------------



EQUITY SECURITIES OF ANY NATURE OR TO ISSUE ANY OTHER SECURITIES CONVERTIBLE
INTO, OR GRANTING THE RIGHT TO PURCHASE OR EXCHANGE FOR, ANY STOCK OR OTHER
EQUITY SECURITIES OF ANY NATURE OF ANY ISSUER, (II) SELL, ASSIGN, TRANSFER,
EXCHANGE, OR OTHERWISE DISPOSE OF, OR GRANT ANY OPTION WITH RESPECT TO, THE
PLEDGED SECURITIES OR PROCEEDS THEREOF, (III) CREATE, INCUR OR PERMIT TO EXIST
ANY LIEN OR OPTION IN FAVOR OF, OR ANY MATERIAL ADVERSE CLAIM OF ANY PERSON WITH
RESPECT TO, ANY OF THE PLEDGED SECURITIES OR PROCEEDS THEREOF, OR ANY INTEREST
THEREIN, EXCEPT FOR THE SECURITY INTERESTS CREATED BY THIS AGREEMENT OR LIENS
ARISING BY OPERATION OF LAW OR (IV) ENTER INTO ANY AGREEMENT OR UNDERTAKING
RESTRICTING THE RIGHT OR ABILITY OF SUCH PLEDGOR OR THE COLLATERAL AGENT TO
SELL, ASSIGN OR TRANSFER ANY OF THE PLEDGED SECURITIES OR PROCEEDS THEREOF.


5.3.3                        PLEDGED NOTES.  SUCH PLEDGOR SHALL, ON THE DATE OF
THIS AGREEMENT (OR ON SUCH LATER DATE UPON WHICH IT BECOMES A PARTY HERETO
PURSUANT TO SUBSECTION 9.15), DELIVER TO THE COLLATERAL AGENT, OR THE REVOLVING
COLLATERAL AGENT OR ANY ADDITIONAL AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE
INTERCREDITOR AGREEMENT, ALL PLEDGED NOTES THEN HELD BY SUCH PLEDGOR (EXCLUDING
ANY PLEDGED NOTE THE PRINCIPAL AMOUNT OF WHICH DOES NOT EXCEED $3,000,000),
ENDORSED IN BLANK OR, AT THE REQUEST OF THE COLLATERAL AGENT, OR THE REVOLVING
COLLATERAL AGENT OR ANY ADDITIONAL AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE
INTERCREDITOR AGREEMENT, ENDORSED TO THE COLLATERAL AGENT, OR THE REVOLVING
COLLATERAL AGENT OR ANY ADDITIONAL AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE
INTERCREDITOR AGREEMENT.  FURTHERMORE, WITHIN TEN BUSINESS DAYS AFTER ANY
PLEDGOR OBTAINS A PLEDGED NOTE WITH A PRINCIPAL AMOUNT IN EXCESS OF $3,000,000,
SUCH PLEDGOR SHALL CAUSE SUCH PLEDGED NOTE TO BE DELIVERED TO THE COLLATERAL
AGENT, OR THE REVOLVING COLLATERAL AGENT OR ANY ADDITIONAL AGENT, AS APPLICABLE,
IN ACCORDANCE WITH THE INTERCREDITOR AGREEMENT, ENDORSED IN BLANK OR, AT THE
REQUEST OF THE COLLATERAL AGENT, OR THE REVOLVING COLLATERAL AGENT OR ANY
ADDITIONAL AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE INTERCREDITOR AGREEMENT,
ENDORSED TO THE COLLATERAL AGENT, OR THE REVOLVING COLLATERAL AGENT OR ANY
ADDITIONAL AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE INTERCREDITOR AGREEMENT.


5.3.4                        MAINTENANCE OF SECURITY INTEREST.  SUCH PLEDGOR
SHALL MAINTAIN THE SECURITY INTEREST CREATED BY THIS AGREEMENT IN SUCH PLEDGOR’S
PLEDGED COLLATERAL AS A SECURITY INTEREST HAVING AT LEAST THE PERFECTION AND
PRIORITY DESCRIBED IN SUBSECTION 4.3.4 OR 4.3.5, AS APPLICABLE, AND SHALL DEFEND
SUCH SECURITY INTEREST AGAINST THE CLAIMS AND DEMANDS OF ALL PERSONS
WHOMSOEVER.  AT ANY TIME AND FROM TIME TO TIME, UPON THE WRITTEN REQUEST OF THE
COLLATERAL AGENT AND AT THE SOLE EXPENSE OF SUCH PLEDGOR, SUCH PLEDGOR WILL
PROMPTLY AND DULY EXECUTE AND DELIVER SUCH FURTHER INSTRUMENTS AND DOCUMENTS AND
TAKE SUCH FURTHER ACTIONS AS THE COLLATERAL AGENT MAY REASONABLY REQUEST FOR THE
PURPOSE OF OBTAINING OR PRESERVING THE FULL BENEFITS OF THIS AGREEMENT AND OF
THE RIGHTS AND POWERS HEREIN GRANTED BY SUCH PLEDGOR.


5.3.5                        ADDITIONAL PLEDGED STOCK.  (A)    AT SUCH TIME AS
ANY HOME WARRANTY SUBSIDIARY OR CAPTIVE INSURANCE SUBSIDIARY IS NO LONGER
SUBJECT TO REGULATION (AND THAT HAS NO SUBSIDIARY THAT IS SUBJECT TO REGULATION)
AS AN INSURANCE, HOME WARRANTY, SERVICE CONTRACT OR SIMILAR COMPANY, AS THE CASE
MAY BE, (1) WITHIN 60 DAYS OF SUCH TIME, THE RELEVANT PLEDGORS SHALL DELIVER THE
CERTIFICATES, IF ANY, CONSTITUTING THE NEW PLEDGED STOCK, IF ANY, ISSUED BY SUCH
HOME WARRANTY SUBSIDIARY OR CAPTIVE INSURANCE SUBSIDIARY TO THE COLLATERAL

29


--------------------------------------------------------------------------------



AGENT (WHO WILL HOLD THE SAME ON BEHALF OF THE SECURED PARTIES), OR THE
REVOLVING COLLATERAL AGENT OR ANY ADDITIONAL AGENT, AS APPLICABLE, IN ACCORDANCE
WITH THE INTERCREDITOR AGREEMENT, IN THE EXACT FORM RECEIVED, DULY INDORSED BY
SUCH PLEDGOR TO THE COLLATERAL AGENT, OR THE REVOLVING COLLATERAL AGENT OR ANY
ADDITIONAL AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE INTERCREDITOR AGREEMENT,
IF REQUIRED, OR ACCOMPANIED BY AN UNDATED STOCK POWER COVERING SUCH CERTIFICATE
DULY EXECUTED IN BLANK BY SUCH PLEDGOR, TO BE HELD BY THE COLLATERAL AGENT, OR
THE REVOLVING COLLATERAL AGENT OR ANY ADDITIONAL AGENT, AS APPLICABLE, IN
ACCORDANCE WITH THE INTERCREDITOR AGREEMENT, SUBJECT TO THE TERMS HEREOF, AS
ADDITIONAL COLLATERAL SECURITY FOR THE OBLIGATIONS (SUBJECT TO SUBSECTION 3.3
AND PROVIDED THAT IN NO EVENT SHALL THERE BE PLEDGED, NOR SHALL ANY PLEDGOR BE
REQUIRED TO PLEDGE, (I)  MORE THAN 65% OF ANY SERIES OF THE OUTSTANDING CAPITAL
STOCK OF ANY FOREIGN SUBSIDIARY PURSUANT TO THIS AGREEMENT OR (II) ANY
RESTRICTED ASSETS) AND (2) ON THE DATE THAT IS 60 DAYS AFTER SUCH TIME, SUCH NEW
PLEDGED STOCK SHALL BE DEEMED “PLEDGED STOCK” FOR ALL PURPOSES UNDER THIS
AGREEMENT, AND SCHEDULE 2 SHALL BE DEEMED AMENDED TO INCLUDE THE ISSUERS OF SUCH
NEW PLEDGED STOCK AS “ISSUERS” HEREUNDER.


(B)                                 AT SUCH TIME AS (I) THE INSTAR GROUP PLEDGE
AGREEMENT IS TERMINATED (PROVIDED IT IS NOT REPLACED BY ANY NEW AGREEMENT
GRANTING A LIEN ON THE CAPITAL STOCK OF ANY INSTAR ENTITY IN FAVOR OF STEWARD OR
ANY OF ITS SUBSIDIARIES)  AND (II) THE LIENS ON ALL CAPITAL STOCK OF THE INSTAR
ENTITIES CREATED THEREUNDER ARE PERMANENTLY RELEASED, (1) WITHIN 60 DAYS OF SUCH
TERMINATION AND RELEASE, THE RELEVANT PLEDGORS SHALL DELIVER THE CERTIFICATES,
IF ANY, CONSTITUTING THE INSTAR PLEDGED STOCK TO THE COLLATERAL AGENT (WHO WILL
HOLD THE SAME ON BEHALF OF THE SECURED PARTIES), OR THE REVOLVING COLLATERAL
AGENT OR ANY ADDITIONAL AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE
INTERCREDITOR AGREEMENT, IN THE EXACT FORM RECEIVED, DULY INDORSED BY SUCH
PLEDGOR TO THE COLLATERAL AGENT, OR THE REVOLVING COLLATERAL AGENT OR ANY
ADDITIONAL AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE INTERCREDITOR AGREEMENT,
IF REQUIRED, OR ACCOMPANIED BY AN UNDATED STOCK POWER COVERING SUCH CERTIFICATE
DULY EXECUTED IN BLANK BY SUCH PLEDGOR, TO BE HELD BY THE COLLATERAL AGENT, OR
THE REVOLVING COLLATERAL AGENT OR ANY ADDITIONAL AGENT, AS APPLICABLE, IN
ACCORDANCE WITH THE INTERCREDITOR AGREEMENT, SUBJECT TO THE TERMS HEREOF, AS
ADDITIONAL COLLATERAL SECURITY FOR THE OBLIGATIONS (SUBJECT TO SUBSECTION 3.3
AND PROVIDED THAT IN NO EVENT SHALL THERE BE PLEDGED, NOR SHALL ANY PLEDGOR BE
REQUIRED TO PLEDGE, (I)  MORE THAN 65% OF ANY SERIES OF THE OUTSTANDING CAPITAL
STOCK OF ANY FOREIGN SUBSIDIARY PURSUANT TO THIS AGREEMENT OR (II) ANY
RESTRICTED ASSETS) AND (2) ON THE DATE THAT IS 60 DAYS AFTER SUCH TERMINATION
AND RELEASE, THE INSTAR PLEDGED STOCK SHALL BE DEEMED “PLEDGED STOCK” FOR ALL
PURPOSES UNDER THIS AGREEMENT, AND SCHEDULE 2 SHALL BE DEEMED AMENDED TO INCLUDE
THE ISSUERS OF THE INSTAR PLEDGED STOCK AS “ISSUERS” HEREUNDER.


5.4                                 COVENANTS OF HOLDING.  HOLDING COVENANTS AND
AGREES WITH THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES THAT, FROM AND
AFTER THE DATE OF THIS AGREEMENT UNTIL THE LOANS, AND ALL OTHER OBLIGATIONS THEN
DUE AND OWING, SHALL HAVE BEEN PAID IN FULL IN CASH AND THE TERM LOAN
COMMITMENTS SHALL HAVE TERMINATED, HOLDING: SHALL NOT CONDUCT, TRANSACT OR
OTHERWISE ENGAGE, OR COMMIT TO CONDUCT, TRANSACT OR OTHERWISE ENGAGE, IN ANY
BUSINESS OR OPERATIONS OTHER THAN (I) TRANSACTIONS CONTEMPLATED BY THE LOAN
DOCUMENTS OR THE PROVISION OF ADMINISTRATIVE, LEGAL, ACCOUNTING AND MANAGEMENT
SERVICES TO, OR ON BEHALF OF, ANY OF ITS SUBSIDIARIES, (II) THE ACQUISITION AND
OWNERSHIP OF THE CAPITAL STOCK OF ANY OF ITS SUBSIDIARIES AND THE EXERCISE OF
RIGHTS AND

30


--------------------------------------------------------------------------------



PERFORMANCE OF OBLIGATIONS IN CONNECTION THEREWITH, (III) THE ENTRY INTO, AND
EXERCISE OF RIGHTS AND PERFORMANCE OF OBLIGATIONS IN RESPECT OF (A) THE
TRANSACTION DOCUMENTS, THIS AGREEMENT AND ANY OTHER LOAN DOCUMENTS TO WHICH IT
IS A PARTY; ANY OTHER AGREEMENT TO WHICH IT IS A PARTY ON THE DATE HEREOF; AND
ANY GUARANTEE OF INDEBTEDNESS OR OTHER OBLIGATIONS OF ANY OF ITS SUBSIDIARIES
PERMITTED PURSUANT TO THE LOAN DOCUMENTS; IN EACH CASE AS AMENDED, SUPPLEMENTED
WAIVED OR OTHERWISE MODIFIED FROM TIME TO TIME, AND ANY REFINANCINGS,
REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF, (B) CONTRACTS AND AGREEMENTS WITH
OFFICERS, DIRECTORS AND EMPLOYEES OF IT OR ANY SUBSIDIARY THEREOF RELATING TO
THEIR EMPLOYMENT OR DIRECTORSHIPS, (C) INSURANCE POLICIES AND RELATED CONTRACTS
AND AGREEMENTS, AND (D) SUBSCRIPTION AGREEMENTS, REGISTRATION RIGHTS AGREEMENTS,
VOTING AND OTHER STOCKHOLDER AGREEMENTS, ENGAGEMENT LETTERS, UNDERWRITING
AGREEMENTS AND OTHER AGREEMENTS IN RESPECT OF ITS SECURITIES OR ANY OFFERING,
ISSUANCE OR SALE THEREOF, INCLUDING BUT NOT LIMITED TO IN RESPECT OF THE
MANAGEMENT SUBSCRIPTION AGREEMENTS, (IV) THE OFFERING, ISSUANCE, SALE AND
REPURCHASE OR REDEMPTION OF, AND DIVIDENDS OR DISTRIBUTIONS ON ITS SECURITIES,
(V) THE FILING OF REGISTRATION STATEMENTS, AND COMPLIANCE WITH APPLICABLE
REPORTING AND OTHER OBLIGATIONS, UNDER FEDERAL, STATE OR OTHER SECURITIES LAWS,
(VI) THE LISTING OF ITS SECURITIES AND COMPLIANCE WITH APPLICABLE REPORTING AND
OTHER OBLIGATIONS IN CONNECTION THEREWITH, (VII) THE RETENTION OF (AND THE ENTRY
INTO, AND EXERCISE OF RIGHTS AND PERFORMANCE OF OBLIGATIONS IN RESPECT OF,
CONTRACTS AND AGREEMENTS WITH) TRANSFER AGENTS, PRIVATE PLACEMENT AGENTS,
UNDERWRITERS, COUNSEL, ACCOUNTANTS AND OTHER ADVISORS AND CONSULTANTS, (VIII)
THE PERFORMANCE OF OBLIGATIONS UNDER AND COMPLIANCE WITH ITS CERTIFICATE OF
INCORPORATION AND BY-LAWS, OR ANY APPLICABLE LAW, ORDINANCE, REGULATION, RULE,
ORDER, JUDGMENT, DECREE OR PERMIT, INCLUDING, WITHOUT LIMITATION, AS A RESULT OF
OR IN CONNECTION WITH THE ACTIVITIES OF ITS SUBSIDIARIES, (IX) THE INCURRENCE
AND PAYMENT OF ITS OPERATING AND BUSINESS EXPENSES AND ANY TAXES FOR WHICH IT
MAY BE LIABLE, (X) MAKING LOANS TO OR OTHER INVESTMENTS IN, OR INCURRENCE OF
INDEBTEDNESS FROM, ITS SUBSIDIARIES, AS AND TO THE EXTENT NOT PROHIBITED BY THE
CREDIT AGREEMENT AND (XI) OTHER ACTIVITIES INCIDENTAL OR RELATED TO THE
FOREGOING.  THIS SUBSECTION 5.4 SHALL NOT BE CONSTRUED TO LIMIT THE INCURRENCE
OF INDEBTEDNESS BY HOLDING TO ANY PERSON (SUBJECT TO THE PRECEDING CLAUSE (X)).


SECTION 6      REMEDIAL PROVISIONS


6.1                                 CERTAIN MATTERS RELATING TO ACCOUNTS. 
(A)  AT ANY TIME AND FROM TIME TO TIME AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, THE COLLATERAL AGENT SHALL HAVE THE RIGHT TO
MAKE TEST VERIFICATIONS OF THE ACCOUNTS RECEIVABLE IN ANY REASONABLE MANNER AND
THROUGH ANY REASONABLE MEDIUM THAT IT REASONABLY CONSIDERS ADVISABLE, AND THE
RELEVANT GRANTOR SHALL FURNISH ALL SUCH ASSISTANCE AND INFORMATION AS THE
COLLATERAL AGENT MAY REASONABLY REQUIRE IN CONNECTION WITH SUCH TEST
VERIFICATIONS.  AT ANY TIME AND FROM TIME TO TIME AFTER THE OCCURRENCE AND
DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, UPON THE COLLATERAL AGENT’S
REASONABLE REQUEST AND AT THE EXPENSE OF THE RELEVANT GRANTOR, SUCH GRANTOR
SHALL CAUSE INDEPENDENT PUBLIC ACCOUNTANTS OR OTHERS REASONABLY SATISFACTORY TO
THE COLLATERAL AGENT TO FURNISH TO THE COLLATERAL AGENT REPORTS SHOWING
RECONCILIATIONS, AGING AND TEST VERIFICATIONS OF, AND TRIAL BALANCES FOR, THE
ACCOUNTS RECEIVABLE CONSTITUTING COLLATERAL.

(B)                                 THE COLLATERAL AGENT HEREBY AUTHORIZES EACH
GRANTOR TO COLLECT SUCH GRANTOR’S ACCOUNTS RECEIVABLE AND THE COLLATERAL AGENT
MAY CURTAIL OR TERMINATE SAID AUTHORITY AT ANY TIME AFTER THE OCCURRENCE

31


--------------------------------------------------------------------------------


AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT SPECIFIED IN SUBSECTION 8(A)
OF THE CREDIT AGREEMENT.  IF REQUIRED BY THE COLLATERAL AGENT AT ANY TIME AFTER
THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT SPECIFIED IN
SUBSECTION 8(A) OF THE CREDIT AGREEMENT, ANY PROCEEDS CONSTITUTING PAYMENTS OR
OTHER CASH PROCEEDS OF ACCOUNTS RECEIVABLE CONSTITUTING COLLATERAL, WHEN
COLLECTED BY SUCH GRANTOR, (I) SHALL BE FORTHWITH (AND, IN ANY EVENT, WITHIN TWO
BUSINESS DAYS OF RECEIPT BY SUCH GRANTOR) DEPOSITED IN, OR OTHERWISE TRANSFERRED
BY SUCH GRANTOR TO, THE COLLATERAL PROCEEDS ACCOUNT, SUBJECT TO WITHDRAWAL BY
THE COLLATERAL AGENT FOR THE ACCOUNT OF THE SECURED PARTIES ONLY AS PROVIDED IN
SUBSECTION 6.5, AND (II) UNTIL SO TURNED OVER, SHALL BE HELD BY SUCH GRANTOR IN
TRUST FOR THE COLLATERAL AGENT AND THE OTHER SECURED PARTIES, SEGREGATED FROM
OTHER FUNDS OF SUCH GRANTOR.  ALL PROCEEDS CONSTITUTING COLLECTIONS OR OTHER
CASH PROCEEDS OF ACCOUNTS RECEIVABLE CONSTITUTING COLLATERAL WHILE HELD BY THE
COLLATERAL ACCOUNT BANK (OR BY ANY GRANTOR IN TRUST FOR THE BENEFIT OF THE
COLLATERAL AGENT AND THE OTHER SECURED PARTIES) SHALL CONTINUE TO BE COLLATERAL
SECURITY FOR ALL OF THE OBLIGATIONS AND SHALL NOT CONSTITUTE PAYMENT THEREOF
UNTIL APPLIED AS HEREINAFTER PROVIDED.  AT ANY TIME WHEN AN EVENT OF DEFAULT
SPECIFIED IN SUBSECTION 8(A) OF THE CREDIT AGREEMENT HAS OCCURRED AND IS
CONTINUING, AT THE COLLATERAL AGENT’S ELECTION, EACH OF THE COLLATERAL AGENT AND
THE ADMINISTRATIVE AGENT MAY APPLY ALL OR ANY PART OF THE FUNDS ON DEPOSIT IN
THE COLLATERAL PROCEEDS ACCOUNT ESTABLISHED BY THE RELEVANT GRANTOR TO THE
PAYMENT OF THE OBLIGATIONS OF SUCH GRANTOR THEN DUE AND OWING, SUCH APPLICATION
TO BE MADE AS SET FORTH IN SUBSECTION 6.5 HEREOF.  SO LONG AS NO EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING, THE FUNDS ON DEPOSIT IN THE COLLATERAL
PROCEEDS ACCOUNT SHALL BE REMITTED AS PROVIDED IN SUBSECTION 6.1(D) HEREOF.

(C)                                  AT ANY TIME AND FROM TIME TO TIME AFTER THE
OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT SPECIFIED IN
SUBSECTION 8(A) OF THE CREDIT AGREEMENT, AT THE COLLATERAL AGENT’S REQUEST, EACH
GRANTOR SHALL DELIVER TO THE COLLATERAL AGENT COPIES OR, IF REQUIRED BY THE
COLLATERAL AGENT FOR THE ENFORCEMENT THEREOF OR FORECLOSURE THEREON, ORIGINALS
OF ALL DOCUMENTS HELD BY SUCH GRANTOR EVIDENCING, AND RELATING TO, THE
AGREEMENTS AND TRANSACTIONS WHICH GAVE RISE TO SUCH GRANTOR’S ACCOUNTS
RECEIVABLE CONSTITUTING COLLATERAL, INCLUDING, WITHOUT LIMITATION, ALL
STATEMENTS RELATING TO SUCH GRANTOR’S ACCOUNTS RECEIVABLE CONSTITUTING
COLLATERAL AND ALL ORDERS, INVOICES AND SHIPPING RECEIPTS.

(D)                                 SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THE COLLATERAL AGENT SHALL INSTRUCT THE COLLATERAL ACCOUNT
BANK TO PROMPTLY REMIT ANY FUNDS ON DEPOSIT IN EACH GRANTOR’S COLLATERAL
PROCEEDS ACCOUNT TO SUCH GRANTOR’S GENERAL FUND ACCOUNT OR ANY OTHER ACCOUNT
DESIGNATED BY SUCH GRANTOR.  IN THE EVENT THAT AN EVENT OF DEFAULT HAS OCCURRED
AND IS CONTINUING, THE COLLATERAL AGENT AND THE GRANTORS AGREE THAT THE
COLLATERAL AGENT, AT ITS OPTION, MAY REQUIRE THAT EACH COLLATERAL PROCEEDS
ACCOUNT AND THE GENERAL FUND ACCOUNT OF EACH GRANTOR BE ESTABLISHED AT THE
COLLATERAL AGENT.  EACH GRANTOR SHALL HAVE THE RIGHT, AT ANY TIME AND FROM TIME
TO TIME, TO WITHDRAW SUCH OF ITS OWN FUNDS FROM ITS OWN GENERAL FUND ACCOUNT,
AND TO MAINTAIN SUCH BALANCES IN ITS GENERAL FUND ACCOUNT, AS IT SHALL DEEM TO
BE NECESSARY OR DESIRABLE.


6.2                         COMMUNICATIONS WITH OBLIGORS; GRANTORS REMAIN
LIABLE.

(A)                                  THE COLLATERAL AGENT IN ITS OWN NAME OR IN
THE NAME OF OTHERS, MAY AT ANY TIME AND FROM TIME TO TIME AFTER THE OCCURRENCE
AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT SPECIFIED IN SUBSECTION 8(A)
OF THE CREDIT AGREEMENT, COMMUNICATE WITH OBLIGORS UNDER THE ACCOUNTS RECEIVABLE
AND PARTIES TO THE CONTRACTS (IN EACH CASE, TO THE EXTENT CONSTITUTING
COLLATERAL) TO VERIFY WITH THEM TO THE COLLATERAL AGENT’S SATISFACTION THE
EXISTENCE, AMOUNT AND TERMS OF ANY ACCOUNTS RECEIVABLE OR CONTRACTS.

32


--------------------------------------------------------------------------------


(B)                                 UPON THE REQUEST OF THE COLLATERAL AGENT AT
ANY TIME AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT
SPECIFIED IN SUBSECTION 8(A) OF THE CREDIT AGREEMENT, EACH GRANTOR SHALL NOTIFY
OBLIGORS ON SUCH GRANTOR’S ACCOUNTS RECEIVABLE AND PARTIES TO SUCH GRANTOR’S
CONTRACTS (IN EACH CASE, TO THE EXTENT CONSTITUTING COLLATERAL) THAT SUCH
ACCOUNTS RECEIVABLE AND SUCH CONTRACTS HAVE BEEN ASSIGNED TO THE COLLATERAL
AGENT, FOR THE RATABLE BENEFIT OF THE SECURED PARTIES, AND THAT PAYMENTS IN
RESPECT THEREOF SHALL BE MADE DIRECTLY TO THE COLLATERAL AGENT.

(C)                                  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, EACH GRANTOR SHALL REMAIN LIABLE UNDER EACH OF SUCH GRANTOR’S
ACCOUNTS RECEIVABLE TO OBSERVE AND PERFORM ALL THE CONDITIONS AND OBLIGATIONS TO
BE OBSERVED AND PERFORMED BY IT THEREUNDER, ALL IN ACCORDANCE WITH THE TERMS OF
ANY AGREEMENT GIVING RISE THERETO.  NONE OF THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY SHALL HAVE ANY OBLIGATION OR
LIABILITY UNDER ANY ACCOUNT RECEIVABLE (OR ANY AGREEMENT GIVING RISE THERETO) BY
REASON OF OR ARISING OUT OF THIS AGREEMENT OR THE RECEIPT BY THE COLLATERAL
AGENT OR ANY OTHER SECURED PARTY OF ANY PAYMENT RELATING THERETO, NOR SHALL THE
COLLATERAL AGENT OR ANY OTHER SECURED PARTY BE OBLIGATED IN ANY MANNER TO
PERFORM ANY OF THE OBLIGATIONS OF ANY GRANTOR UNDER OR PURSUANT TO ANY ACCOUNT
RECEIVABLE (OR ANY AGREEMENT GIVING RISE THERETO) TO MAKE ANY PAYMENT, TO MAKE
ANY INQUIRY AS TO THE NATURE OR THE SUFFICIENCY OF ANY PAYMENT RECEIVED BY IT OR
AS TO THE SUFFICIENCY OF ANY PERFORMANCE BY ANY PARTY THEREUNDER, TO PRESENT OR
FILE ANY CLAIM, TO TAKE ANY ACTION TO ENFORCE ANY PERFORMANCE OR TO COLLECT THE
PAYMENT OF ANY AMOUNTS THAT MAY HAVE BEEN ASSIGNED TO IT OR TO WHICH IT MAY BE
ENTITLED AT ANY TIME OR TIMES.


6.3                                 PLEDGED STOCK.

(A)                                  UNLESS AN EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING AND THE COLLATERAL AGENT SHALL HAVE GIVEN NOTICE TO
THE RELEVANT PLEDGOR OF THE COLLATERAL AGENT’S INTENT TO EXERCISE ITS
CORRESPONDING RIGHTS PURSUANT TO SUBSECTION 6.3(B), EACH PLEDGOR SHALL BE
PERMITTED TO RECEIVE ALL CASH DIVIDENDS AND DISTRIBUTIONS PAID IN RESPECT OF THE
PLEDGED STOCK (SUBJECT TO THE LAST TWO SENTENCES OF SUBSECTION 5.3.1 OF THIS
AGREEMENT) AND ALL PAYMENTS MADE IN RESPECT OF THE PLEDGED NOTES, TO THE EXTENT
PERMITTED IN THE CREDIT AGREEMENT, AND TO EXERCISE ALL VOTING AND CORPORATE
RIGHTS WITH RESPECT TO THE PLEDGED STOCK; PROVIDED, HOWEVER, THAT NO VOTE SHALL
BE CAST OR CORPORATE RIGHT EXERCISED OR SUCH OTHER ACTION TAKEN (OTHER THAN IN
CONNECTION WITH A TRANSACTION EXPRESSLY PERMITTED BY THE CREDIT AGREEMENT)
WHICH, IN THE COLLATERAL AGENT’S REASONABLE JUDGMENT, WOULD MATERIALLY IMPAIR
THE PLEDGED STOCK OR THE RELATED RIGHTS OR REMEDIES OF THE SECURED PARTIES OR
WHICH WOULD BE INCONSISTENT WITH OR RESULT IN ANY VIOLATION OF ANY PROVISION OF
THE CREDIT AGREEMENT, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.

(B)                                 IF AN EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING AND THE COLLATERAL AGENT SHALL GIVE NOTICE OF ITS INTENT TO EXERCISE
SUCH RIGHTS TO THE RELEVANT PLEDGOR OR PLEDGORS, (I) THE COLLATERAL AGENT, OR
THE REVOLVING COLLATERAL AGENT OR ANY ADDITIONAL AGENT, AS APPLICABLE, IN
ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT, SHALL HAVE THE RIGHT
TO RECEIVE ANY AND ALL CASH DIVIDENDS, PAYMENTS OR OTHER PROCEEDS PAID IN
RESPECT OF THE PLEDGED STOCK AND MAKE APPLICATION THEREOF TO THE OBLIGATIONS OF
THE RELEVANT PLEDGOR IN SUCH ORDER AS IS PROVIDED IN SUBSECTION 6.5, AND (II)
ANY OR ALL OF THE PLEDGED STOCK SHALL BE REGISTERED IN THE NAME OF THE
COLLATERAL AGENT OR ITS NOMINEE OR THE REVOLVING COLLATERAL AGENT OR ANY
ADDITIONAL AGENT OR THE RESPECTIVE NOMINEE THEREOF, AND THE COLLATERAL AGENT OR
ITS NOMINEE OR THE REVOLVING COLLATERAL AGENT

33


--------------------------------------------------------------------------------


OR ANY ADDITIONAL AGENT OR THE RESPECTIVE NOMINEE THEREOF, AS APPLICABLE, IN
ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT, MAY THEREAFTER
EXERCISE (X) ALL VOTING, CORPORATE AND OTHER RIGHTS PERTAINING TO SUCH PLEDGED
STOCK AT ANY MEETING OF SHAREHOLDERS OF THE RELEVANT ISSUER OR ISSUERS OR
OTHERWISE AND (Y) ANY AND ALL RIGHTS OF CONVERSION, EXCHANGE, SUBSCRIPTION AND
ANY OTHER RIGHTS, PRIVILEGES OR OPTIONS PERTAINING TO SUCH PLEDGED STOCK AS IF
IT WERE THE ABSOLUTE OWNER THEREOF (INCLUDING, WITHOUT LIMITATION, THE RIGHT TO
EXCHANGE AT ITS DISCRETION ANY AND ALL OF THE PLEDGED STOCK UPON THE MERGER,
CONSOLIDATION, REORGANIZATION, RECAPITALIZATION OR OTHER FUNDAMENTAL CHANGE IN
THE CORPORATE STRUCTURE OF ANY ISSUER, OR UPON THE EXERCISE BY THE RELEVANT
PLEDGOR OR THE COLLATERAL AGENT, OR THE REVOLVING COLLATERAL AGENT OR ANY
ADDITIONAL AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE TERMS OF THE
INTERCREDITOR AGREEMENT, OF ANY RIGHT, PRIVILEGE OR OPTION PERTAINING TO SUCH
PLEDGED STOCK, AND IN CONNECTION THEREWITH, THE RIGHT TO DEPOSIT AND DELIVER ANY
AND ALL OF THE PLEDGED STOCK WITH ANY COMMITTEE, DEPOSITARY, TRANSFER AGENT,
REGISTRAR OR OTHER DESIGNATED AGENCY UPON SUCH TERMS AND CONDITIONS AS THE
COLLATERAL AGENT, OR THE REVOLVING COLLATERAL AGENT OR ANY ADDITIONAL AGENT, AS
APPLICABLE, IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR AGREEMENT, MAY
REASONABLY DETERMINE), ALL WITHOUT LIABILITY (OTHER THAN FOR ITS GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT) EXCEPT TO ACCOUNT FOR PROPERTY ACTUALLY
RECEIVED BY IT, BUT THE COLLATERAL AGENT, OR THE REVOLVING COLLATERAL AGENT OR
ANY ADDITIONAL AGENT, AS APPLICABLE SHALL HAVE NO DUTY TO ANY PLEDGOR TO
EXERCISE ANY SUCH RIGHT, PRIVILEGE OR OPTION AND SHALL NOT BE RESPONSIBLE FOR
ANY FAILURE TO DO SO OR DELAY IN SO DOING, PROVIDED THAT THE COLLATERAL AGENT,
OR THE REVOLVING COLLATERAL AGENT OR ANY ADDITIONAL AGENT, AS APPLICABLE, SHALL
NOT EXERCISE ANY VOTING OR OTHER CONSENSUAL RIGHTS PERTAINING TO THE PLEDGED
STOCK IN ANY WAY THAT WOULD CONSTITUTE AN EXERCISE OF THE REMEDIES DESCRIBED IN
SUBSECTION 6.6 OTHER THAN IN ACCORDANCE WITH SUBSECTION 6.6.

(C)                                  EACH PLEDGOR HEREBY AUTHORIZES AND
INSTRUCTS EACH ISSUER OR MAKER OF ANY PLEDGED SECURITIES PLEDGED BY SUCH PLEDGOR
HEREUNDER TO (I) COMPLY WITH ANY INSTRUCTION RECEIVED BY IT FROM THE COLLATERAL
AGENT IN WRITING THAT (X) STATES THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING AND (Y) IS OTHERWISE IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT,
WITHOUT ANY OTHER OR FURTHER INSTRUCTIONS FROM SUCH PLEDGOR, AND EACH PLEDGOR
AGREES THAT EACH ISSUER OR MAKER SHALL BE FULLY PROTECTED IN SO COMPLYING, AND
(II) UNLESS OTHERWISE EXPRESSLY PERMITTED HEREBY, PAY ANY DIVIDENDS OR OTHER
PAYMENTS WITH RESPECT TO THE PLEDGED SECURITIES DIRECTLY TO THE COLLATERAL
AGENT.


6.4                                 PROCEEDS TO BE TURNED OVER TO THE COLLATERAL
AGENT.  IN ADDITION TO THE RIGHTS OF THE COLLATERAL AGENT AND THE OTHER SECURED
PARTIES SPECIFIED IN SUBSECTION 6.1 WITH RESPECT TO PAYMENTS OF ACCOUNTS
RECEIVABLE CONSTITUTING COLLATERAL, IF AN EVENT OF DEFAULT SHALL OCCUR AND BE
CONTINUING, AND THE COLLATERAL AGENT SHALL HAVE INSTRUCTED ANY GRANTOR TO DO SO,
ALL PROCEEDS OF COLLATERAL RECEIVED BY SUCH GRANTOR CONSISTING OF CASH, CHECKS
AND OTHER CASH EQUIVALENT ITEMS SHALL BE HELD BY SUCH GRANTOR IN TRUST FOR THE
COLLATERAL AGENT AND THE OTHER SECURED PARTIES HERETO, OR THE REVOLVING
COLLATERAL AGENT AND THE OTHER SECURED PARTIES (AS DEFINED IN THE REVOLVING
CREDIT GUARANTEE AND COLLATERAL AGREEMENT) OR ANY ADDITIONAL AGENT AND THE OTHER
APPLICABLE ADDITIONAL SECURED PARTIES (AS DEFINED IN THE INTERCREDITOR
AGREEMENT), AS APPLICABLE, IN ACCORDANCE WITH THE TERMS OF THE INTERCREDITOR
AGREEMENT, SEGREGATED FROM OTHER FUNDS OF SUCH GRANTOR, AND SHALL, FORTHWITH
UPON RECEIPT BY SUCH GRANTOR, BE TURNED OVER TO THE COLLATERAL AGENT, OR THE
REVOLVING COLLATERAL AGENT OR ANY ADDITIONAL AGENT, AS APPLICABLE, IN ACCORDANCE
WITH THE TERMS OF THE INTERCREDITOR AGREEMENT (OR THEIR RESPECTIVE AGENTS
APPOINTED FOR PURPOSES

34


--------------------------------------------------------------------------------



OF PERFECTION), IN THE EXACT FORM RECEIVED BY SUCH GRANTOR (DULY INDORSED BY
SUCH GRANTOR TO THE COLLATERAL AGENT, OR REVOLVING COLLATERAL AGENT OR ANY
ADDITIONAL AGENT, AS APPLICABLE, IN ACCORDANCE WITH THE TERMS OF THE
INTERCREDITOR AGREEMENT, IF REQUIRED).  ALL PROCEEDS OF COLLATERAL RECEIVED BY
THE COLLATERAL AGENT HEREUNDER SHALL BE HELD BY THE COLLATERAL AGENT IN THE
RELEVANT COLLATERAL PROCEEDS ACCOUNT MAINTAINED UNDER ITS SOLE DOMINION AND
CONTROL.  ALL PROCEEDS OF COLLATERAL WHILE HELD BY THE COLLATERAL AGENT IN SUCH
COLLATERAL PROCEEDS ACCOUNT (OR BY THE RELEVANT GRANTOR IN TRUST FOR THE
COLLATERAL AGENT AND THE OTHER SECURED PARTIES) SHALL CONTINUE TO BE HELD AS
COLLATERAL SECURITY FOR ALL THE OBLIGATIONS OF SUCH GRANTOR AND SHALL NOT
CONSTITUTE PAYMENT THEREOF UNTIL APPLIED AS PROVIDED IN SUBSECTION 6.5


6.5                                 APPLICATION OF PROCEEDS.  IT IS AGREED THAT
IF AN EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, ANY AND ALL PROCEEDS OF
THE RELEVANT GRANTING PARTY’S COLLATERAL (AS DEFINED IN THE CREDIT AGREEMENT)
RECEIVED BY THE COLLATERAL AGENT (WHETHER FROM THE RELEVANT GRANTING PARTY OR
OTHERWISE) SHALL BE HELD BY THE COLLATERAL AGENT FOR THE BENEFIT OF THE SECURED
PARTIES AS COLLATERAL SECURITY FOR THE OBLIGATIONS OF THE RELEVANT GRANTING
PARTY (WHETHER MATURED OR UNMATURED), AND/OR THEN OR AT ANY TIME THEREAFTER MAY,
IN THE SOLE DISCRETION OF THE COLLATERAL AGENT, BE APPLIED BY THE COLLATERAL
AGENT AGAINST THE OBLIGATIONS OF THE RELEVANT GRANTING PARTY THEN DUE AND OWING
IN THE ORDER OF PRIORITY SET FORTH IN THE INTERCREDITOR AGREEMENT.


6.6                                 CODE AND OTHER REMEDIES.  IF AN EVENT OF
DEFAULT SHALL OCCUR AND BE CONTINUING, THE COLLATERAL AGENT, ON BEHALF OF THE
SECURED PARTIES, MAY EXERCISE, IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES
GRANTED TO THEM IN THIS AGREEMENT AND IN ANY OTHER INSTRUMENT OR AGREEMENT
SECURING, EVIDENCING OR RELATING TO THE OBLIGATIONS TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ALL RIGHTS AND REMEDIES OF A SECURED PARTY UNDER THE CODE OR ANY
OTHER APPLICABLE LAW.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, THE COLLATERAL AGENT, WITHOUT DEMAND OF
PERFORMANCE OR OTHER DEMAND, PRESENTMENT, PROTEST, ADVERTISEMENT OR NOTICE OF
ANY KIND (EXCEPT ANY NOTICE REQUIRED BY LAW REFERRED TO BELOW) TO OR UPON ANY
GRANTING PARTY OR ANY OTHER PERSON (ALL AND EACH OF WHICH DEMANDS, DEFENSES,
ADVERTISEMENTS AND NOTICES ARE HEREBY WAIVED), MAY IN SUCH CIRCUMSTANCES,
FORTHWITH (SUBJECT TO THE TERMS OF ANY DOCUMENTATION GOVERNING ANY SPECIAL
PURPOSE FINANCING) COLLECT, RECEIVE, APPROPRIATE AND REALIZE UPON THE SECURITY
COLLATERAL, OR ANY PART THEREOF, AND/OR MAY FORTHWITH, SUBJECT TO ANY EXISTING
RESERVED RIGHTS OR LICENSES, SELL, LEASE, ASSIGN, GIVE OPTION OR OPTIONS TO
PURCHASE, OR OTHERWISE DISPOSE OF AND DELIVER THE SECURITY COLLATERAL OR ANY
PART THEREOF (OR CONTRACT TO DO ANY OF THE FOREGOING), IN ONE OR MORE PARCELS AT
PUBLIC OR PRIVATE SALE OR SALES, AT ANY EXCHANGE, BROKER’S BOARD OR OFFICE OF
THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY OR ELSEWHERE UPON SUCH TERMS AND
CONDITIONS AS IT MAY DEEM ADVISABLE AND AT SUCH PRICES AS IT MAY DEEM BEST, FOR
CASH OR ON CREDIT OR FOR FUTURE DELIVERY WITHOUT ASSUMPTION OF ANY CREDIT RISK. 
THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY SHALL HAVE THE RIGHT, TO THE
EXTENT PERMITTED BY LAW, UPON ANY SUCH SALE OR SALES, TO PURCHASE THE WHOLE OR
ANY PART OF THE SECURITY COLLATERAL SO SOLD, FREE OF ANY RIGHT OR EQUITY OF
REDEMPTION IN SUCH GRANTING PARTY, WHICH RIGHT OR EQUITY IS HEREBY WAIVED AND
RELEASED.  EACH GRANTING PARTY FURTHER AGREES, AT THE COLLATERAL AGENT’S REQUEST
(SUBJECT TO THE TERMS OF ANY DOCUMENTATION GOVERNING ANY SPECIAL PURPOSE
FINANCING), TO ASSEMBLE THE SECURITY COLLATERAL AND MAKE IT AVAILABLE TO THE
COLLATERAL AGENT AT PLACES WHICH THE COLLATERAL AGENT SHALL REASONABLY SELECT,
WHETHER AT SUCH GRANTING PARTY’S PREMISES OR ELSEWHERE.  THE COLLATERAL AGENT
SHALL APPLY THE NET PROCEEDS OF ANY ACTION TAKEN BY IT PURSUANT TO THIS
SUBSECTION 6.6, AFTER DEDUCTING ALL REASONABLE COSTS AND EXPENSES OF EVERY KIND
INCURRED IN CONNECTION THEREWITH OR INCIDENTAL TO

35


--------------------------------------------------------------------------------



THE CARE OR SAFEKEEPING OF ANY OF THE SECURITY COLLATERAL OR IN ANY WAY RELATING
TO THE SECURITY COLLATERAL OR THE RIGHTS OF THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES HEREUNDER, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES AND DISBURSEMENTS, TO THE PAYMENT IN WHOLE OR IN PART OF THE OBLIGATIONS OF
THE RELEVANT GRANTING PARTY THEN DUE AND OWING, IN THE ORDER OF PRIORITY
SPECIFIED IN SUBSECTION 6.5 ABOVE, AND ONLY AFTER SUCH APPLICATION AND AFTER THE
PAYMENT BY THE COLLATERAL AGENT OF ANY OTHER AMOUNT REQUIRED BY ANY PROVISION OF
LAW, INCLUDING, WITHOUT LIMITATION, SECTION 9-615(A)(3) OF THE CODE, NEED THE
COLLATERAL AGENT ACCOUNT FOR THE SURPLUS, IF ANY, TO SUCH GRANTING PARTY.  TO
THE EXTENT PERMITTED BY APPLICABLE LAW, (I) SUCH GRANTING PARTY WAIVES ALL
CLAIMS, DAMAGES AND DEMANDS IT MAY ACQUIRE AGAINST THE COLLATERAL AGENT OR ANY
OTHER SECURED PARTY ARISING OUT OF THE REPOSSESSION, RETENTION OR SALE OF THE
SECURITY COLLATERAL, OTHER THAN ANY SUCH CLAIMS, DAMAGES AND DEMANDS THAT MAY
ARISE FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY OF THE COLLATERAL
AGENT OR SUCH OTHER SECURED PARTY, AND (II) IF ANY NOTICE OF A PROPOSED SALE OR
OTHER DISPOSITION OF SECURITY COLLATERAL SHALL BE REQUIRED BY LAW, SUCH NOTICE
SHALL BE DEEMED REASONABLE AND PROPER IF GIVEN AT LEAST 10 DAYS BEFORE SUCH SALE
OR OTHER DISPOSITION.


6.7                                 REGISTRATION RIGHTS.

(A)                                  IF THE COLLATERAL AGENT SHALL DETERMINE TO
EXERCISE ITS RIGHT TO SELL ANY OR ALL OF THE PLEDGED STOCK PURSUANT TO
SUBSECTION 6.6, AND IF IN THE REASONABLE OPINION OF THE COLLATERAL AGENT IT IS
NECESSARY OR REASONABLY ADVISABLE TO HAVE THE PLEDGED STOCK, OR THAT PORTION
THEREOF TO BE SOLD, REGISTERED UNDER THE PROVISIONS OF THE SECURITIES ACT, THE
RELEVANT PLEDGOR WILL USE ITS REASONABLE BEST EFFORTS TO CAUSE THE ISSUER
THEREOF TO (I) EXECUTE AND DELIVER, AND USE ITS BEST EFFORTS TO CAUSE THE
DIRECTORS AND OFFICERS OF SUCH ISSUER TO EXECUTE AND DELIVER, ALL SUCH
INSTRUMENTS AND DOCUMENTS, AND DO OR CAUSE TO BE DONE ALL SUCH OTHER ACTS AS MAY
BE, IN THE REASONABLE OPINION OF THE COLLATERAL AGENT, NECESSARY OR ADVISABLE TO
REGISTER SUCH PLEDGED STOCK, OR THAT PORTION THEREOF TO BE SOLD, UNDER THE
PROVISIONS OF THE SECURITIES ACT, (II) USE ITS REASONABLE BEST EFFORTS TO CAUSE
THE REGISTRATION STATEMENT RELATING THERETO TO BECOME EFFECTIVE AND TO REMAIN
EFFECTIVE FOR A PERIOD OF NOT MORE THAN ONE YEAR FROM THE DATE OF THE FIRST
PUBLIC OFFERING OF SUCH PLEDGED STOCK, OR THAT PORTION THEREOF TO BE SOLD, AND
(III) MAKE ALL AMENDMENTS THERETO AND/OR TO THE RELATED PROSPECTUS WHICH, IN THE
REASONABLE OPINION OF THE COLLATERAL AGENT, ARE NECESSARY OR ADVISABLE, ALL IN
CONFORMITY WITH THE REQUIREMENTS OF THE SECURITIES ACT AND THE RULES AND
REGULATIONS OF THE SECURITIES AND EXCHANGE COMMISSION APPLICABLE THERETO.  SUCH
PLEDGOR AGREES TO USE ITS REASONABLE BEST EFFORTS TO CAUSE SUCH ISSUER TO COMPLY
WITH THE PROVISIONS OF THE SECURITIES OR “BLUE SKY” LAWS OF ANY AND ALL STATES
AND THE DISTRICT OF COLUMBIA THAT THE COLLATERAL AGENT SHALL REASONABLY
DESIGNATE AND TO MAKE AVAILABLE TO ITS SECURITY HOLDERS, AS SOON AS PRACTICABLE,
AN EARNINGS STATEMENT (WHICH NEED NOT BE AUDITED) THAT WILL SATISFY THE
PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT.

(B)                                 SUCH PLEDGOR RECOGNIZES THAT THE COLLATERAL
AGENT MAY BE UNABLE TO EFFECT A PUBLIC SALE OF ANY OR ALL SUCH PLEDGED STOCK, BY
REASON OF CERTAIN PROHIBITIONS CONTAINED IN THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR OTHERWISE, AND MAY BE COMPELLED TO RESORT TO ONE OR
MORE PRIVATE SALES THEREOF TO A RESTRICTED GROUP OF PURCHASERS WHICH WILL BE
OBLIGED TO AGREE, AMONG OTHER THINGS, TO ACQUIRE SUCH SECURITIES FOR THEIR OWN
ACCOUNT FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR RESALE
THEREOF.  SUCH PLEDGOR ACKNOWLEDGES AND AGREES THAT ANY SUCH PRIVATE SALE MAY
RESULT IN PRICES AND OTHER TERMS LESS FAVORABLE THAN IF SUCH SALE WERE A PUBLIC

36


--------------------------------------------------------------------------------


SALE AND, NOTWITHSTANDING SUCH CIRCUMSTANCES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, AGREES THAT ANY SUCH PRIVATE SALE SHALL BE DEEMED TO HAVE BEEN
MADE IN A COMMERCIALLY REASONABLE MANNER.  THE COLLATERAL AGENT SHALL NOT BE
UNDER ANY OBLIGATION TO DELAY A SALE OF ANY OF THE PLEDGED STOCK FOR THE PERIOD
OF TIME NECESSARY TO PERMIT THE ISSUER THEREOF TO REGISTER SUCH SECURITIES FOR
PUBLIC SALE UNDER THE SECURITIES ACT, OR UNDER APPLICABLE STATE SECURITIES LAWS,
EVEN IF SUCH ISSUER WOULD AGREE TO DO SO.

(C)                                  SUCH PLEDGOR AGREES TO USE ITS REASONABLE
BEST EFFORTS TO DO OR CAUSE TO BE DONE ALL SUCH OTHER ACTS AS MAY BE NECESSARY
TO MAKE SUCH SALE OR SALES OF ALL OR ANY PORTION OF SUCH PLEDGED STOCK PURSUANT
TO THIS SUBSECTION 6.7 VALID AND BINDING AND IN COMPLIANCE WITH ANY AND ALL
OTHER APPLICABLE REQUIREMENTS OF LAW.  SUCH PLEDGOR FURTHER AGREES THAT A BREACH
OF ANY OF THE COVENANTS CONTAINED IN THIS SUBSECTION 6.7 WILL CAUSE IRREPARABLE
INJURY TO THE COLLATERAL AGENT AND THE LENDERS, THAT THE COLLATERAL AGENT AND
THE LENDERS HAVE NO ADEQUATE REMEDY AT LAW IN RESPECT OF SUCH BREACH AND, AS A
CONSEQUENCE, THAT EACH AND EVERY COVENANT CONTAINED IN THIS SUBSECTION 6.7 SHALL
BE SPECIFICALLY ENFORCEABLE AGAINST SUCH PLEDGOR, AND, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, SUCH PLEDGOR HEREBY WAIVES AND AGREES NOT TO ASSERT ANY
DEFENSES AGAINST AN ACTION FOR SPECIFIC PERFORMANCE OF SUCH COVENANTS EXCEPT FOR
A DEFENSE THAT NO EVENT OF DEFAULT HAS OCCURRED OR IS CONTINUING UNDER THE
CREDIT AGREEMENT.


6.8                                 WAIVER; DEFICIENCY.  EACH GRANTING PARTY
SHALL REMAIN LIABLE FOR ANY DEFICIENCY IF THE PROCEEDS OF ANY SALE OR OTHER
DISPOSITION OF THE SECURITY COLLATERAL ARE INSUFFICIENT TO PAY IN FULL THE LOANS
AND, TO THE EXTENT THEN DUE AND OWING, ALL OTHER OBLIGATIONS OF SUCH GRANTING
PARTY AND THE REASONABLE FEES AND DISBURSEMENTS OF ANY ATTORNEYS EMPLOYED BY THE
COLLATERAL AGENT OR ANY OTHER SECURED PARTY TO COLLECT SUCH DEFICIENCY.


SECTION 7      THE COLLATERAL AGENT


7.1                                 COLLATERAL AGENT’S APPOINTMENT AS
ATTORNEY-IN-FACT, ETC.

(A)                                  EACH GRANTING PARTY HEREBY IRREVOCABLY
CONSTITUTES AND APPOINTS THE COLLATERAL AGENT AND ANY AUTHORIZED OFFICER OR
AGENT THEREOF, WITH FULL POWER OF SUBSTITUTION, AS ITS TRUE AND LAWFUL
ATTORNEY-IN-FACT WITH FULL IRREVOCABLE POWER AND AUTHORITY IN THE PLACE AND
STEAD OF SUCH GRANTING PARTY AND IN THE NAME OF SUCH GRANTING PARTY OR IN ITS
OWN NAME, FOR THE PURPOSE OF CARRYING OUT THE TERMS OF THIS AGREEMENT, TO TAKE
ANY AND ALL APPROPRIATE ACTION AND TO EXECUTE ANY AND ALL DOCUMENTS AND
INSTRUMENTS THAT MAY BE REASONABLY NECESSARY OR DESIRABLE TO ACCOMPLISH THE
PURPOSES OF THIS AGREEMENT TO THE EXTENT PERMITTED BY APPLICABLE LAW, PROVIDED
THAT THE COLLATERAL AGENT AGREES NOT TO EXERCISE SUCH POWER EXCEPT UPON THE
OCCURRENCE AND DURING THE CONTINUANCE OF ANY EVENT OF DEFAULT.  WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, AT ANY TIME WHEN AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING (IN EACH CASE TO THE EXTENT PERMITTED BY APPLICABLE
LAW), (X) EACH PLEDGOR HEREBY GIVES THE COLLATERAL AGENT THE POWER AND RIGHT, ON
BEHALF OF SUCH PLEDGOR, WITHOUT NOTICE OR ASSENT BY SUCH PLEDGOR, TO EXECUTE, IN
CONNECTION WITH ANY SALE PROVIDED FOR IN SUBSECTION 6.6(A) OR 6.7, ANY
INDORSEMENTS, ASSESSMENTS OR OTHER INSTRUMENTS OF CONVEYANCE OR TRANSFER WITH
RESPECT TO SUCH PLEDGOR’S PLEDGED COLLATERAL, AND (Y) EACH GRANTOR HEREBY GIVES
THE COLLATERAL AGENT THE POWER AND RIGHT, ON BEHALF OF SUCH GRANTOR, WITHOUT
NOTICE TO OR ASSENT BY SUCH GRANTOR, TO DO ANY OR ALL OF THE FOLLOWING:

37


--------------------------------------------------------------------------------


(I)                                     SUBJECT TO THE TERMS OF ANY
DOCUMENTATION GOVERNING ANY SPECIAL PURPOSE FINANCING, IN THE NAME OF SUCH
GRANTOR OR ITS OWN NAME, OR OTHERWISE, TAKE POSSESSION OF AND INDORSE AND
COLLECT ANY CHECKS, DRAFTS, NOTES, ACCEPTANCES OR OTHER INSTRUMENTS FOR THE
PAYMENT OF MONEYS DUE UNDER ANY ACCOUNT RECEIVABLE OF SUCH GRANTOR THAT
CONSTITUTES COLLATERAL OR WITH RESPECT TO ANY OTHER COLLATERAL OF SUCH GRANTOR
AND FILE ANY CLAIM OR TAKE ANY OTHER ACTION OR INSTITUTE ANY PROCEEDING IN ANY
COURT OF LAW OR EQUITY OR OTHERWISE DEEMED APPROPRIATE BY THE COLLATERAL AGENT
FOR THE PURPOSE OF COLLECTING ANY AND ALL SUCH MONEYS DUE UNDER ANY ACCOUNT
RECEIVABLE OF SUCH GRANTOR THAT CONSTITUTES COLLATERAL OR WITH RESPECT TO ANY
OTHER COLLATERAL OF SUCH GRANTOR WHENEVER PAYABLE;

(II)                                  IN THE CASE OF ANY COPYRIGHT, PATENT, OR
TRADEMARK CONSTITUTING COLLATERAL OF SUCH GRANTOR, EXECUTE AND DELIVER ANY AND
ALL AGREEMENTS, INSTRUMENTS, DOCUMENTS AND PAPERS AS THE COLLATERAL AGENT MAY
REASONABLY REQUEST TO SUCH GRANTOR TO EVIDENCE THE COLLATERAL AGENT’S AND THE
LENDERS’ SECURITY INTEREST IN SUCH COPYRIGHT, PATENT, OR TRADEMARK AND THE
GOODWILL AND GENERAL INTANGIBLES OF SUCH GRANTOR RELATING THERETO OR REPRESENTED
THEREBY;

(III)                               PAY OR DISCHARGE TAXES AND LIENS, OTHER THAN
LIENS PERMITTED UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, LEVIED OR
PLACED ON THE COLLATERAL OF SUCH GRANTOR, EFFECT ANY REPAIRS OR ANY INSURANCE
CALLED FOR BY THE TERMS OF THIS AGREEMENT AND PAY ALL OR ANY PART OF THE
PREMIUMS THEREFOR AND THE COSTS THEREOF; AND

(IV)                              SUBJECT TO THE TERMS OF ANY DOCUMENTATION
GOVERNING ANY SPECIAL PURPOSE FINANCING, (A) DIRECT ANY PARTY LIABLE FOR ANY
PAYMENT UNDER ANY OF THE COLLATERAL OF SUCH GRANTOR TO MAKE PAYMENT OF ANY AND
ALL MONEYS DUE OR TO BECOME DUE THEREUNDER DIRECTLY TO THE COLLATERAL AGENT OR
AS THE COLLATERAL AGENT SHALL DIRECT; (B) ASK OR DEMAND FOR, COLLECT, RECEIVE
PAYMENT OF AND RECEIPT FOR, ANY AND ALL MONEYS, CLAIMS AND OTHER AMOUNTS DUE OR
TO BECOME DUE AT ANY TIME IN RESPECT OF OR ARISING OUT OF ANY COLLATERAL OF SUCH
GRANTOR; (C) SIGN AND INDORSE ANY INVOICES, FREIGHT OR EXPRESS BILLS, BILLS OF
LADING, STORAGE OR WAREHOUSE RECEIPTS, DRAFTS AGAINST DEBTORS, ASSIGNMENTS,
VERIFICATIONS, NOTICES AND OTHER DOCUMENTS IN CONNECTION WITH ANY OF THE
COLLATERAL OF SUCH GRANTOR; (D) COMMENCE AND PROSECUTE ANY SUITS, ACTIONS OR
PROCEEDINGS AT LAW OR IN EQUITY IN ANY COURT OF COMPETENT JURISDICTION TO
COLLECT THE COLLATERAL OF SUCH GRANTOR OR ANY PORTION THEREOF AND TO ENFORCE ANY
OTHER RIGHT IN RESPECT OF ANY COLLATERAL OF SUCH GRANTOR; (E) DEFEND ANY SUIT,
ACTION OR PROCEEDING BROUGHT AGAINST SUCH GRANTOR WITH RESPECT TO ANY COLLATERAL
OF SUCH GRANTOR; (F) SETTLE, COMPROMISE OR ADJUST ANY SUCH SUIT, ACTION OR
PROCEEDING DESCRIBED IN CLAUSE (E) ABOVE AND, IN CONNECTION THEREWITH, TO GIVE
SUCH DISCHARGES OR RELEASES AS THE COLLATERAL AGENT MAY DEEM APPROPRIATE; (G)
SUBJECT TO ANY EXISTING RESERVED RIGHTS OR LICENSES, ASSIGN ANY COPYRIGHT,
PATENT OR TRADEMARK CONSTITUTING COLLATERAL OF SUCH GRANTOR (ALONG WITH THE
GOODWILL OF THE BUSINESS TO WHICH ANY SUCH COPYRIGHT, PATENT OR TRADEMARK
PERTAINS), FOR SUCH TERM OR TERMS, ON SUCH CONDITIONS, AND IN SUCH MANNER, AS
THE COLLATERAL AGENT SHALL IN ITS SOLE DISCRETION DETERMINE; AND (H) GENERALLY,
SELL, TRANSFER, PLEDGE AND

38


--------------------------------------------------------------------------------


MAKE ANY AGREEMENT WITH RESPECT TO OR OTHERWISE DEAL WITH ANY OF THE COLLATERAL
OF SUCH GRANTOR AS FULLY AND COMPLETELY AS THOUGH THE COLLATERAL AGENT WERE THE
ABSOLUTE OWNER THEREOF FOR ALL PURPOSES, AND DO, AT THE COLLATERAL AGENT’S
OPTION AND SUCH GRANTOR’S EXPENSE, AT ANY TIME, OR FROM TIME TO TIME, ALL ACTS
AND THINGS WHICH THE COLLATERAL AGENT DEEMS NECESSARY TO PROTECT, PRESERVE OR
REALIZE UPON THE COLLATERAL OF SUCH GRANTOR AND THE COLLATERAL AGENT’S AND THE
OTHER SECURED PARTIES’ SECURITY INTERESTS THEREIN AND TO EFFECT THE INTENT OF
THIS AGREEMENT, ALL AS FULLY AND EFFECTIVELY AS SUCH GRANTOR MIGHT DO.

(B)                                 THE REASONABLE EXPENSES OF THE COLLATERAL
AGENT INCURRED IN CONNECTION WITH ACTIONS UNDERTAKEN AS PROVIDED IN THIS
SUBSECTION 7.1, TOGETHER WITH INTEREST THEREON AT A RATE PER ANNUM EQUAL TO THE
RATE PER ANNUM AT WHICH INTEREST WOULD THEN BE PAYABLE ON PAST DUE ABR LOANS,
FROM THE DATE OF PAYMENT BY THE COLLATERAL AGENT TO THE DATE REIMBURSED BY THE
RELEVANT GRANTING PARTY, SHALL BE PAYABLE BY SUCH GRANTING PARTY TO THE
COLLATERAL AGENT ON DEMAND.

(C)                                  EACH GRANTING PARTY HEREBY RATIFIES ALL
THAT SAID ATTORNEY SHALL LAWFULLY DO OR CAUSE TO BE DONE BY VIRTUE HEREOF.  ALL
POWERS, AUTHORIZATIONS AND AGENCIES CONTAINED IN THIS AGREEMENT ARE COUPLED WITH
AN INTEREST AND ARE IRREVOCABLE AS TO THE RELEVANT GRANTING PARTY UNTIL THIS
AGREEMENT IS TERMINATED AS TO SUCH GRANTING PARTY, AND THE SECURITY INTERESTS IN
THE SECURITY COLLATERAL OF SUCH GRANTING PARTY CREATED HEREBY ARE RELEASED.


7.2                                 DUTY OF COLLATERAL AGENT.  THE COLLATERAL
AGENT’S SOLE DUTY WITH RESPECT TO THE CUSTODY, SAFEKEEPING AND PHYSICAL
PRESERVATION OF THE SECURITY COLLATERAL IN ITS POSSESSION, UNDER SECTION 9-207
OF THE CODE OR OTHERWISE, SHALL BE TO DEAL WITH IT IN THE SAME MANNER AS THE
COLLATERAL AGENT DEALS WITH SIMILAR PROPERTY FOR ITS OWN ACCOUNT.  NONE OF THE
COLLATERAL AGENT, ANY OTHER SECURED PARTY NOR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE FOR FAILURE TO DEMAND, COLLECT OR
REALIZE UPON ANY OF THE SECURITY COLLATERAL OR FOR ANY DELAY IN DOING SO OR
SHALL BE UNDER ANY OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY SECURITY
COLLATERAL UPON THE REQUEST OF ANY GRANTING PARTY OR ANY OTHER PERSON OR, EXCEPT
AS OTHERWISE PROVIDED HEREIN, TO TAKE ANY OTHER ACTION WHATSOEVER WITH REGARD TO
THE SECURITY COLLATERAL OR ANY PART THEREOF.  THE POWERS CONFERRED ON THE
COLLATERAL AGENT AND THE OTHER SECURED PARTIES HEREUNDER ARE SOLELY TO PROTECT
THE COLLATERAL AGENT’S AND THE OTHER SECURED PARTIES’ INTERESTS IN THE SECURITY
COLLATERAL AND SHALL NOT IMPOSE ANY DUTY UPON THE COLLATERAL AGENT OR ANY OTHER
SECURED PARTY TO EXERCISE ANY SUCH POWERS.  THE COLLATERAL AGENT AND THE OTHER
SECURED PARTIES SHALL BE ACCOUNTABLE ONLY FOR AMOUNTS THAT THEY ACTUALLY RECEIVE
AS A RESULT OF THE EXERCISE OF SUCH POWERS, AND NEITHER THEY NOR ANY OF THEIR
OFFICERS, DIRECTORS, EMPLOYEES OR AGENTS SHALL BE RESPONSIBLE TO ANY GRANTING
PARTY FOR ANY ACT OR FAILURE TO ACT HEREUNDER, EXCEPT AS OTHERWISE PROVIDED
HEREIN OR FOR THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


7.3                                 FINANCING STATEMENTS.  PURSUANT TO ANY
APPLICABLE LAW, EACH GRANTING PARTY AUTHORIZES THE COLLATERAL AGENT TO FILE OR
RECORD FINANCING STATEMENTS AND OTHER FILING OR RECORDING DOCUMENTS OR
INSTRUMENTS WITH RESPECT TO SUCH GRANTING PARTY’S SECURITY COLLATERAL WITHOUT
THE SIGNATURE OF SUCH GRANTING PARTY IN SUCH FORM AND IN SUCH FILING OFFICES AS
THE COLLATERAL AGENT REASONABLY DETERMINES APPROPRIATE TO PERFECT THE SECURITY
INTERESTS OF THE COLLATERAL AGENT UNDER THIS AGREEMENT.  EACH GRANTING PARTY
AUTHORIZES THE COLLATERAL AGENT TO USE THE COLLATERAL DESCRIPTION “ALL PERSONAL
PROPERTY” OR “ALL ASSETS” IN ANY SUCH FINANCING STATEMENTS.  THE COLLATERAL
AGENT AGREES TO NOTIFY THE RELEVANT GRANTING PARTY OF ANY FINANCING OR
CONTINUATION STATEMENT

39


--------------------------------------------------------------------------------



FILED BY IT; PROVIDED THAT ANY FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY OR EFFECTIVENESS OF ANY SUCH FILING.


7.4                                 AUTHORITY OF COLLATERAL AGENT.  EACH
GRANTING PARTY ACKNOWLEDGES THAT THE RIGHTS AND RESPONSIBILITIES OF THE
COLLATERAL AGENT UNDER THIS AGREEMENT WITH RESPECT TO ANY ACTION TAKEN BY THE
COLLATERAL AGENT OR THE EXERCISE OR NON-EXERCISE BY THE COLLATERAL AGENT OF ANY
OPTION, VOTING RIGHT, REQUEST, JUDGMENT OR OTHER RIGHT OR REMEDY PROVIDED FOR
HEREIN OR RESULTING OR ARISING OUT OF THIS AGREEMENT OR ANY AMENDMENT,
SUPPLEMENT OR OTHER MODIFICATION OF THIS AGREEMENT SHALL, AS BETWEEN THE
COLLATERAL AGENT AND THE SECURED PARTIES, BE GOVERNED BY THE CREDIT AGREEMENT
AND BY SUCH OTHER AGREEMENTS WITH RESPECT THERETO AS MAY EXIST FROM TIME TO TIME
AMONG THEM, BUT, AS BETWEEN THE COLLATERAL AGENT AND THE GRANTING PARTIES, THE
COLLATERAL AGENT SHALL BE CONCLUSIVELY PRESUMED TO BE ACTING AS AGENT FOR THE
SECURED PARTIES WITH FULL AND VALID AUTHORITY SO TO ACT OR REFRAIN FROM ACTING,
AND NO GRANTING PARTY SHALL BE UNDER ANY OBLIGATION, OR ENTITLEMENT, TO MAKE ANY
INQUIRY RESPECTING SUCH AUTHORITY.


7.5                                 RIGHT OF INSPECTION.  UPON REASONABLE
WRITTEN ADVANCE NOTICE TO ANY GRANTOR AND AS OFTEN AS MAY REASONABLY BE DESIRED,
OR AT ANY TIME AND FROM TIME TO TIME AFTER THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT, THE COLLATERAL AGENT SHALL HAVE REASONABLE
ACCESS DURING NORMAL BUSINESS HOURS TO ALL THE BOOKS, CORRESPONDENCE AND RECORDS
OF SUCH GRANTOR, AND THE COLLATERAL AGENT AND ITS REPRESENTATIVES MAY EXAMINE
THE SAME, AND TO THE EXTENT REASONABLE TAKE EXTRACTS THEREFROM AND MAKE
PHOTOCOPIES THEREOF, AND SUCH GRANTOR AGREES TO RENDER TO THE COLLATERAL AGENT,
AT SUCH GRANTOR’S REASONABLE COST AND EXPENSE, SUCH CLERICAL AND OTHER
ASSISTANCE AS MAY BE REASONABLY REQUESTED WITH REGARD THERETO.  THE COLLATERAL
AGENT AND ITS REPRESENTATIVES SHALL ALSO HAVE THE RIGHT, UPON REASONABLE ADVANCE
WRITTEN NOTICE TO SUCH GRANTOR SUBJECT TO ANY LEASE RESTRICTIONS, TO ENTER
DURING NORMAL BUSINESS HOURS INTO AND UPON ANY PREMISES OWNED, LEASED OR
OPERATED BY SUCH GRANTOR WHERE ANY OF SUCH GRANTOR’S INVENTORY OR EQUIPMENT IS
LOCATED FOR THE PURPOSE OF INSPECTING THE SAME, OBSERVING ITS USE OR OTHERWISE
PROTECTING ITS INTERESTS THEREIN.


SECTION 8      NON-LENDER SECURED PARTIES


8.1                                 RIGHTS TO COLLATERAL.

(A)                                  THE NON-LENDER SECURED PARTIES SHALL NOT
HAVE ANY RIGHT WHATSOEVER TO DO ANY OF THE FOLLOWING:  (I) EXERCISE ANY RIGHTS
OR REMEDIES WITH RESPECT TO THE COLLATERAL (SUCH TERM, AS USED IN THIS SECTION
8, HAVING THE MEANING ASSIGNED TO IT IN THE CREDIT AGREEMENT), INCLUDING,
WITHOUT LIMITATION, THE RIGHT TO (A) ENFORCE ANY LIENS OR SELL OR OTHERWISE
FORECLOSE ON ANY PORTION OF THE COLLATERAL, (B) REQUEST ANY ACTION, INSTITUTE
ANY PROCEEDINGS, EXERCISE ANY VOTING RIGHTS, GIVE ANY INSTRUCTIONS, MAKE ANY
ELECTION, NOTICE ACCOUNT DEBTORS OR MAKE COLLECTIONS WITH RESPECT TO ALL OR ANY
PORTION OF THE COLLATERAL OR (C) RELEASE ANY GUARANTOR UNDER THIS AGREEMENT OR
RELEASE ANY COLLATERAL FROM THE LIENS OF ANY SECURITY DOCUMENT OR CONSENT TO OR
OTHERWISE APPROVE ANY SUCH RELEASE; (II) DEMAND, ACCEPT OR OBTAIN ANY LIEN ON
ANY COLLATERAL (EXCEPT FOR LIENS ARISING UNDER, AND SUBJECT TO THE TERMS OF,
THIS AGREEMENT); (III) VOTE IN ANY BANKRUPTCY CASE OR SIMILAR PROCEEDING IN
RESPECT OF HOLDING  OR ANY OF ITS SUBSIDIARIES (ANY SUCH PROCEEDING, FOR
PURPOSES OF THIS CLAUSE (A), A “BANKRUPTCY”) WITH RESPECT TO, OR TAKE ANY OTHER
ACTIONS CONCERNING, THE COLLATERAL; (IV) RECEIVE ANY PROCEEDS FROM ANY SALE,
TRANSFER OR OTHER DISPOSITION OF ANY OF THE COLLATERAL (EXCEPT IN ACCORDANCE
WITH THIS AGREEMENT); (V) OPPOSE ANY SALE, TRANSFER OR

40


--------------------------------------------------------------------------------


OTHER DISPOSITION OF THE COLLATERAL; (VI) OBJECT TO ANY DEBTOR-IN-POSSESSION
FINANCING IN ANY BANKRUPTCY WHICH IS PROVIDED BY ONE OR MORE LENDERS AMONG
OTHERS (INCLUDING ON A PRIMING BASIS UNDER SECTION 364(D) OF THE BANKRUPTCY
CODE); (VII) OBJECT TO THE USE OF CASH COLLATERAL IN RESPECT OF THE COLLATERAL
IN ANY BANKRUPTCY; OR (VIII) SEEK, OR OBJECT TO THE LENDERS SEEKING ON AN EQUAL
AND RATABLE BASIS, ANY ADEQUATE PROTECTION OR RELIEF FROM THE AUTOMATIC STAY
WITH RESPECT TO THE COLLATERAL IN ANY BANKRUPTCY.

(B)                                 EACH NON-LENDER SECURED PARTY, BY ITS
ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT AND THE OTHER SECURITY DOCUMENTS,
AGREES THAT IN EXERCISING RIGHTS AND REMEDIES WITH RESPECT TO THE COLLATERAL,
THE COLLATERAL AGENT AND THE LENDERS, WITH THE CONSENT OF THE COLLATERAL AGENT,
MAY ENFORCE THE PROVISIONS OF THE SECURITY DOCUMENTS AND EXERCISE REMEDIES
THEREUNDER AND UNDER ANY OTHER LOAN DOCUMENTS (OR REFRAIN FROM ENFORCING RIGHTS
AND EXERCISING REMEDIES), ALL IN SUCH ORDER AND IN SUCH MANNER AS THEY MAY
DETERMINE IN THE EXERCISE OF THEIR SOLE BUSINESS JUDGMENT.  SUCH EXERCISE AND
ENFORCEMENT SHALL INCLUDE, WITHOUT LIMITATION, THE RIGHTS TO COLLECT, SELL,
DISPOSE OF OR OTHERWISE REALIZE UPON ALL OR ANY PART OF THE COLLATERAL, TO INCUR
EXPENSES IN CONNECTION WITH SUCH COLLECTION, SALE, DISPOSITION OR OTHER
REALIZATION AND TO EXERCISE ALL THE RIGHTS AND REMEDIES OF A SECURED LENDER
UNDER THE UNIFORM COMMERCIAL CODE OF ANY APPLICABLE JURISDICTION.  THE
NON-LENDER SECURED PARTIES BY THEIR ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT
AND THE OTHER SECURITY DOCUMENTS HEREBY AGREE NOT TO CONTEST OR OTHERWISE
CHALLENGE ANY SUCH COLLECTION, SALE, DISPOSITION OR OTHER REALIZATION OF OR UPON
ALL OR ANY OF THE COLLATERAL.  WHETHER OR NOT A BANKRUPTCY CASE HAS BEEN
COMMENCED, THE NON-LENDER SECURED PARTIES SHALL BE DEEMED TO HAVE CONSENTED TO
ANY SALE OR OTHER DISPOSITION OF ANY PROPERTY, BUSINESS OR ASSETS OF HOLDING OR
ANY OF ITS SUBSIDIARIES AND THE RELEASE OF ANY OR ALL OF THE COLLATERAL FROM THE
LIENS OF ANY SECURITY DOCUMENT IN CONNECTION THEREWITH.

(C)                                  NOTWITHSTANDING ANY PROVISION OF THIS
SUBSECTION 8.1, THE NON-LENDER SECURED PARTIES SHALL BE ENTITLED TO FILE ANY
NECESSARY RESPONSIVE OR DEFENSIVE PLEADINGS IN OPPOSITION TO ANY MOTION, CLAIM,
ADVERSARY PROCEEDING OR OTHER PLEADINGS (A) IN ORDER TO PREVENT ANY PERSON FROM
SEEKING TO FORECLOSE ON THE COLLATERAL OR SUPERSEDE THE NON-LENDER SECURED
PARTIES’ CLAIM THERETO OR (B) IN OPPOSITION TO ANY MOTION, CLAIM, ADVERSARY
PROCEEDING OR OTHER PLEADING MADE BY ANY PERSON OBJECTING TO OR OTHERWISE
SEEKING THE DISALLOWANCE OF THE CLAIMS OF THE NON-LENDER SECURED PARTIES.

(D)                                 EACH NON-LENDER SECURED PARTY, BY ITS
ACCEPTANCE OF THE BENEFIT OF THIS AGREEMENT, AGREES THAT THE COLLATERAL AGENT
AND THE LENDERS MAY DEAL WITH THE COLLATERAL, INCLUDING ANY EXCHANGE, TAKING OR
RELEASE OF COLLATERAL, MAY CHANGE OR INCREASE THE AMOUNT OF THE BORROWER
OBLIGATIONS AND/OR THE GUARANTOR OBLIGATIONS, AND MAY RELEASE ANY GUARANTOR FROM
ITS OBLIGATIONS HEREUNDER, ALL WITHOUT ANY LIABILITY OR OBLIGATION (EXCEPT AS
MAY BE OTHERWISE EXPRESSLY PROVIDED HEREIN) TO THE NON-LENDER SECURED PARTIES.


8.2                                 APPOINTMENT OF AGENT.  EACH NON-LENDER
SECURED PARTY, BY ITS ACCEPTANCE OF THE BENEFITS OF THIS AGREEMENT AND THE OTHER
SECURITY DOCUMENTS, SHALL BE DEEMED IRREVOCABLY TO MAKE, CONSTITUTE AND APPOINT
THE COLLATERAL AGENT, AS AGENT UNDER THE CREDIT AGREEMENT (AND ALL OFFICERS,
EMPLOYEES OR AGENTS DESIGNATED BY THE COLLATERAL AGENT) AS SUCH PERSON’S TRUE
AND LAWFUL AGENT AND ATTORNEY-IN-FACT, AND IN SUCH CAPACITY, THE COLLATERAL
AGENT SHALL HAVE THE RIGHT, WITH POWER OF SUBSTITUTION FOR THE NON-LENDER
SECURED PARTIES AND IN EACH SUCH PERSON’S NAME OR OTHERWISE, TO EFFECTUATE ANY
SALE, TRANSFER OR OTHER DISPOSITION OF THE COLLATERAL.  IT IS UNDERSTOOD

41


--------------------------------------------------------------------------------



AND AGREED THAT THE APPOINTMENT OF THE COLLATERAL AGENT AS THE AGENT AND
ATTORNEY-IN-FACT OF THE NON-LENDER SECURED PARTIES FOR THE PURPOSES SET FORTH
HEREIN IS COUPLED WITH AN INTEREST AND IS IRREVOCABLE.  IT IS UNDERSTOOD AND
AGREED THAT THE COLLATERAL AGENT HAS APPOINTED THE ADMINISTRATIVE AGENT AS ITS
AGENT FOR PURPOSES OF PERFECTING CERTAIN OF THE SECURITY INTERESTS CREATED
HEREUNDER AND FOR OTHERWISE CARRYING OUT CERTAIN OF ITS OBLIGATIONS HEREUNDER.


8.3                                 WAIVER OF CLAIMS.  TO THE MAXIMUM EXTENT
PERMITTED BY LAW, EACH NON-LENDER SECURED PARTY WAIVES ANY CLAIM IT MIGHT HAVE
AGAINST THE COLLATERAL AGENT OR THE LENDERS WITH RESPECT TO, OR ARISING OUT OF,
ANY ACTION OR FAILURE TO ACT OR ANY ERROR OF JUDGMENT, NEGLIGENCE, OR MISTAKE OR
OVERSIGHT WHATSOEVER ON THE PART OF THE COLLATERAL AGENT OR THE LENDERS OR THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS WITH RESPECT TO ANY EXERCISE
OF RIGHTS OR REMEDIES UNDER THE LOAN DOCUMENTS OR ANY TRANSACTION RELATING TO
THE COLLATERAL (INCLUDING, WITHOUT LIMITATION, ANY SUCH EXERCISE DESCRIBED IN
SUBSECTION 8.1(B) ABOVE), EXCEPT FOR ANY SUCH ACTION OR FAILURE TO ACT WHICH
CONSTITUTES WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF SUCH PERSON.  NONE OF THE
COLLATERAL AGENT OR ANY LENDER OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS SHALL BE LIABLE FOR FAILURE TO DEMAND, COLLECT OR REALIZE
UPON ANY OF THE COLLATERAL OR FOR ANY DELAY IN DOING SO OR SHALL BE UNDER ANY
OBLIGATION TO SELL OR OTHERWISE DISPOSE OF ANY COLLATERAL UPON THE REQUEST OF
HOLDING, ANY SUBSIDIARY OF HOLDING, ANY NON-LENDER SECURED PARTY OR ANY OTHER
PERSON OR TO TAKE ANY OTHER ACTION OR FORBEAR FROM DOING SO WHATSOEVER WITH
REGARD TO THE COLLATERAL OR ANY PART THEREOF, EXCEPT FOR ANY SUCH ACTION OR
FAILURE TO ACT WHICH CONSTITUTES WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OF SUCH
PERSON.


SECTION 9      MISCELLANEOUS


9.1                                 AMENDMENTS IN WRITING.  NONE OF THE TERMS OR
PROVISIONS OF THIS AGREEMENT MAY BE WAIVED, AMENDED, SUPPLEMENTED OR OTHERWISE
MODIFIED EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY EACH AFFECTED GRANTING PARTY
AND THE COLLATERAL AGENT; PROVIDED THAT (A) ANY PROVISION OF THIS AGREEMENT
IMPOSING OBLIGATIONS ON ANY GRANTING PARTY MAY BE WAIVED BY THE COLLATERAL AGENT
IN A WRITTEN INSTRUMENT EXECUTED BY THE COLLATERAL AGENT AND (B) NOTWITHSTANDING
ANYTHING TO THE CONTRARY IN SUBSECTION 10.1 OF THE CREDIT AGREEMENT, NO SUCH
WAIVER AND NO SUCH AMENDMENT OR MODIFICATION SHALL AMEND, MODIFY OR WAIVE THE
DEFINITION OF “SECURED PARTY” OR SUBSECTION 6.5 IF SUCH WAIVER, AMENDMENT, OR
MODIFICATION WOULD ADVERSELY AFFECT A SECURED PARTY WITHOUT THE WRITTEN CONSENT
OF EACH SUCH AFFECTED SECURED PARTY.  FOR THE AVOIDANCE OF DOUBT, IT IS
UNDERSTOOD AND AGREED THAT ANY AMENDMENT, AMENDMENT AND RESTATEMENT, WAIVER,
SUPPLEMENT OR OTHER MODIFICATION OF OR TO THE INTERCREDITOR AGREEMENT THAT WOULD
HAVE THE EFFECT, DIRECTLY OR INDIRECTLY, THROUGH ANY REFERENCE HEREIN TO THE
INTERCREDITOR AGREEMENT OR OTHERWISE, OF WAIVING, AMENDING, SUPPLEMENTING OR
OTHERWISE MODIFYING THIS AGREEMENT, OR ANY TERM OR PROVISION HEREOF, OR ANY
RIGHT OR OBLIGATION OF ANY GRANTING PARTY HEREUNDER OR IN RESPECT HEREOF, SHALL
NOT BE GIVEN SUCH EFFECT EXCEPT PURSUANT TO A WRITTEN INSTRUMENT EXECUTED BY
EACH AFFECTED GRANTING PARTY AND THE COLLATERAL AGENT IN ACCORDANCE WITH THIS
SUBSECTION 9.1.


9.2                                 NOTICES.  ALL NOTICES, REQUESTS AND DEMANDS
TO OR UPON THE COLLATERAL AGENT OR ANY GRANTING PARTY HEREUNDER SHALL BE
EFFECTED IN THE MANNER PROVIDED FOR IN SUBSECTION 10.2 OF THE CREDIT AGREEMENT;
PROVIDED THAT ANY SUCH NOTICE, REQUEST OR DEMAND TO OR UPON ANY GUARANTOR SHALL
BE ADDRESSED TO SUCH GUARANTOR AT ITS NOTICE ADDRESS SET FORTH ON SCHEDULE 1,
UNLESS AND UNTIL SUCH GUARANTOR SHALL CHANGE SUCH ADDRESS BY NOTICE TO THE
COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT GIVEN IN ACCORDANCE WITH
SUBSECTION 10.2 OF THE CREDIT AGREEMENT.

42


--------------------------------------------------------------------------------



9.3                                 NO WAIVER BY COURSE OF CONDUCT; CUMULATIVE
REMEDIES.  NONE OF THE COLLATERAL AGENT OR ANY OTHER SECURED PARTY SHALL BY ANY
ACT (EXCEPT BY A WRITTEN INSTRUMENT PURSUANT TO SUBSECTION 9.1), DELAY,
INDULGENCE, OMISSION OR OTHERWISE BE DEEMED TO HAVE WAIVED ANY RIGHT OR REMEDY
HEREUNDER OR TO HAVE ACQUIESCED IN ANY DEFAULT OR EVENT OF DEFAULT.  NO FAILURE
TO EXERCISE, NOR ANY DELAY IN EXERCISING, ON THE PART OF THE COLLATERAL AGENT OR
ANY OTHER SECURED PARTY, ANY RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE
AS A WAIVER THEREOF.  NO SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER SHALL PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE.  A WAIVER BY THE COLLATERAL
AGENT OR ANY OTHER SECURED PARTY OF ANY RIGHT OR REMEDY HEREUNDER ON ANY ONE
OCCASION SHALL NOT BE CONSTRUED AS A BAR TO ANY RIGHT OR REMEDY WHICH THE
COLLATERAL AGENT OR SUCH OTHER SECURED PARTY WOULD OTHERWISE HAVE ON ANY FUTURE
OCCASION.  THE RIGHTS AND REMEDIES HEREIN PROVIDED ARE CUMULATIVE, MAY BE
EXERCISED SINGLY OR CONCURRENTLY AND ARE NOT EXCLUSIVE OF ANY OTHER RIGHTS OR
REMEDIES PROVIDED BY LAW.


9.4                                 ENFORCEMENT EXPENSES; INDEMNIFICATION.

(A)                                  EACH GUARANTOR JOINTLY AND SEVERALLY AGREES
TO PAY OR REIMBURSE EACH SECURED PARTY AND THE COLLATERAL AGENT FOR ALL THEIR
RESPECTIVE REASONABLE COSTS AND EXPENSES INCURRED IN COLLECTING AGAINST ANY
GUARANTOR UNDER THE GUARANTEE CONTAINED IN SECTION 2 OR OTHERWISE ENFORCING OR
PRESERVING ANY RIGHTS UNDER THIS AGREEMENT AGAINST SUCH GUARANTOR AND THE OTHER
LOAN DOCUMENTS TO WHICH SUCH GUARANTOR IS A PARTY, INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND DISBURSEMENTS OF COUNSEL TO THE SECURED
PARTIES, THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT.

(B)                                 EACH GRANTOR JOINTLY AND SEVERALLY AGREES TO
PAY, AND TO SAVE THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND THE OTHER
SECURED PARTIES HARMLESS FROM, (X) ANY AND ALL LIABILITIES WITH RESPECT TO, OR
RESULTING FROM ANY DELAY IN PAYING, ANY AND ALL STAMP, EXCISE, SALES OR OTHER
SIMILAR TAXES WHICH MAY BE PAYABLE OR DETERMINED TO BE PAYABLE WITH RESPECT TO
ANY OF THE SECURITY COLLATERAL OR IN CONNECTION WITH ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND (Y) ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES OR
DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WITH RESPECT TO THE EXECUTION,
DELIVERY, ENFORCEMENT, PERFORMANCE AND ADMINISTRATION OF THIS AGREEMENT
(COLLECTIVELY, THE “INDEMNIFIED LIABILITIES”), IN EACH CASE TO THE EXTENT THE
BORROWER WOULD BE REQUIRED TO DO SO PURSUANT TO SUBSECTION 10.5 OF THE CREDIT
AGREEMENT, AND IN ANY EVENT EXCLUDING ANY TAXES OR OTHER INDEMNIFIED LIABILITIES
ARISING FROM GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY.

(C)                                  THE AGREEMENTS IN THIS SUBSECTION 9.4 SHALL
SURVIVE REPAYMENT OF THE OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE UNDER THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS.


9.5                                 SUCCESSORS AND ASSIGNS.  THIS AGREEMENT
SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE GRANTING PARTIES,
THE COLLATERAL AGENT AND THE SECURED PARTIES AND THEIR RESPECTIVE SUCCESSORS AND
ASSIGNS; PROVIDED THAT NO GRANTING PARTY MAY ASSIGN, TRANSFER OR DELEGATE ANY OF
ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT
OF THE COLLATERAL AGENT.

43


--------------------------------------------------------------------------------



9.6                                 SET-OFF.  EACH GUARANTOR HEREBY IRREVOCABLY
AUTHORIZES EACH OF THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT AND EACH
OTHER SECURED PARTY AT ANY TIME AND FROM TIME TO TIME WITHOUT NOTICE TO SUCH
GUARANTOR, ANY OTHER GUARANTOR OR THE BORROWER, ANY SUCH NOTICE BEING EXPRESSLY
WAIVED BY EACH GUARANTOR AND BY THE BORROWER, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT UNDER SUBSECTION 8(A) OF THE CREDIT AGREEMENT SO LONG AS ANY AMOUNT
REMAINS UNPAID AFTER IT BECOMES DUE AND PAYABLE BY SUCH GUARANTOR HEREUNDER, TO
SET-OFF AND APPROPRIATE AND APPLY AGAINST ANY SUCH AMOUNT ANY AND ALL DEPOSITS
(GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL) (OTHER THAN THE
COLLATERAL PROCEEDS ACCOUNT), IN ANY CURRENCY, AND ANY OTHER CREDITS,
INDEBTEDNESS OR CLAIMS, IN ANY CURRENCY, IN EACH CASE WHETHER DIRECT OR
INDIRECT, ABSOLUTE OR CONTINGENT, MATURED OR UNMATURED, AT ANY TIME HELD OR
OWING BY THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR SUCH OTHER SECURED
PARTY TO OR FOR THE CREDIT OR THE ACCOUNT OF SUCH GUARANTOR, OR ANY PART THEREOF
IN SUCH AMOUNTS AS THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR SUCH OTHER
SECURED PARTY MAY ELECT.  THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND
EACH OTHER SECURED PARTY SHALL NOTIFY SUCH GUARANTOR PROMPTLY OF ANY SUCH
SET-OFF AND THE APPLICATION MADE BY THE COLLATERAL AGENT, THE ADMINISTRATIVE
AGENT OR SUCH OTHER SECURED PARTY OF THE PROCEEDS THEREOF; PROVIDED THAT THE
FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE VALIDITY OF SUCH SET-OFF AND
APPLICATION.  THE RIGHTS OF THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT AND
EACH OTHER SECURED PARTY UNDER THIS SUBSECTION 9.6 ARE IN ADDITION TO OTHER
RIGHTS AND REMEDIES (INCLUDING, WITHOUT LIMITATION, OTHER RIGHTS OF SET-OFF)
WHICH THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT OR SUCH OTHER SECURED PARTY
MAY HAVE.


9.7                                 COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED BY ONE OR MORE OF THE PARTIES TO THIS AGREEMENT ON ANY NUMBER OF
SEPARATE COUNTERPARTS, AND ALL OF SAID COUNTERPARTS TAKEN TOGETHER SHALL BE
DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT.


9.8                                 SEVERABILITY.  ANY PROVISION OF THIS
AGREEMENT WHICH IS PROHIBITED OR UNENFORCEABLE IN ANY JURISDICTION SHALL, AS TO
SUCH JURISDICTION, BE INEFFECTIVE TO THE EXTENT OF SUCH PROHIBITION OR
UNENFORCEABILITY WITHOUT INVALIDATING THE REMAINING PROVISIONS HEREOF, AND ANY
SUCH PROHIBITION OR UNENFORCEABILITY IN ANY JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION; PROVIDED THAT,
WITH RESPECT TO ANY PLEDGED STOCK ISSUED BY A FOREIGN SUBSIDIARY, ALL RIGHTS,
POWERS AND REMEDIES PROVIDED IN THIS AGREEMENT MAY BE EXERCISED ONLY TO THE
EXTENT THAT THEY DO NOT VIOLATE ANY PROVISION OF ANY LAW, RULE OR REGULATION OF
ANY GOVERNMENTAL AUTHORITY APPLICABLE TO ANY SUCH PLEDGED STOCK OR AFFECTING THE
LEGALITY, VALIDITY OR ENFORCEABILITY OF ANY OF THE PROVISIONS OF THIS AGREEMENT
AGAINST THE PLEDGOR (SUCH LAWS, RULES OR REGULATIONS, “APPLICABLE LAW”) AND ARE
INTENDED TO BE LIMITED TO THE EXTENT NECESSARY SO THAT THEY WILL NOT RENDER THIS
AGREEMENT INVALID, UNENFORCEABLE OR NOT ENTITLED TO BE RECORDED, REGISTERED OR
FILED UNDER THE PROVISIONS OF ANY APPLICABLE LAW.


9.9                                 SECTION HEADINGS.  THE SECTION HEADINGS USED
IN THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO AFFECT
THE CONSTRUCTION HEREOF OR BE TAKEN INTO CONSIDERATION IN THE INTERPRETATION
HEREOF.


9.10                           INTEGRATION.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS REPRESENT THE ENTIRE AGREEMENT OF THE GRANTING PARTIES, THE COLLATERAL
AGENT, THE ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES WITH RESPECT TO
THE SUBJECT MATTER HEREOF, AND THERE ARE NO PROMISES, UNDERTAKINGS,
REPRESENTATIONS OR WARRANTIES BY THE GRANTING PARTIES, THE COLLATERAL AGENT OR
ANY OTHER SECURED

44


--------------------------------------------------------------------------------



PARTY RELATIVE TO SUBJECT MATTER HEREOF NOT EXPRESSLY SET FORTH OR REFERRED TO
HEREIN OR IN THE OTHER LOAN DOCUMENTS.


9.11                           GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.


9.12                           SUBMISSION TO JURISDICTION; WAIVERS.  EACH PARTY
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY:

(A)                                  SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND ENFORCEMENT OF ANY
JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK, THE COURTS OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF;

(B)                                 CONSENTS THAT ANY SUCH ACTION OR PROCEEDING
MAY BE BROUGHT IN SUCH COURTS AND WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT
OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;

(C)                                  AGREES THAT SERVICE OF PROCESS IN ANY SUCH
ACTION OR PROCEEDING MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL (OR ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO
SUCH PARTY AT ITS ADDRESS REFERRED TO IN SUBSECTION 9.2 OR AT SUCH OTHER ADDRESS
OF WHICH THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT (IN THE CASE OF ANY
OTHER PARTY HERETO) OR THE BORROWER (IN THE CASE OF THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT) SHALL HAVE BEEN NOTIFIED PURSUANT THERETO;

(D)                                 AGREES THAT NOTHING HEREIN SHALL AFFECT THE
RIGHT TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT TO SUE IN ANY OTHER JURISDICTION; AND

(E)                                  WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION
OR PROCEEDING REFERRED TO IN THIS SECTION ANY PUNITIVE DAMAGES.


9.13                           ACKNOWLEDGMENTS.  EACH GRANTING PARTY HEREBY
ACKNOWLEDGES THAT:

(A)                                  IT HAS BEEN ADVISED BY COUNSEL IN THE
NEGOTIATION, EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY;

(B)                                 NONE OF THE COLLATERAL AGENT, THE
ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY HAS ANY FIDUCIARY RELATIONSHIP
WITH OR DUTY TO ANY GUARANTOR ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND THE RELATIONSHIP BETWEEN THE
GUARANTORS, ON THE ONE HAND, AND THE COLLATERAL AGENT, THE ADMINISTRATIVE AGENT
AND THE OTHER SECURED PARTIES, ON THE OTHER HAND, IN CONNECTION HEREWITH OR
THEREWITH IS SOLELY THAT OF DEBTOR AND CREDITOR; AND

45


--------------------------------------------------------------------------------


(C)                                  NO JOINT VENTURE IS CREATED HEREBY OR BY
THE OTHER LOAN DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS
CONTEMPLATED HEREBY AMONG THE SECURED PARTIES OR AMONG THE GUARANTORS AND THE
SECURED PARTIES.


9.14                           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.


9.15                           ADDITIONAL GRANTING PARTIES.  EACH NEW SUBSIDIARY
OF THE BORROWER THAT IS REQUIRED TO BECOME A PARTY TO THIS AGREEMENT PURSUANT TO
SUBSECTION 6.9(B) OF THE CREDIT AGREEMENT SHALL BECOME A GRANTING PARTY FOR ALL
PURPOSES OF THIS AGREEMENT UPON EXECUTION AND DELIVERY BY SUCH SUBSIDIARY OF AN
ASSUMPTION AGREEMENT IN SUBSTANTIALLY THE FORM OF ANNEX 2 HERETO.  EACH EXISTING
GRANTING PARTY THAT IS REQUIRED TO BECOME A PLEDGOR WITH RESPECT TO CAPITAL
STOCK OF ANY NEW SUBSIDIARY OF THE BORROWER THAT IS NOT A SIGNIFICANT SUBSIDIARY
PURSUANT TO SUBSECTION 6.9(B) OF THE CREDIT AGREEMENT SHALL BECOME A PLEDGOR
WITH RESPECT THERETO UPON EXECUTION AND DELIVERY BY SUCH GRANTING PARTY OF A
SUPPLEMENTAL AGREEMENT IN SUBSTANTIALLY THE FORM OF ANNEX 3 HERETO.


9.16                           RELEASES.

(A)                                  AT SUCH TIME AS THE LOANS AND THE OTHER
OBLIGATIONS (OTHER THAN ANY OBLIGATIONS OWING TO A NON-LENDER SECURED PARTY)
THEN DUE AND OWING SHALL HAVE BEEN PAID IN FULL AND THE TERM LOAN COMMITMENTS
HAVE BEEN TERMINATED, ALL SECURITY COLLATERAL SHALL BE AUTOMATICALLY RELEASED
FROM THE LIENS CREATED HEREBY, AND THIS AGREEMENT AND ALL OBLIGATIONS (OTHER
THAN THOSE EXPRESSLY STATED TO SURVIVE SUCH TERMINATION) OF THE COLLATERAL AGENT
AND EACH GRANTING PARTY HEREUNDER SHALL TERMINATE, ALL WITHOUT DELIVERY OF ANY
INSTRUMENT OR PERFORMANCE OF ANY ACT BY ANY PARTY, AND ALL RIGHTS TO THE
SECURITY COLLATERAL SHALL REVERT TO THE GRANTING PARTIES.  AT THE REQUEST AND
SOLE EXPENSE OF ANY GRANTING PARTY FOLLOWING ANY SUCH TERMINATION, THE
COLLATERAL AGENT SHALL DELIVER TO SUCH GRANTING PARTY ANY SECURITY COLLATERAL
HELD BY THE COLLATERAL AGENT HEREUNDER, AND THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER TO SUCH GRANTING PARTY SUCH
DOCUMENTS (INCLUDING WITHOUT LIMITATION UCC TERMINATION STATEMENTS) AS SUCH
GRANTING PARTY SHALL REASONABLY REQUEST TO EVIDENCE SUCH TERMINATION.

(B)                                 IN CONNECTION WITH ANY SALE OR OTHER
DISPOSITION OF SECURITY COLLATERAL PERMITTED BY THE CREDIT AGREEMENT (OTHER THAN
ANY SALE OR DISPOSITION TO ANOTHER GRANTOR), THE LIEN PURSUANT TO THIS AGREEMENT
ON SUCH SOLD OR DISPOSED OF SECURITY COLLATERAL SHALL BE AUTOMATICALLY
RELEASED.  IN CONNECTION WITH THE SALE OR OTHER DISPOSITION OF ALL OF THE
CAPITAL STOCK OF ANY GUARANTOR (OTHER THAN TO THE BORROWER OR A RESTRICTED
SUBSIDIARY) OR THE SALE OR OTHER DISPOSITION OF SECURITY COLLATERAL (OTHER THAN
A SALE OR DISPOSITION TO ANOTHER GRANTOR) PERMITTED UNDER THE CREDIT AGREEMENT,
THE COLLATERAL AGENT SHALL, UPON RECEIPT FROM THE BORROWER OF A WRITTEN REQUEST
FOR THE RELEASE OF SUCH GUARANTOR FROM ITS GUARANTEE OR THE RELEASE OF THE
SECURITY COLLATERAL SUBJECT TO SUCH SALE OR OTHER DISPOSITION, IDENTIFYING SUCH
GUARANTOR OR THE RELEVANT SECURITY COLLATERAL AND THE TERMS OF THE SALE OR OTHER
DISPOSITION IN REASONABLE DETAIL, INCLUDING THE PRICE THEREOF AND ANY EXPENSES
IN CONNECTION THEREWITH, TOGETHER WITH A CERTIFICATION BY THE BORROWER STATING
THAT SUCH TRANSACTION IS IN COMPLIANCE WITH THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS, DELIVER TO THE BORROWER OR THE RELEVANT GRANTING PARTY ANY OF
THE RELEVANT SECURITY COLLATERAL HELD

46


--------------------------------------------------------------------------------


BY THE COLLATERAL AGENT HEREUNDER AND THE COLLATERAL AGENT AND THE
ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER TO THE RELEVANT GRANTING PARTY
(AT THE SOLE COST AND EXPENSE OF SUCH GRANTING PARTY) ALL RELEASES OR OTHER
DOCUMENTS (INCLUDING WITHOUT LIMITATION UCC TERMINATION STATEMENTS) NECESSARY OR
REASONABLY DESIRABLE FOR THE RELEASE OF SUCH GUARANTEE OR THE LIENS CREATED
HEREBY ON SUCH SECURITY COLLATERAL, AS APPLICABLE, AS SUCH GRANTING PARTY MAY
REASONABLY REQUEST.

(C)                                  UPON THE DESIGNATION OF ANY GRANTING PARTY
AS AN UNRESTRICTED SUBSIDIARY IN ACCORDANCE WITH THE PROVISIONS OF THE CREDIT
AGREEMENT, THE LIEN PURSUANT TO THIS AGREEMENT ON ALL SECURITY COLLATERAL OF
SUCH GRANTING PARTY (IF ANY) SHALL BE AUTOMATICALLY RELEASED, AND THE GUARANTEE
(IF ANY) OF SUCH GRANTING PARTY, AND ALL OBLIGATIONS OF SUCH GRANTING PARTY
HEREUNDER, SHALL TERMINATE, ALL WITHOUT DELIVERY OF ANY INSTRUMENT OR
PERFORMANCE OF ANY ACT BY ANY PARTY AND THE COLLATERAL AGENT SHALL, UPON THE
REQUEST OF THE BORROWER, DELIVER TO SUCH GRANTING PARTY ANY SECURITY COLLATERAL
OF SUCH GRANTING PARTY HELD BY THE COLLATERAL AGENT HEREUNDER AND THE COLLATERAL
AGENT AND THE ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER TO SUCH GRANTING
PARTY (AT THE SOLE COST AND EXPENSE OF SUCH GRANTING PARTY) ALL RELEASES OR
OTHER DOCUMENTS (INCLUDING WITHOUT LIMITATION UCC TERMINATION STATEMENTS)
NECESSARY OR REASONABLY DESIRABLE FOR THE RELEASE OF SUCH GRANTING PARTY FROM
ITS GUARANTEE (IF ANY) OR THE LIENS CREATED HEREBY (IF ANY) ON SUCH GRANTING
PARTY’S SECURITY COLLATERAL, AS APPLICABLE, AS SUCH GRANTING PARTY MAY
REASONABLY REQUEST.

(D)                                 UPON THE DESIGNATION OF ANY ISSUER THAT IS A
SUBSIDIARY OF ANY GRANTING PARTY AS AN UNRESTRICTED SUBSIDIARY IN ACCORDANCE
WITH THE PROVISIONS OF THE CREDIT AGREEMENT, THE LIEN PURSUANT TO THIS AGREEMENT
ON ALL PLEDGED STOCK ISSUED BY SUCH ISSUER SHALL BE AUTOMATICALLY RELEASED, ALL
WITHOUT DELIVERY OF ANY INSTRUMENT OR PERFORMANCE OF ANY ACT BY ANY PARTY AND
THE COLLATERAL AGENT SHALL, UPON THE REQUEST OF THE BORROWER, DELIVER TO SUCH
GRANTING PARTY ANY SUCH PLEDGED STOCK HELD BY THE COLLATERAL AGENT HEREUNDER AND
THE COLLATERAL AGENT AND THE ADMINISTRATIVE AGENT SHALL EXECUTE AND DELIVER TO
THE RELEVANT GRANTING PARTY (AT THE SOLE COST AND EXPENSE OF SUCH GRANTING
PARTY) ALL RELEASES OR OTHER DOCUMENTS (INCLUDING WITHOUT LIMITATION UCC
TERMINATION STATEMENTS) NECESSARY OR REASONABLY DESIRABLE FOR THE RELEASE OF THE
LIENS CREATED HEREBY ON SUCH PLEDGED STOCK, AS APPLICABLE, AS SUCH GRANTING
PARTY MAY REASONABLY REQUEST.


9.17                           JUDGMENT.  (A)  IF FOR THE PURPOSE OF OBTAINING
JUDGMENT IN ANY COURT IT IS NECESSARY TO CONVERT A SUM DUE HEREUNDER IN ONE
CURRENCY INTO ANOTHER CURRENCY, THE PARTIES HERETO AGREE, TO THE FULLEST EXTENT
THAT THEY MAY EFFECTIVELY DO SO, THAT THE RATE OF EXCHANGE USED SHALL BE THAT AT
WHICH IN ACCORDANCE WITH NORMAL BANKING PROCEDURES THE COLLATERAL AGENT COULD
PURCHASE THE FIRST CURRENCY WITH SUCH OTHER CURRENCY ON THE BUSINESS DAY
PRECEDING THE DAY ON WHICH FINAL JUDGMENT IS GIVEN.

(B)                                 THE OBLIGATIONS OF ANY GUARANTOR IN RESPECT
OF THIS AGREEMENT TO THE COLLATERAL AGENT, FOR THE BENEFIT OF EACH HOLDER OF
SECURED OBLIGATIONS, SHALL, NOTWITHSTANDING ANY JUDGMENT IN A CURRENCY (THE
“JUDGMENT CURRENCY”) OTHER THAN THE CURRENCY IN WHICH THE SUM ORIGINALLY DUE TO
SUCH HOLDER IS DENOMINATED (THE “ORIGINAL CURRENCY”), BE DISCHARGED ONLY TO THE
EXTENT THAT ON THE BUSINESS DAY FOLLOWING RECEIPT BY THE COLLATERAL AGENT OF ANY
SUM ADJUDGED TO BE SO DUE IN THE JUDGMENT CURRENCY, THE COLLATERAL AGENT MAY IN
ACCORDANCE WITH NORMAL BANKING PROCEDURES PURCHASE THE ORIGINAL CURRENCY WITH
THE JUDGMENT CURRENCY; IF THE AMOUNT OF THE ORIGINAL CURRENCY SO PURCHASED IS
LESS THAN THE SUM ORIGINALLY DUE TO SUCH HOLDER IN THE ORIGINAL CURRENCY, SUCH
GUARANTOR AGREES, AS A SEPARATE OBLIGATION AND NOTWITHSTANDING ANY SUCH
JUDGMENT, TO INDEMNIFY THE COLLATERAL AGENT FOR THE BENEFIT OF SUCH HOLDER,
AGAINST SUCH LOSS, AND IF

47


--------------------------------------------------------------------------------


THE AMOUNT OF THE ORIGINAL CURRENCY SO PURCHASED EXCEEDS THE SUM ORIGINALLY DUE
TO THE COLLATERAL AGENT, THE COLLATERAL AGENT AGREES TO REMIT TO THE BORROWER,
SUCH EXCESS.  THIS COVENANT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT AND
PAYMENT OF THE OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER.

[Remainder of page left blank intentionally; Signature pages follow.]

48


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, all as of the date first written above.

 

CDRSVM HOLDING, INC.

 

 

 

By:

/s/ Theresa A. Gore

 

 

Name:

Theresa A. Gore

 

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

THE SERVICEMASTER COMPANY

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Chief Financial Officer

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

 

Title:

Senior Vice President & Treasurer

 

 

 

 

 

 

 

 

 

INSTAR SERVICES GROUP, INC.

 

 

 

 

 

By:

/s/ David J. Demos

 

 

Name:

David J. Demos

 

 

Title:

Chief Executive Officer, President & Secretary

 

 

 

 

 

By:

/s/ Richard J. Augustine

 

 

Name:

Richard J. Augustine

 

 

Title:

Treasurer

 

 

  


--------------------------------------------------------------------------------


 

INSTAR SERVICES GROUP, L.P.

 

 

 

By:

INSTAR SERVICES MANAGEMENT, LLC, its general partner

 

 

 

 



By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 



INSTAR SERVICES HOLDINGS, LLC

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

 

INSTAR SERVICES MANAGEMENT, LLC

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

 

Title:

Assistant Treasurer

 

 

 

 

 

2


--------------------------------------------------------------------------------


 

MERRY MAIDS LIMITED PARTNERSHIP

 

 

 

By:

MM MAIDS L.L.C., its general partner

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Vice President

 

 

 

 



By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

 



MM MAIDS L.L.C.

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

 

 

SERVICEMASTER CONSUMER SERVICES, INC.

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

 

Title:

President & Chief Operating Officer

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

3


--------------------------------------------------------------------------------


 

SERVICEMASTER CONSUMER SERVICES LIMITED PARTNERSHIP

 

 

 

By:

SERVICEMASTER CONSUMER SERVICES, INC., its general partner

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek



 

Title:

President & Chief Operating Officer

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 



SERVICEMASTER HOLDING CORPORATION

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

 

Title:

President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

SERVICEMASTER MANAGEMENT CORPORATION

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

 

Title:

President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

 

Title:

Senior Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

4


--------------------------------------------------------------------------------


 

SERVICEMASTER RESIDENTIAL/COMMERCIAL SERVICES LIMITED PARTNERSHIP

 

 

 

 

 

By:

SM CLEAN L.L.C., its general partner

 

 

 



By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 



SM CLEAN L.L.C.

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

TERMINIX INTERNATIONAL, INC.

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Treasurer

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 

 

 

5


--------------------------------------------------------------------------------


 

THE TERMINIX INTERNATIONAL COMPANY LIMITED PARTNERSHIP

 

 

 

By:

TERMINIX INTERNATIONAL, INC., its general partner

 

 

 

 



By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

 

Title:

Treasurer

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

 



TRUGREEN COMPANIES L.L.C.

 

 

 

 

 

By:

/s/ Ernest J. Mrozek

 

 

Name:

Ernest J. Mrozek

 

 

Title:

President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

 

Title:

Treasurer

 

 

 

 

 

 

 

 

 

TRUGREEN, INC.

 

 

 

By:

/s/ Jim L. Kaput

 

 

Name:

Jim L. Kaput

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

 

Title:

Assistant Treasurer

 

6


--------------------------------------------------------------------------------


 

TRUGREEN LANDCARE L.L.C.

 

 

 

 

 

By:

/s/ Ernest J. Mrozek



 

Name:

Ernest J. Mrozek

 

 

Title:

Executive Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

 

Title:

Vice President & Assistant Treasurer

 

 

 

 

 

 

 

 

 

TRUGREEN LIMITED PARTNERSHIP

 

 

 

By:

TRUGREEN, INC., its general partner

 

 

 

 

By:

/s/ Jim Kaput

 

 

Name:

Jim Kaput

 

 

Title:

Senior Vice President

 

 

 

 

 

By:

/s/ Eric Zarnikow

 

 

Name:

Eric Zarnikow

 

 

Title:

Assistant Treasurer

 

7


--------------------------------------------------------------------------------


 

 

Acknowledged and Agreed to as of

the date hereof by:

 

CITIBANK, N.A.,

as Administrative Agent and Collateral Agent

 

 

By:

/s/ Edward T. Crook

 

 

Name: Edward T. Crook

 

Title: Managing Director

 

8


--------------------------------------------------------------------------------


Annex 3 to
Guarantee and Collateral Agreement


--------------------------------------------------------------------------------